Exhibit 10.1

EXECUTION VERSION

AMENDMENT No. 8, dated as of March 31, 2017 (this “Amendment”), to the Credit
Agreement, dated as of December 1, 2009, among SEAWORLD PARKS & ENTERTAINMENT,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”), BANK OF
AMERICA, N.A., as L/C Issuer and Swing Line Lender, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, JPMORGAN CHASE BANK, N.A., FIFTH THIRD BANK,
GOLDMAN SACHS BANK USA, KEYBANK NATIONAL ASSOCIATION, RBC CAPITAL MARKETS1,
BARCLAYS BANK PLC and CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and
as Joint Bookrunners, and FIFTH THIRD BANK, GOLDMAN SACHS BANK USA, KEYBANK
NATIONAL ASSOCIATION, RBC CAPITAL MARKETS, BARCLAYS BANK PLC and CITIGROUP
GLOBAL MARKETS INC., as Documentation Agents (as amended by Amendment No. 1,
dated as of February 17, 2011, as further amended by Amendment No. 2, dated as
of April 15, 2011, as further amended by Amendment No. 3, dated as of March 30,
2012, as further amended by Amendment No. 4, effective as of April 24, 2013, as
further amended by Amendment No. 5, dated as of May 14, 2013, as further amended
by Amendment No. 6, dated as of August 9, 2013, as further amended by Amendment
No. 7, dated as of March 30, 2015, and as further amended, restated, modified
and supplemented from time to time, the “Credit Agreement”); capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

WHEREAS, the Borrower desires to (i) incur Replacement Revolving Commitments in
accordance with Section 2.17 of the Credit Agreement to replace the entire
existing Tranche 2 Revolving Credit Facility with a new Tranche 3 Revolving
Credit Facility maturing five years from the Amendment No. 8 Effective Date (as
defined below), (ii) incur (x) Extended Term Loans in accordance with
Section 2.16 of the Credit Agreement to extend up to the entire amount of the
existing Term B-2 Loans (the “Term B-2 Extension”) and (y) substantially
concurrently with, but immediately following the Term B-2 Extension, Refinancing
Term Loans in accordance with Section 2.15 of the Credit Agreement to refinance
the entire amount of the existing Term B-3 Loans and to refinance a portion of
the existing Term B-2 Loans (after giving effect to the Term B-2 Extension) and
(iii) substantially concurrently with, but immediately following, the
transactions described in clauses (i) and (ii) above, make certain amendments to
the Credit Agreement in accordance with Section 10.01 of the Credit Agreement,
in each case on the terms set forth herein;

WHEREAS, the Extended Term Loans and Refinancing Term Loans shall consist of new
Term B-5 Loans (as defined in Exhibit A) maturing seven years from the Amendment
No. 8 Effective Date in an aggregate principal amount of $998.3 million;

WHEREAS, (i) each Person party hereto as a Tranche 3 Revolving Credit Lender
(each a “Tranche 3 Revolving Credit Lender”) has agreed, on the terms and
conditions set forth herein, to provide a Tranche 3 Revolving Credit Commitment
(as defined in Exhibit A) in the principal amount set forth next to such Tranche
3 Revolving Credit Lender’s name on Schedule I hereto effective as of the
Amendment No. 8 Effective Date and (ii) upon the establishment of such Tranche 3
Revolving Credit Commitments, the entire amount of the Tranche 2 Revolving
Credit Commitments shall be terminated;

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

WHEREAS, each Term B-2 Lender (a “Converting Term B-2 Lender”) that has provided
an executed conversion election in the form set forth as Exhibit B hereto has
agreed, on the terms and conditions set forth herein, to have the entire amount
of its outstanding Term B-2 Loans replaced with a Term B-5 Loan in an amount
equal to the aggregate amount of such Lender’s Term B-2 Loans outstanding
immediately prior to the Amendment No. 8 Effective Date; provided that in the
event Converting Term B-2 Lenders submit conversion elections requesting the
conversion of an aggregate amount of Term B-2 Loans to Term B-5 Loans greater
than $754,354,757.01, the amount of each Converting Term B-2 Lenders’ Term B-2
Loans that shall be converted to Term B-5 Loans will be reduced on a ratable
basis such that only $754,354,757.01 of Term B-2 Loans shall be so converted and
the remaining Term B-2 Loans of such Converting Term B-2 Lender shall remain as
Term B-2 Loans.

WHEREAS, each Term B-3 Lender (a “Converting Term B-3 Lender”) that has provided
an executed conversion election in the form set forth as Exhibit C hereto has
agreed, on the terms and conditions set forth herein, to have the entire amount
of its outstanding Term B-3 Loans replaced with a Term B-5 Loan in an amount
equal to the aggregate amount of such Lender’s Term B-3 Loans outstanding
immediately prior to the Amendment No. 8 Effective Date; provided that in the
event Converting Term B-3 Lenders submit conversion elections requesting the
conversion of an aggregate amount of Term B-3 Loans to Term B-5 Loans greater
than $300 million, the amount of each Converting Term B-3 Lenders’ Term B-3
Loans that shall be converted to Term B-5 Loans will be reduced on a ratable
basis such that only $300 million of Term B-3 Loans shall be so converted and
the remaining Term B-3 Loans of such Converting Term B-3 Lender shall remain as
Term B-3 Loans.

WHEREAS, substantially concurrently with, but immediately following, the
conversions of Term B-2 Loans and Term B-3 Loans described above, Bank of
America, N.A., as the Additional Term B-5 Lender (in such capacity, the
“Additional Term B-5 Lender”) has agreed to provide an Additional Term B-5
Commitment (as defined in Exhibit A) in an aggregate principal amount, if any,
equal to $998.3 million minus the aggregate principal amount of all Term B-2
Loans and Term B-3 Loans that are converted into Term B-5 Loans on the Amendment
No. 8 Effective Date;

WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase
Bank, N.A., Fifth Third Bank, Goldman Sachs Bank USA, KeyBank National
Association, RBC Capital Markets, Barclays Bank PLC and Citigroup Global Markets
Inc. are the joint lead arrangers and joint bookrunners for this Amendment;

WHEREAS, each Tranche 3 Revolving Credit Lender, each Converting Term B-2
Lender, each Converting Term B-3 Lender and the Additional Term B-5 Lender has
consented to the other amendments to the Credit Agreement described in Section 1
of this Amendment;

WHEREAS, Lenders constituting the Required Lenders and the Required Class
Lenders in respect of the Term B-2 Loans and the Term B-3 Loans have consented
to the waiver described in Section 2 of this Amendment.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. Subject to and upon the satisfaction of the conditions set
forth in Section 4 hereof on the Amendment No. 8 Effective Date, the Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

 

-2-



--------------------------------------------------------------------------------

Section 2. Waiver. Reference is made to (x) the notice of prepayment of Term B
Loans dated March 13, 2017 delivered to the Administrative Agent by the Borrower
(the “Notice”) pursuant to Sections 2.05(b)(i) and 2.05(b)(vi) of the Credit
Agreement and (y) the prepayment of Term B Loans made by the Borrower on
March 17, 2017 pursuant to the Notice (the “Prepayment”) in respect of the
Excess Cash Flow Period for the 2016 fiscal year pursuant to Section 2.05(b)(i)
of the Credit Agreement. By consenting to this Amendment, Lenders constituting
the Required Lenders and the Required Class Lenders in respect of the Term B-2
Loans and the Term B-3 Loans hereby acknowledge, consent and agree that any
breach of Section 2.05(b)(i) or 2.05(b)(vi) of the Credit Agreement due to the
timeliness of the delivery of the Notice or the making of the Prepayment is
hereby waived.

Section 3. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 8 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Event of
Default exists and is continuing and (ii) all representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof, as though made on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date (provided that representations and warranties
that are qualified by materiality are true and correct (after giving effect to
any other qualification thereof) in all respects on and as of the date hereof).

Section 4. Effectiveness. This Amendment shall become effective on the date
(such date, if any, the “Amendment No. 8 Effective Date”) on which each of the
following conditions has been satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto (including conversion elections in the forms attached as Exhibits B
and C hereto) from Lenders constituting, immediately following exchange of the
Term B-2 Loans and/or Term B-3 Loans for Term B-5 Loans, the funding of Term B-5
Loans by the Additional Term B-5 Lender and the replacement of the Tranche 2
Revolving Credit Commitments with the Tranche 3 Revolving Credit Commitments,
the Required Lenders and each Loan Party;

(ii) Tranche 3 Revolving Credit Commitments. The Administrative Agent shall have
received executed signature pages hereto from each Tranche 3 Revolving Credit
Lender named on Schedule I hereto;

(iii) Fees. The Administrative Agent shall have received (a) from the Borrower,
a non-refundable upfront fee for the account of each Tranche 3 Revolving Credit
Lender equal to 0.50% of the amount of such Tranche 3 Revolving Credit Lender’s
Tranche 3 Revolving Credit Commitment on the Amendment No. 8 Effective Date,
(b) all fees required to be paid to the Amendment No. 8 Joint Lead Arrangers (as
defined in Exhibit A) as separately agreed in connection with this Amendment and
(c) all other fees required to be paid, and all expenses for which reasonably
detailed invoices have been presented (including the reasonable fees and
expenses of a single legal counsel), on or before the Amendment No. 8 Effective
Date;

 

-3-



--------------------------------------------------------------------------------

(iv) Legal Opinion. The Administrative Agent shall have received a favorable
legal opinion of Simpson Thacher & Bartlett LLP, counsel to the Loan Parties,
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent;

(v) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 8
Effective Date certifying that that (a) all representations and warranties shall
be true and correct in all material respects on and as of the Amendment No. 8
Effective Date (although any representations and warranties (i) which expressly
relate to a given date or period shall be required to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be and (ii) that are qualified by materiality are true and correct
(after giving effect to any other qualification thereof) in all respects on and
as of the date hereof), after giving effect to the borrowing and to the
application of the proceeds therefrom, as though made on and as of such date and
(b) no Event of Default shall have occurred and be continuing;

(vi) Closing Certificates. The Administrative Agent shall have received
(i) (A) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State of the state of its organization
and (B) a certificate as to the good standing (where relevant) of each Loan
Party as of a recent date, from such Secretary of State or similar Governmental
Authority and (ii) a certificate of a Responsible Officer of each Loan Party
dated the Amendment No. 8 Effective Date and certifying (A) that (I) attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 8 Effective Date or (II) there have been no changes to the by-laws or
operating (or limited liability company) agreement of such Loan Party that were
delivered to the Administrative Agent prior to the Amendment No. 8 Effective
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that there have been no changes to
the certificate or articles of incorporation or organization of such Loan Party
since the date of the last amendment thereto, shown on the certificate of good
standing furnished pursuant to clause (i)(B) above, and (D) as to the incumbency
and specimen signature of each officer executing any Loan Document on behalf of
such Loan Party and countersigned by another officer as to the incumbency and
specimen signature of a Responsible Officer executing the certificate pursuant
to clause (ii) above;

(vii) Flood Certificates. (a) a completed “life of loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (each a “Flood Notice”) and (b) with respect to any Mortgaged
Property which is designated as a “flood hazard area” in any Flood Insurance
Rate Map established by the Federal Emergency Management Agency (or any
successor agency), a duly executed and acknowledged Flood Notice by the
appropriate Loan Parties, together with a copy of and a certificate as to
coverage under the insurance policies required by Section 6.07 of the Credit
Agreement with respect to flood insurance policies and the applicable provisions
of the Collateral Documents, each of which shall be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable and
mortgagee endorsement (as applicable) and shall name the

 

-4-



--------------------------------------------------------------------------------

Administrative Agent, on behalf of the Secured Parties, as additional insured,
and such other evidence of compliance with applicable flood insurance
regulations as the Administrative Agent may reasonably request; and

(viii) With respect to the Mortgage recorded in Hillsborough County, Florida, an
amendment thereof duly executed and acknowledged by the applicable Loan Party,
and in form for recording in the recording office where such Mortgage was
recorded, together with such affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law.

Section 5. Post-Closing Covenants.

(a) Within 60 days after the Amendment No. 8 Effective Date, unless waived or
extended by the Administrative Agent in its sole discretion, the Administrative
Agent or Collateral Agent, as applicable, shall have received the following
documents, each in form and substance reasonably satisfactory to the
Administrative Agent or Collateral Agent, as applicable:

(i) Mortgage Amendments. With respect to each Mortgage, an amendment thereof
(each a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where each such
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

(ii) Title Documents. A title search to the applicable real property encumbered
by a Mortgage demonstrating that such real property is free and clear of all
liens except for Liens permitted by Section 7.01 of the Credit Agreement and
other Liens reasonably acceptable to the Administrative Agent; and

(iii) Opinions. Legal opinions, addressed to the Administrative Agent, the
Collateral Agent and the other Secured Parties, as to such matters as the
Administrative Agent and the Collateral Agent may reasonably request.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart thereof.

Section 7. Applicable Law.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN

 

-5-



--------------------------------------------------------------------------------

IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE
SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND BY EXECUTION AND
DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT IN THE MANNER PROVIDED
FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02 OF EXHIBIT A HERETO.
NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent or the L/C Issuers, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and reaffirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 8 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement,” “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby. This Amendment shall not
constitute a novation of the Credit Agreement or any other Loan Document.

Section 10. WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL

 

-6-



--------------------------------------------------------------------------------

BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SEAWORLD PARKS & ENTERTAINMENT, INC. By:  

/s/ Paul B. Powers

  Name:   Paul B. Powers   Title:   Assistant Secretary SEAWORLD ENTERTAINMENT,
INC. By:  

/s/ Paul B. Powers

  Name:   Paul B. Powers   Title:   Assistant Secretary SEAWORLD PARKS &
ENTERTAINMENT LLC SEA WORLD OF TEXAS LLC SEA WORLD LLC SEAWORLD PARKS &
ENTERTAINMENT INTERNATIONAL, INC. LANGHORNE FOOD SERVICES LLC SEA WORLD OF
FLORIDA LLC SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC SEA HOLDINGS I, LLC By:
 

/s/ Paul B. Powers

  Name:   Paul B. Powers   Title:   Assistant Secretary

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

SEAWORLD OF TEXAS HOLDINGS, LLC SEAWORLD OF TEXAS MANAGEMENT, LLC SEAWORLD OF
TEXAS BEVERAGE, LLC By:  

/s/ Genaro Castro

  Name:   Genaro Castro   Title:   Manager

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Vikas Singh

  Name: Vikas Singh   Title:   Director

BANK OF AMERICA, N.A.,

as Additional Term B-5 Lender

By:  

/s/ Vikas Singh

  Name: Vikas Singh   Title:   Director

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

The undersigned Tranche 3 Revolving Credit Lender hereby agrees to provide a
Tranche 3 Revolving Credit Commitment in the amount set forth on Schedule I of
the Amendment as of the Amendment No. 8 Effective Date and hereby consents to
the other amendments to the Credit Agreement set forth in the Amendment.

 

     

Bank of America, N.A.

  ,       as a Tranche 3 Revolving Credit Lender       By:  

/s/ Matt Powers

          Name: Matt Powers           Title:   Director    

For any institution requiring

a second signatory:

    By:  

 

          Name:           Title:  

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

The undersigned Tranche 3 Revolving Credit Lender hereby agrees to provide a
Tranche 3 Revolving Credit Commitment in the amount set forth on Schedule I of
the Amendment as of the Amendment No. 8 Effective Date and hereby consents to
the other amendments to the Credit Agreement set forth in the Amendment.

 

     

JPMORGAN CHASE BANK, N.A.

  ,       as a Tranche 3 Revolving Credit Lender       By:  

/s/ John A. Horst

          Name: John A. Horst           Title: Executive Director  

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

The undersigned Tranche 3 Revolving Credit Lender hereby agrees to provide a
Tranche 3 Revolving Credit Commitment in the amount set forth on Schedule I of
the Amendment as of the Amendment No. 8 Effective Date and hereby consents to
the other amendments to the Credit Agreement set forth in the Amendment.

 

     

FIFTH THIRD BANK

  ,       as a Tranche 3 Revolving Credit Lender       By:  

/s/ Knight D. Kieffer

          Name: Knight D. Kieffer           Title:   Vice President  

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

The undersigned Tranche 3 Revolving Credit Lender hereby agrees to provide a
Tranche 3 Revolving Credit Commitment in the amount set forth on Schedule I of
the Amendment as of the Amendment No. 8 Effective Date and hereby consents to
the other amendments to the Credit Agreement set forth in the Amendment.

 

     

GOLDMAN SACHS BANK USA

  ,       as a Tranche 3 Revolving Credit Lender       By:  

/s/ Josh Rosenthal

          Name: Josh Rosenthal           Title:   Authorized Signatory  

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

The undersigned Tranche 3 Revolving Credit Lender hereby agrees to provide a
Tranche 3 Revolving Credit Commitment in the amount set forth on Schedule I of
the Amendment as of the Amendment No. 8 Effective Date and hereby consents to
the other amendments to the Credit Agreement set forth in the Amendment.

 

     

KeyBank National Association

  ,       as a Tranche 3 Revolving Credit Lender       By:  

/s/ Matthew J. Bradley

         

Name:  Matthew J. Bradley

         

Title:    Vice President

 

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

The undersigned Tranche 3 Revolving Credit Lender hereby agrees to provide a
Tranche 3 Revolving Credit Commitment in the amount set forth on Schedule I of
the Amendment as of the Amendment No. 8 Effective Date and hereby consents to
the other amendments to the Credit Agreement set forth in the Amendment.

 

     

ROYAL BANK OF CANADA

  ,       as a Tranche 3 Revolving Credit Lender       By:  

/s/ Kevin Quan

          Name: Kevin Quan           Title:   Authorized Signatory  

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

The undersigned Tranche 3 Revolving Credit Lender hereby agrees to provide a
Tranche 3 Revolving Credit Commitment in the amount set forth on Schedule I of
the Amendment as of the Amendment No. 8 Effective Date and hereby consents to
the other amendments to the Credit Agreement set forth in the Amendment.

 

     

BARCLAYS BANK PLC

  ,       as a Tranche 3 Revolving Credit Lender       By:  

/s/ Christopher M. Aitkin

          Name: Christopher M. Aitkin           Title:   Assistant Vice
President  

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

The undersigned Tranche 3 Revolving Credit Lender hereby agrees to provide a
Tranche 3 Revolving Credit Commitment in the amount set forth on Schedule I of
the Amendment as of the Amendment No. 8 Effective Date and hereby consents to
the other amendments to the Credit Agreement set forth in the Amendment.

 

     

Citibank, N.A.

  ,       as a Tranche 3 Revolving Credit Lender       By:  

/s/ Blake Gronich

          Name: Blake Gronich           Title: Vice President  

 

[Signature Page to SP&E Amendment No. 8]



--------------------------------------------------------------------------------

Exhibit A

 

 

 

CREDIT AGREEMENT

Dated as of December 1, 2009,

as Amended by Amendment No. 1 on February 17, 2011

as further Amended by Amendment No. 2 on April 15, 2011

as further Amended by Amendment No. 3 on March 30, 2012

as further Amended by Amendment No. 4 on April 24, 2013

as further Amended by Amendment No. 5 on May 14, 2013

as further Amended by Amendment No. 6 on August 9, 2013

as further Amended by Amendment No. 7 on March 30, 2015

as further Amended by Amendment No. 8 on March 31, 2017

among

SEAWORLD PARKS & ENTERTAINMENT, INC.,

as the Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,

as Administrative and Collateral Agent,

BANK OF AMERICA, N.A.,

as L/C Issuer and Swing Line Lender,

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

JPMORGAN CHASE BANK, N.A.

FIFTH THIRD BANK

GOLDMAN SACHS LENDING PARTNERS LLCBANK USA

J.P. MORGAN SECURITIES LLC

KEYBANK NATIONAL ASSOCIATION

CITIGROUP GLOBALRBC CAPITAL MARKETS INC.

and

BARCLAYS BANK PLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Amendment No. 78 Joint Lead Arrangers and

Amendment No. 78 Joint Bookrunners

FIFTH THIRD BANK

GOLDMAN SACHS BANK USA

KEYBANK NATIONAL ASSOCIATION

RBC CAPITAL MARKETS

BARCLAYS BANK PLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Amendment No. 8 Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.   DEFINITIONS AND ACCOUNTING TERMS   Section 1.01.  

Defined Terms

     1   Section 1.02.  

Other Interpretive Provisions

     4750   Section 1.03.  

Accounting Terms

     4850   Section 1.04.  

Rounding

     4850   Section 1.05.  

References to Agreements, Laws, Etc.

     4850   Section 1.06.  

Times of Day

     4851   Section 1.07.  

Timing of Payment of Performance

     4951   Section 1.08.  

Cumulative Credit Transactions

     4951   Section 1.09.  

Pro Forma Calculations

     4951   Section 1.10.  

Letter of Credit Amounts

     5052   ARTICLE II.   THE COMMITMENTS AND CREDIT EXTENSIONS   Section 2.01.
 

The Loans

     5052   Section 2.02.  

Borrowings, Conversions and Continuations of Loans

     5153   Section 2.03.  

Letters of Credit

     5355   Section 2.04.  

Swing Line Loans

     6062   Section 2.05.  

Prepayments

     6265   Section 2.06.  

Termination or Reduction of Commitments

     6770   Section 2.07.  

Repayment of Loans

     6870   Section 2.08.  

Interest

     6871   Section 2.09.  

Fees

     6971   Section 2.10.  

Computation of Interest and Fees

     7072   Section 2.11.  

Evidence of Indebtedness

     7072   Section 2.12.  

Payments Generally

     7073   Section 2.13.  

Sharing of Payments

     7274   Section 2.14.  

Incremental Credit Extensions

     7375   Section 2.15.  

Refinancing Term Loans

     7477   Section 2.16.  

Extended Term Loans

     7578   Section 2.17.  

Replacement Revolving Commitments

     7779   ARTICLE III.   TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY  
Section 3.01.  

Taxes

     7880   Section 3.02.  

Illegality

     8083   Section 3.03.  

Inability to Determine Rates

     8183   Section 3.04.  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     8184   Section 3.05.  

Funding Losses

     8285   Section 3.06.  

Matters Applicable to All Requests for Compensation

     8285   Section 3.07.  

Replacement of Lenders Under Certain Circumstances

     8386   Section 3.08.  

Survival

     8487  

 

-i-



--------------------------------------------------------------------------------

Page

 

ARTICLE IV.   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   Section 4.01.  

All Credit Events After the Closing Date

     8588   Section 4.02.  

First Credit Event

     8588   ARTICLE V.   REPRESENTATIONS AND WARRANTIES   Section 5.01.  

Existence, Qualification and Power; Compliance with Laws

     8790   Section 5.02.  

Authorization; No Contravention

     8790   Section 5.03.  

Governmental Authorization; Other Consents

     8891   Section 5.04.  

Binding Effect

     8891   Section 5.05.  

Financial Statements; No Material Adverse Effect

     8891   Section 5.06.  

Litigation

     8992   Section 5.07.  

No Default

     8992   Section 5.08.  

Ownership of Property; Liens

     8992   Section 5.09.  

Environmental Matters

     9093   Section 5.10.  

Taxes

     9093   Section 5.11.  

ERISA Compliance

     9093   Section 5.12.  

Subsidiaries; Equity Interests

     9194   Section 5.13.  

Margin Regulations; Investment Company Act

     9194   Section 5.14.  

Disclosure

     9194   Section 5.15.  

Labor Matters

     9194   Section 5.16.  

Intellectual Property; Licenses, Etc.

     9295   Section 5.17.  

Solvency

     9295   Section 5.18.  

Security Documents

     9295   Section 5.19.  

OFAC; USA PATRIOT Act; FCPA

     96   ARTICLE VI.   AFFIRMATIVE COVENANTS   Section 6.01.  

Financial Statements

     9397   Section 6.02.  

Certificates; Other Information

     9599   Section 6.03.  

Notices

     96100   Section 6.04.  

Payment of Obligations

     97100   Section 6.05.  

Preservation of Existence, Etc.

     97100   Section 6.06.  

Maintenance of Properties

     97100   Section 6.07.  

Maintenance of Insurance

     97100   Section 6.08.  

Compliance with Laws

     98101   Section 6.09.  

Books and Records

     98101   Section 6.10.  

Inspection Rights

     98101   Section 6.11.  

Additional Collateral; Additional Guarantors

     98102   Section 6.12.  

Compliance with Environmental Laws

     100103   Section 6.13.  

Further Assurances and Post-Closing Conditions

     100104   Section 6.14.  

Designation of Subsidiaries

     101104   Section 6.15.  

Maintenance of Ratings

     101105   ARTICLE VII.   NEGATIVE COVENANTS   Section 7.01.  

Liens

     101105   Section 7.02.  

Investments

     105108   Section 7.03.  

Indebtedness

     107111  

 

-ii-



--------------------------------------------------------------------------------

Page

 

Section 7.04.  

Fundamental Changes

     110114   Section 7.05.  

Dispositions

     111115   Section 7.06.  

Restricted Payments

     113117   Section 7.07.  

Change in Nature of Business

     116119   Section 7.08.  

Transactions with Affiliates

     116120   Section 7.09.  

Burdensome Agreements

     117120   Section 7.10.  

Use of Proceeds

     117121   Section 7.11.  

Financial Covenants

     117121   Section 7.12.  

Accounting Changes

     119122   Section 7.13.  

Prepayments, Etc. of Indebtedness

     119122   Section 7.14.  

Permitted Activities

     120123   ARTICLE VIII.   EVENTS OF DEFAULT AND REMEDIES   Section 8.01.  

Events of Default

     120123   Section 8.02.  

Remedies upon Event of Default

     122125   Section 8.03.  

Exclusion of Immaterial Subsidiaries

     122126   Section 8.04.  

Application of Funds

     122126   Section 8.05.  

Borrower’s Right to Cure

     123127   ARTICLE IX.   ADMINISTRATIVE AGENT AND OTHER AGENTS   Section
9.01.  

Appointment and Authorization of Agents

     124127   Section 9.02.  

Delegation of Duties

     125128   Section 9.03.  

Liability of Agents

     125128   Section 9.04.  

Reliance by Agents

     125128   Section 9.05.  

Notice of Default

     126129   Section 9.06.  

Credit Decision; Disclosure of Information by Agents

     126129   Section 9.07.  

Indemnification of Agents

     126130   Section 9.08.  

Agents in Their Individual Capacities

     127130   Section 9.09.  

Successor Agents

     127130   Section 9.10.  

Administrative Agent May File Proofs of Claim

     128131   Section 9.11.  

Collateral and Guaranty Matters

     128132   Section 9.12.  

Other Agents; Arrangers and Managers

     129133   Section 9.13.  

Appointment of Supplemental Agents

     130133   Section 9.14.  

Withholding Tax Indemnity

     130134   ARTICLE X.   MISCELLANEOUS   Section 10.01.  

Amendments, Etc.

     131134   Section 10.02.  

Notices and Other Communications; Facsimile Copies

     133136   Section 10.03.  

No Waiver; Cumulative Remedies

     134138   Section 10.04.  

Attorney Costs and Expenses

     134138   Section 10.05.  

Indemnification by the Borrower

     135138   Section 10.06.  

Payments Set Aside

     136139   Section 10.07.  

Successors and Assigns

     136140   Section 10.08.  

Confidentiality

     141145   Section 10.09.  

Setoff

     142145   Section 10.10.  

Interest Rate Limitation

     142146   Section 10.11.  

Counterparts

     143146   Section 10.12.  

Integration; Termination

     143146  

 

-iii-



--------------------------------------------------------------------------------

Page

 

Section 10.13.  

Survival of Representations and Warranties

     143146   Section 10.14.  

Severability

     143147   Section 10.15.  

GOVERNING LAW

     143147   Section 10.16.  

WAIVER OF RIGHT TO TRIAL BY JURY

     144147   Section 10.17.  

Binding Effect

     144148   Section 10.18.  

USA Patriot Act

     144148   Section 10.19.  

No Advisory or Fiduciary Responsibility

     144148   ARTICLE XI.   GUARANTEE   Section 11.01.  

The Guarantee

     145149   Section 11.02.  

Obligations Unconditional

     145149   Section 11.03.  

Reinstatement

     146150   Section 11.04.  

Subrogation; Subordination

     146150   Section 11.05.  

Remedies

     147150   Section 11.06.  

Instrument for the Payment of Money

     147151   Section 11.07.  

Continuing Guarantee

     147151   Section 11.08.  

General Limitation on Guarantee Obligations

     147151   Section 11.09.  

Release of Guarantors

     147151   Section 11.10.  

Right of Contribution

     148151   Section 11.11.  

Keepwell

     152   Section 11.12.  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     152  

 

SCHEDULES       1.01A   Commitments   1.01B   Unrestricted Subsidiaries  
4.02(c)   Local Counsel Opinions   5.05   Certain Liabilities   5.08   Ownership
of Property   5.09(a)   Environmental Matters   5.12   Subsidiaries and Other
Equity Investments   7.01(b)   Existing Liens   7.02(f)   Existing Investments  
7.03(b)   Existing Indebtedness   7.05(k)   Dispositions   7.08   Transactions
with Affiliates   7.09   Certain Contractual Obligations   10.02  
Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS       Form
of     A   Committed Loan Notice   B   Swing Line Loan Notice   C-1   Term Note
  C-2   Revolving Credit Note   C-3   Swing Line Note   D   Compliance
Certificate   E   Assignment and Assumption   F   Security Agreement   G  
Intercompany Note   H   Holdings Pledge Agreement   I   United States Tax
Compliance Certificate   J   Discounted Prepayment Option Notice

 

-iv-



--------------------------------------------------------------------------------

Page

 

  K   Lender Participation Notice   L   Discounted Voluntary Prepayment Notice  
M   Affiliated Lender Assignment Assumption   N   First Lien Intercreditor
Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 1, 2009
(as amended by Amendment No. 1 on February 17, 2011, as further amended by
Amendment No. 2 on April 15, 2011, as further amended by Amendment No. 3 on
March 30, 2012, as further amended by Amendment No. 4 on April 24, 2013, as
further amended by Amendment No. 5 on May 14, 2013, as further amended by
Amendment No. 6 on August 9, 2013 and2013, as further amended by Amendment No. 7
on March 30, 2015 and as further amended by Amendment No. 8 on March 31, 2017),
among SEAWORLD PARKS & ENTERTAINMENT, INC. (f/k/a SW ACQUISITIONS CO., INC.), a
Delaware corporation (the “Borrower”), the Guarantors party hereto from time to
time, BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as L/C Issuer and Swing Line
Lender, DEUTSCHE BANK SECURITIES INC. and BARCLAYS BANK PLC, as Co-Syndication
Agents, and MIZUHO CORPORATE BANK, LTD., as Documentation Agent.

PRELIMINARY STATEMENTS

Pursuant to the equity purchase agreement dated October 7, 2009, as amended on
November 30, 2009 (together with schedules and exhibits thereto, the
“Acquisition Agreement”) by and among the Borrower, each of the limited
partnerships identified therein (collectively, “Parent”), and Anheuser-Busch
InBev SA/NV, a Belgian corporation, and Anheuser-Busch Companies, Inc., a
Delaware corporation (“Seller”), the Borrower has agreed to acquire (the
“Acquisition”) all of the outstanding equity interests of (x) Busch
Entertainment LLC, a Delaware limited liability company (“BEC”) and (y) Sea
World LLC, a Delaware limited liability company (“SW” and, together with BEC,
the “Acquired Company”).

To fund a portion of the Acquisition of the Acquired Company, the Investors and
certain other investors (including certain providers of the Mezzanine Debt (as
defined below)) and associated entities will make a cash equity contribution
(the “Equity Contribution”) directly or indirectly to the Parent (which shall in
turn contribute the same to SeaWorld Entertainment, Inc. (f/k/a SW Holdco,
Inc.), a Delaware corporation and the direct parent of the Borrower
(“Holdings”), as cash common equity, which shall in turn contribute the same to
the Borrower as cash common equity) in an aggregate amount equal to not less
than 40% of the pro forma total consolidated debt and equity capitalization of
the Borrower.

To consummate the transactions contemplated by the Acquisition Agreement, the
Borrower will obtain unsecured senior mezzanine notes on the Closing Date in an
aggregate initial principal amount not in excess of $400,000,000 pursuant to the
terms of the Mezzanine Debt Documentation (as defined below).

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) Original Term Loans in an initial aggregate amount of $1,050,000,000
and (ii) Tranche 1 Revolving Credit Commitments in an initial aggregate amount
of $140,000,000. The Revolving Credit Facility may include one or more Swing
Line Loans and one or more Letters of Credit from time to time.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

Definitions and Accounting Terms

Section 1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Price” has the meaning set forth in Section 2.05(c)(iii).



--------------------------------------------------------------------------------

“Acceptance Date” has the meaning set forth in Section 2.05(c)(ii).

“Acquired Company” has the meaning set forth in the preliminary statements
hereto.

“Acquisition” has the meaning set forth in the preliminary statements hereto.

“Acquisition Agreement” has the meaning set forth in the preliminary statements
hereto.

“Additional Lender” has the meaning set forth in Section 2.14(a).

“Additional Revolving CreditTerm B-5 Commitment” means, with respect to eachthe
Additional Revolving Credit Lender, such Additional Revolving Credit Lender’s
Tranche 1 Revolving Credit Commitment in the amount set forth as its “Revolving
Credit Commitment” in the Amendment No. 1 Joinder Agreement.

“Additional Revolving Credit Lenders” means the Persons identified as such in
the Amendment No. 1 Joinder Agreement.Term B-5 Lender, its commitment to make a
Term B-5 Loan on the Amendment No. 8 Effective Date in an amount equal to $998.3
million minus the aggregate principal amount of Converted Term B-5 Loans on the
Amendment No. 8 Effective Date.

“Additional Tranche 2 Revolving Credit Commitment” means, with respect to each
Additional Tranche 2 Revolving Credit Lender, such Additional Tranche 2
Revolving Credit Lender’s Tranche 2 Revolving Credit Commitment in the amount
set forth in theTerm B-5 Lender” means the Person identified as such in
Amendment No. 4 Joinder Agreement.8.

“Additional Tranche 2 Revolving Credit Lenders” means the Persons identified as
such in the Amendment No. 4 Joinder Agreement.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

2



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents, Documentation Agent, the Supplemental Agents (if
any), the Amendment No. 1 Lead Arranger, the Amendment No. 1 Joint Bookrunners,
the Amendment No. 3 Lead Arranger, the Amendment No. 3 Joint Bookrunners, the
Amendment No. 4 Lead Arranger, the Amendment No. 4 Bookrunner, the Amendment
No. 5 Joint Lead Arrangers, the Amendment No. 5 Joint Bookrunners, the Amendment
No. 7 Joint Lead Arrangers, the Amendment No. 7 Joint Bookrunners, the Amendment
No. 8 Joint Lead Arrangers, the Amendment No. 8 Joint Bookrunners and the
Amendment No. 7 Joint Bookrunners8 Documentation Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Amendment No. 1” means Amendment No. 1, dated as of February 17, 2011, to this
Agreement.

“Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

“Amendment No. 1 Effective Date” means February 17, 2011.

“Amendment No. 1 Joinder Agreement” means the joinder agreement, dated as of the
Amendment No. 1 Effective Date, by and among the Borrower, the Administrative
Agent, the additional term B lender, the initial term A lender and the
Additional Revolving Credit Lenders.

“Amendment No. 1 Joint Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Capital, the investment banking division of Barclays Bank
PLC, Deutsche Bank Securities Inc. and Mizuho Corporate Bank, Ltd.

“Amendment No. 1 Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Amendment No. 2” means Amendment No. 2, dated as of April 15, 2011, to this
Agreement.

“Amendment No. 2 Effective Date” means April 15, 2011.

“Amendment No. 3” means Amendment No. 3, dated as of March 30, 2012, to this
Agreement.

“Amendment No. 3 Distribution” means a distribution made by the Borrower to the
holders of its outstanding Equity Interests on or after the Amendment No. 3
Effective Date in an amount up to the amount of the Term B Increase
Commitment.the amount provided in Amendment No. 3.

“Amendment No. 3 Effective Date” means March 30, 2012.

“Amendment No. 3 Joinder Agreement” means the joinder agreement, dated as of the
Amendment No. 3 Effective Date, by and among the Borrower, the Administrative
Agent and the term B increase lender.

 

3



--------------------------------------------------------------------------------

“Amendment No. 3 Joint Bookrunners” means Bank of America, N.A., Barclays
Capital, the investment banking division of Barclays Bank PLC, Deutsche Bank
Securities Inc., Goldman Sachs Lending Partners LLC, J.P. Morgan Securities LLC,
Macquarie Capital (USA) Inc. and Mizuho Corporate Bank, Ltd.

“Amendment No. 3 Lead Arranger” means Bank of America, N.A.

“Amendment No. 4” means Amendment No. 4, dated as of April 5, 2013, to this
Agreement.

“Amendment No. 4 Bookrunner” means Bank of America, N.A.

“Amendment No. 4 Converting Lender” means each Revolving Credit Lender that
provided the Administrative Agent with a counterpart to Amendment No. 4 executed
by such Lender as an “Amendment No. 4 Converting Lender” within the time period
specified by the Administrative Agent.

“Amendment No. 4 Effective Date” means April 24, 2013.

“Amendment No. 4 Execution Date” means April 5, 2013.

“Amendment No. 4 Joinder Agreement” means the joinder agreement, dated on or
before the Amendment No. 4 Effective Date, by and among the Borrower, the
Administrative Agent and the Additional Tranche 2 Revolving Credit Lenders party
thereto.

“Amendment No. 4 Lead Arranger” means Bank of America, N.A.

“Amendment No. 5” means Amendment No. 5, dated as of May 14, 2013, to this
Agreement.

“Amendment No. 5 Effective Date” means May 14, 2013.

“Amendment No. 5 Joinder Agreement” means the joinder agreement, dated on or
before the Amendment No. 5 Effective Date, by and among the Borrower, the
Administrative Agent and the additional term B-2 lender.

“Amendment No. 5 Joint Bookrunners” means Bank of America, N.A., Goldman Sachs
Bank USA, J.P. Morgan Securities LLC, Barclays Bank PLC, Citigroup Global
Markets Inc., Wells Fargo Securities, LLC and Macquarie Capital (USA) Inc.

“Amendment No. 5 Joint Lead Arrangers” means Bank of America, N.A., Goldman
Sachs Bank USA, J.P. Morgan Securities LLC, Barclays Bank PLC, Citigroup Global
Markets Inc., Wells Fargo Securities, LLC and Macquarie Capital (USA) Inc.

“Amendment No. 7” means Amendment No. 7, dated as of March 30, 2015, to this
Agreement.

“Amendment No. 7 Effective Date” has the meaning set forth in Amendment
No. 7.means April 7, 2015.

“Amendment No. 7 Joint Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Goldman Sachs Lending Partners LLC, J.P. Morgan Securities LLC,
Citigroup Global Markets Inc. and Barclays Bank PLC.

 

4



--------------------------------------------------------------------------------

“Amendment No. 7 Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Goldman Sachs Lending Partners LLC, J.P. Morgan Securities
LLC, Citigroup Global Markets Inc. and Barclays Bank PLC.

“Amendment No. 8” means Amendment No. 8, dated as of March 31, 2017, to this
Agreement.

“Amendment No. 8 Arrangers” means the Amendment No. 8 Joint Lead Arrangers, the
Amendment No. 8 Joint Bookrunners and the Amendment No. 8 Documentation Agents.

“Amendment No. 8 Documentation Agents” means Fifth Third Bank, Goldman Sachs
Bank USA, KeyBank National Association, RBC Capital Markets1, Barclays Bank PLC
and Citigroup Global Markets Inc.

“Amendment No. 8 Effective Date” has the meaning set forth in Amendment No. 8.

“Amendment No. 8 Joint Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A., Fifth Third Bank, Goldman Sachs Bank
USA, KeyBank National Association, RBC Capital Markets, Barclays Bank PLC and
Citigroup Global Markets Inc.

“Amendment No. 8 Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner &
Smith Incorporated, JPMorgan Chase Bank, N.A., Fifth Third Bank, Goldman Sachs
Bank USA, KeyBank National Association, RBC Capital Markets, Barclays Bank PLC
and Citigroup Global Markets Inc.

“Applicable Discount” has the meaning set forth in Section 2.05(c)(iii).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the
TotalSecured Leverage Ratio as of the last day of the applicable Excess Cash
Flow Period is greater than 4.00:1.00, (b) 25% if the TotalSecured Leverage
Ratio as of the last day of the applicable Excess Cash Flow Period is less than
or equal to 4.00:1.00 and greater than 3.00:1:00 and (c) 0% if the TotalSecured
Leverage Ratio as of the last day of the applicable Excess Cash Flow Period is
less than or equal to 3.00:1.00.

“Applicable Period” has the meaning set forth in the definition of “Applicable
Rate”

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term B-2 Loans, (i) until delivery of financial statements
for the first fiscal quarter ending after the Amendment No. 5 Effective Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 2.25% and (B) for
Base Rate Loans, 1.25% and (ii) thereafter, the following percentages per annum
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

   Total Leverage Ratio      Eurocurrency Rate     Base Rate  

1

     >3.25:1.00        2.25 %      1.25 % 

2

     £3.25:1.00        2.00 %      1.00 % 

 

1  RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

5



--------------------------------------------------------------------------------

(b) with respect to Term B-3 Loans, (A) for Eurocurrency Rate Loans, 3.25% and
(B) for Base Rate Loans, 2.25% (c) with respect to Tranche 23 Revolving Credit
Loans, unused Tranche 23 Revolving Credit Commitments and Letter of Credit fees,
(i) until delivery of financial statements for the first full fiscal quarter
commencing after the Amendment No. 48 Effective Date pursuant to Section 6.01,
(A) for Eurocurrency Rate Loans, 2.75%, (B) for Base Rate Loans, 1.75%, (C) for
Letter of Credit fees, 2.75% and (D) for unused commitment fees, 0.50% and
(ii) thereafter, the following percentages per annum, based upon the corporate
family rating from Moody’s and corporate credit rating from S&P (for purposes of
the table below, all ratings assume a stable or better outlook):

 

Applicable Rate

 

Pricing Level

   Rating    Eurocurrency Rate and
Letter of Credit Fees     Base Rate     Unused
Commitment
Fee Rate  

1

   B1 and B+ or lower      2.75 %      1.75 %      0.50 % 

2

   Ba3 or BB- or better      2.50 %      1.50 %      0.50 % 

(c) with respect to Term B-5 Loans, (A) for Eurocurrency Rate Loans, 3.00% and
(B) for Base Rate Loans, 2.00%.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio or the Borrower’s ratings shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a) or on which a notice of such change in the
Borrower’s ratings is delivered pursuant to Section 6.02(f), as applicable;
provided that, at the option of the Administrative Agent or the Required
Lenders, the higher pricing level shall apply (x) as of the first Business Day
after the date on which a Compliance Certificate, with respect to the Term B-2
Loans, or a notice of a change in the Borrower’s ratings, with respect to the
Tranche 23 Revolving Credit Loans, was required to have been delivered but was
not delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate or notice of change in the Borrower’s ratings, as
applicable, is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default under Section 8.01(a) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

In the event that any financial statements under Section 6.01, a Compliance
Certificate or a notice of a change in the Borrower’s ratings is shown to be
inaccurate at any time that this Agreement is in effect and any Loans or
Commitments are outstanding hereunder when such inaccuracy is discovered or
within 91 days after the date on which all Loans have been repaid and all
Commitments have been terminated, and such inaccuracy, if corrected, would have
led to a higher Applicable Rate for any period (an “Applicable Period”) than the
Applicable Rate applied for such Applicable Period, then (i) the Borrower shall
promptly (and in no event later than five (5) Business Days thereafter) deliver
to the Administrative Agent a correct Compliance Certificate or notice of change
in the Borrower’s ratings, as applicable, for such Applicable Period, (ii) the
Applicable Rate for the applicable Loans shall be determined by reference to the
corrected Compliance Certificate or ratings, as applicable (but in no event
shall the Lenders owe any amounts to the Borrower), and (iii) the Borrower shall
pay to the Administrative Agent promptly upon demand (and in no event later than
five (5) Business Days after demand) any additional interest owing as a result
of such increased Applicable Rate for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with the
terms hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such

 

6



--------------------------------------------------------------------------------

payment pursuant to clause (iii) above and accordingly, any nonpayment of such
interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

“Arrangers” means Banc of America Securities LLC, Barclays Capital, the
investment banking division of Barclays Bank PLC, Deutsche Bank Securities Inc.,
the Amendment No. 1 Lead Arranger, the Amendment No. 1 Joint Bookrunners, the
Amendment No. 3 Lead Arranger, the Amendment No. 3 Joint Bookrunners, the
Amendment No. 4 Lead Arranger, the Amendment No. 4 Bookrunner, the Amendment
No. 5 Joint Lead Arrangers, the Amendment No. 5 Joint Bookrunners, the Amendment
No. 7 Joint Lead Arrangers and, the Amendment No. 7 Joint Bookrunners., the
Amendment No. 8 Arrangers.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any
CapitalizedFinancing Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Acquired Company and its Subsidiaries as of each of December 31, 2007 and
2008, and the related audited consolidated statements of operations and of cash
flows for the Acquired Company and its Subsidiaries for the fiscal years ended
December 31, 2006, 2007 and 2008.

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

 

7



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal FundsNYFRB Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”; provided that (x) in no event shall the Base Rate
with respect to the Term B-2 Loans be less than 1.75% per annum and (y) in no
event shall the Base Rate with respect to the Term B-35 Loans be less than
1.75% per annum. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BEC” has the meaning set forth in the preliminary statements hereto.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrower Materials” has the meaning set forth in Section 6.01.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing of a particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurocurrency Rate Loan, means any such day on which
dealings in deposits are conducted by and between banks in the London interbank
eurodollar market.

“CapEx Pull-Forward Amount” has the meaning set forth on Section 7.11(c)(ii).

“Capital Expenditures” means, for any period, the aggregate, without
duplication, of (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment and other deferred charges
included in Capital Expenditures reflected in the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries, (b) the value of all assets under
CapitalizedFinancing Leases incurred by the Borrower and its Restricted
Subsidiaries during such period (other than as a result of purchase accounting)
and (c) Capitalized Software Expenditures; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (ii) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment solely to the extent that the gross
amount of such purchase price is reduced by the credit granted by the seller of
such equipment for the equipment being traded in at such time, (iii) the
purchase of plant, property or equipment or software to the extent financed with
the proceeds of Dispositions outside the ordinary course of business that are
not required to be applied to prepay Term Loans pursuant to Section 2.05(b),
(iv) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period), (v) expenditures
that constitute any part of Consolidated LeaseInterest Expense,
(vi) expenditures that constitute Permitted Acquisitions, (vii) any capitalized
interest expense reflected as

 

8



--------------------------------------------------------------------------------

additions to property, plant or equipment in the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries or (viii) any non-cash compensation
or other non-cash costs reflected as additions to property, plant or equipment
in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet (excluding
the notes thereto) in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

 

9



--------------------------------------------------------------------------------

(e) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(f) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States, in which such Person shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;

(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) euros or any other foreign currency comparable in credit quality and tenor
to those referred to above and instruments equivalent to those referred to in
clauses (a) through (h) above denominated in euros or any other foreign currency
comparable in credit quality and tenor to those referred to above, in each case,
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States in the ordinary course of business of the
Borrower and its Restricted Subsidiaries;

(j) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (h) of this definition; and

(k) investment funds investing at least 95% of their assets in securities of the
types (including as to credit quality and maturity) described in clauses
(a) through (j) above.

“Cash Management Bank” has the meaning set forth in the definition of “Cash
Management Obligations.”

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender (or Person that
was a Lender or an Affiliate of a Lender at the time such arrangement was
entered into) (a “Cash Management Bank”) in respect of any overdraft and related
liabilities arising from treasury, depository, credit card, debit card and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

10



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to occur if:

(a) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings;

(b) at any time after a Qualified IPO, (i) any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than any combination of the Investors or any “group”
including any Permitted Holders (provided, that in the case of any such “group,”
the Permitted Holders hold a majority of all voting interest in Holdings’ Equity
Interests held by all members of such “group”), shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests or (ii) during each period of
twelve consecutive months, the board of directors of Holdings shall not consist
of a majority of the Continuing Directors;

(c) a “change of control” (or similar event) shall occur under the Mezzanine
Debt or any Junior Financing with an aggregate principal amount in excess of the
Threshold Amount or any Permitted Refinancing Indebtedness in respect of any of
the foregoing with an aggregate principal amount in excess of the Threshold
Amount; or

(d) Holdings shall cease to own 100% of the Equity Interests of the Borrower.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Tranche 13 Revolving Credit Lenders, Tranche 2 Revolving Credit Lenders,
Term B-1 Lenders, Term B-2 Lenders, Term B-35 Lenders, Lenders holding
Incremental Term Loans of a particular Incremental Series, Lenders holding
Extended Term Loans under any Extended Term Facility or Lenders holding
Refinancing Term Loans under a particular Refinancing Term Facility, (b) when
used with respect to Commitments, refers to whether such Commitments are Tranche
1 Revolving Credit Commitments, Tranche 23 Revolving Credit Commitments, Term
B-35 Commitments or a particular Replacement Revolving Commitment Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Tranche 13 Revolving Credit
Loans, Tranche 2 Revolving Credit Loans, Term B-1 Loans, Term B-2 Loans, Term
B-35 Loans, Extended Term Loans under a particular Extended Term Facility,
Refinancing Term Loans under a particular Refinancing Term Facility, Incremental
Term Loans of a particular Incremental Series, Replacement Term Loans
established on a single date to replace a Class of Term Loans or Replacement
Revolving Loans under a particular Replacement Revolving Commitment Series.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 4.02, which date
is December 1, 2009.

“Closing Fee” has the meaning set forth in Section 2.09(c).

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

11



--------------------------------------------------------------------------------

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged or in which a Lien is granted pursuant to any
Collateral Document, including, without limitation, the Mortgaged Property.

“Collateral Agent” means Bank of America, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) on the Closing Date the Administrative Agent shall have received each
Collateral Document to the extent required to be delivered on the Closing Date
pursuant to Section 4.02(e), subject to the limitations and exceptions of this
Agreement, duly executed by each Loan Party thereto;

(b) the Obligations shall have been secured by a first-priority security
interest in (i) all the Equity Interests of the Borrower and (ii) all Equity
Interests of each Restricted Subsidiary of the Borrower that is not an Excluded
Subsidiary directly owned by any Loan Party, in each case, subject to exceptions
and limitations otherwise set forth in this Agreement and the Collateral
Documents (to the extent appropriate in the applicable jurisdiction);

(c) the Obligations shall have been secured by a perfected security interest in,
and Mortgages on, substantially all tangible and intangible assets of the
Borrower and each Subsidiary Guarantor (including Equity Interests and
intercompany debt, accounts, inventory, equipment, investment property, contract
rights, intellectual property in the United States, other general intangibles,
Material Real Property and proceeds of the foregoing), in each case, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction);

(d) subject to limitations and exceptions of this Agreement (for the avoidance
of doubt, including the limitations and exceptions set forth in the proviso of
Section 4.02(e)) and the Collateral Documents, to the extent a security interest
in and Mortgages on any Material Real Property is required under Section 6.11 or
6.13 (together with any Material Real Property that is subject to a Mortgage on
the Closing Date, each, a “Mortgaged Property”), the Administrative Agent shall
have received (i) counterparts of a Mortgage with respect to such Mortgaged
Property duly executed and delivered by the record owner of such property in
form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected first-priority Lien (subject only to
Liens described in clause (ii) below) on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties,
and evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 100% of the fair market value of the property at
the time the Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (ii) fully
paid policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) on the Mortgaged Property
naming the Collateral Agent as the insured for its benefit and that of the
Secured Parties and respective successors and assigns (the “Mortgage Policies”)
issued by a nationally recognized title insurance company reasonably acceptable
to the Administrative Agent in form and substance and in an amount reasonably
acceptable to the Administrative Agent (not to exceed 100% of the fair market
value of the real properties covered thereby), insuring the Mortgages to be
valid subsisting first-priority Liens on the

 

12



--------------------------------------------------------------------------------

property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent, each of which shall (A) to the extent reasonably
necessary, include such reinsurance arrangements (with provisions for direct
access, if reasonably necessary) as shall be reasonably acceptable to the
Collateral Agent, (B) contain a “tie-in” or “cluster” endorsement, if available
under applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (C) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving credit
(if available after the applicable Loan Party uses commercially reasonable
efforts), doing business, non-imputation, public road access, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot and
so-called comprehensive coverage over covenants and restrictions; provided,
however, the applicable Loan Party shall not be obligated to obtain a
“creditor’s rights” endorsement), (iii) legal opinions, addressed to the
Administrative Agent, the Collateral Agent and the other Secured Parties,
reasonably acceptable to the Administrative Agent and the Collateral Agent as to
such matters as the Administrative Agent and the Collateral Agent may reasonably
request, and (iv) a completed “life of the loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property duly executed and acknowledged by the appropriate Loan Parties; and

(e) after the Closing Date, each Restricted Subsidiary of the Borrower that is
not an Excluded Subsidiary shall become a Guarantor and signatory to this
Agreement pursuant to a joinder agreement in accordance with Section 6.11 and a
party to the applicable Collateral Documents in accordance with Section 6.11;
provided that notwithstanding the foregoing provisions, any Subsidiary of the
Borrower that Guarantees the Mezzanine Debt shall be a Guarantor hereunder for
so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) any fee owned real property (other than Material Real
Properties) and any leasehold rights and interests in real property that is not
Material Real Property (including landlord waivers, estoppels and collateral
access letters), (ii) motor vehicles and other assets subject to certificates of
title, letters of credit with a face value of less than $5,000,000 and
commercial tort claims where the amount of damages claimed by the applicable
Loan Party is less than $5,000,000),5,000,000, (iii) any particular asset, if
the pledge thereof or the security interest therein is prohibited by Law other
than to the extent such prohibition is expressly deemed ineffective under the
Uniform Commercial Code or other applicable Law notwithstanding such
prohibition, (iv) Margin Stock and, solely to the extent prohibited by the
Organization Documents or any shareholders agreement with shareholders that are
not direct or indirect wholly owned Restricted Subsidiaries of the Borrower,
Equity Interests in any Person other than wholly owned Restricted Subsidiaries,
(v) any rights of any Loan Party with respect to any lease, license or other
agreement to the extent a grant of security interest therein is prohibited by
such lease, license or other agreement, would result in an invalidation thereof
or would create a right of termination in favor of any other party thereto
(other than a Loan Party) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable Laws or principle
of equity notwithstanding such prohibition, (vi) the creation or perfection of
pledges of, security interests in, any property or assets that would result in
material adverse tax consequences to Holdings, the Borrower or any of its
Subsidiaries, as reasonably determined by the Borrower with the consent of the
Administrative Agent (not to be unreasonably withheld or delayed) (it being

 

13



--------------------------------------------------------------------------------

understood that the Lenders shall not require the Borrower or any of its
Subsidiaries to enter into any security agreements or pledge agreements governed
under foreign law), (vii) intellectual property to the extent a security
interest is not perfected by filing of a UCC financing statement or in respect
of registered intellectual property, a filing in the USPTO (if required) or the
U.S. Copyright Office (it being understood that such assets are intended to
constitute Collateral, though perfection beyond UCC, USPTO and U.S. Copyright
Office filings is not required) and (viii) any particular assets if, in the
reasonable judgment of the Administrative Agent evidenced in writing, determined
in consultation with the Borrower, the burden, cost or consequences of creating
or perfecting such pledges or security interests in such assets or obtaining
title insurance is excessive in relation to the benefits to be obtained
therefrom by the Lenders under the Loan Documents;

(B) (i) the foregoing definition shall not require control agreements and
perfection by “control” with respect to any Collateral (including deposit
accounts, securities accounts, etc.) other than certificated Equity Interests of
the Borrower and, to the extent constituting Collateral, its Restricted
Subsidiaries that are Domestic Subsidiaries; (ii) no actions in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction shall be
required in order to create any security interests in assets located or titled
outside of the U.S. or to perfect such security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction); and (iii) except to the extent that
perfection and priority may be achieved by the filing of a financing statement
under the Uniform Commercial Code with respect to the Borrower or a Guarantor,
or, with respect to real property and the recordation of Mortgages in respect
thereof, as contemplated by clauses (c) and (d) above, the Loan Documents shall
not contain any requirements as to perfection or priority with respect to any
assets or property described in this clause (B);

(C) the Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the Borrower, that the creation or perfection of
security interests and Mortgages on, or obtaining of title insurance or taking
other actions, or any other compliance with the requirements of this definition
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents; provided that the Collateral Agent shall have received on
or prior to the Closing Date, (i) UCC financing statements in appropriate form
for filing under the UCC in the jurisdiction of incorporation or organization of
each Loan Party, and (ii) any certificates or instruments representing or
evidencing Equity Interests of the Borrower and any Subsidiary Guarantors
accompanied by instruments of transfer and stock powers undated and endorsed in
blank; and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the Holdings
Pledge Agreement, each of the Mortgages, collateral assignments, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 4.02, Section 6.11 or Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment of any
Class, as the context may require.

 

14



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means the Borrower, together with its successors and assigns.

“Company Material Adverse Effect” means a “Material Adverse Effect” as defined
in the Acquisition Agreement.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clauses (viii) and
(x) below, to the extent deducted (and not added back) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period with
respect to the Borrower and its Restricted Subsidiaries:

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in mark-to-market valuation of Swap Contracts or
other derivative instruments pursuant to GAAP), (d) the interest component of
capitalizedcapital lease or financing lease obligations, (e) net payments, if
any, pursuant to interest rate Swap Contracts with respect to Indebtedness,
(f) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and (g) any expensing of bridge, commitment and other
financing fees) and, to the extent not reflected in such total interest expense,
any losses on hedging obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk, net of interest income and gains
on such hedging obligations, and costs of surety bonds in connection with
financing activities (whether amortized or immediately expensed),

(ii) provision for taxes based on income, profits or capital of the Borrower and
the Restricted Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes (such as Delaware franchise tax, Pennsylvania
capital tax or Texas margin tax) and foreign withholding taxes paid or accrued
during such period including penalties and interest related to such taxes or
arising from any tax examinations,

(iii) depreciation and amortization (including amortization of intangible
assets, including Capitalized Software Expenditures),

(iv) (A) severance, relocation costs and expenses, Transaction Expenses,
integration costs, transition costs (including any one-time information
technology or other costs relating to the separation of the Borrower or its
predecessor from Anheuser-Busch InBev NV/SA as part of the Transactions, to the
extent incurred on or prior to the last day

 

15



--------------------------------------------------------------------------------

of the month immediately prior to the second anniversary of the Closing Date),
pre-opening, opening, consolidation and closing costs for facilities, costs
incurred in connection with any non-recurring strategic initiatives, costs
incurred in connection with acquisitions and non-recurring product and
intellectual property development after the Closing Date, other business
optimization expenses (including costs and expenses relating to business
optimization programs and new systems design and implementation costs), project
start-up costs, separation costs and other restructuring charges, accruals or
reserves (including restructuring costs related to acquisitions after the
Closing Date and to closure/consolidation of facilities, retention charges,
systems establishment costs and excess pension charges) in an aggregate amount
of all items deducted pursuant to this clause (iv) (other than Transaction
Expenses incurred, accrued or paid no later than the end of the first full
fiscal quarter ending after the Closing Date) not to exceed (I) with respect to
the Transactions $50,000,000 and (II) otherwise, $10,000,00015,000,000 in any
period of four consecutive fiscal quartersyear (it being understood that unused
amounts of the cap under clause (II) in any fiscal year (without giving effect
to any amount carried over from a prior fiscal year) may be carried over to the
next succeeding fiscal year (but not any other fiscal year) (provided that
amounts deducted in any fiscal year shall first be deemed to be allocated
against the cap for such fiscal year before giving effect to any carryover)),
and (B) purchase price adjustments incurred prior to 150 days after the Closing
Date;

(v) the amount of any minority interest expense consisting of Restricted
Subsidiary income attributable to minority interests of third parties in any
non-wholly owned Restricted Subsidiary except to the extent of any cash
distributions in respect thereof,

(vi) the amount of management, monitoring, consulting and advisory fees and
related expenses paid or accrued to the Investors or their Affiliates (or
management companies) under the Investor Management Agreement, including any
termination fee in respect of such Investor Management Agreement,

(vii) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Equity Interests),

(viii) the amount of cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken or with respect to which substantial steps have been taken (in the
good faith determination of the Borrower) during such period, including in
connection with any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.02(a), certifying that (x) such cost savings, operating expense
reductions and synergies are reasonably expected and factually supportable in
the good faith judgment of the Borrower, (y) such actions are to be taken within
(I) in the case of any such cost savings, operating expense reductions and
synergies in connection with the Transactions, 18 months after the Closing Date
and (II) in all other cases, within 12 months after the consummation of the
acquisition, Disposition,

 

16



--------------------------------------------------------------------------------

restructuring or the implementation of an initiative, which is expected to
result in such cost savings, expense reductions or synergies, (B) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (viii) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, (C) the aggregate amount of cost savings and
operating expense reductions added pursuant to this clause (viii) does not
exceed (x) in the case of the Transaction, $35,000,000 and (y) in all other
cases (1) $30,000,000 for any individual acquisition or Disposition and (2) for
all other initiatives that do not result from acquisitions or Dispositions,
$10,000,000 in the aggregate for any period of four-consecutive fiscal quarters;
provided that amounts added back to Consolidated EBITDA pursuant to this clause
(C)(y)(2) do not exceed $30,000,000 in the aggregate for all periods following
the Closing Date and (D) projected amounts (and not yet realized) may no longer
be added in calculating Consolidated EBITDA pursuant to this clause (viii) to
the extent occurring more than four full fiscal quarters after the specified
action taken in order to realize such projected cost savings, operating expense
reductions and synergies,

(ix) any net loss from disposed, abandoned or discontinued operations,

(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

(xi) non-cash expenses, charges and losses (including impairment charges or
asset write-offs, losses from investments recorded using the equity method,
stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable or
inventory; provided that if any non-cash charges referred to in this clause
(xi) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA in such future period to such extent paid,

less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations and (iii) the amount of any
minority interest income consisting of Restricted Subsidiary losses attributable
to minority interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that, for the avoidance of doubt, any gain representing the
reversal of any non-cash charge referred to in clause (a)(xi)(B) above for a
prior period shall be added (together with, without duplication, any amounts
received in respect thereof to the extent not increasing Consolidated Net
Income) to Consolidated EBITDA in any subsequent period to such extent so
reversed (or received);

provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains and losses
related to currency remeasurements of Indebtedness (including the net loss or
gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) gains or losses on Swap
Contracts,

 

17



--------------------------------------------------------------------------------

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations,

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments,
and

(D) there shall be excluded in determining Consolidated EBITDA for any period
any after-tax effect of non-recurring items (including gains or losses and all
fees and expenses relating thereto) relating to curtailments or modifications to
pension and post-retirement employee benefit plans for such period.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes (x) any of the fiscal quarters ended December 31, 2008, March 31,
2009, June 30, 2009 and September 30, 2009, Consolidated EBITDA for such fiscal
quarters shall be $21,983,510, $(87,000), $143,844.000 and $204,748.000,
respectively or (y) any other period occurring prior to the Closing Date,
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Transaction.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense (including that attributable to
CapitalizedFinancing Leases), net of cash interest income, of the Borrower and
its Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP, with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under Swap Contracts, and (ii) any cash payments made during
such period in respect of obligations referred to in clause (b) below relating
to Funded Debt that were amortized or accrued in a previous period, but
excluding, however, (a) amortization of deferred financing costs and any other
amounts of non-cash interest, (b) the accretion or accrual of discounted
liabilities during such period, (c) non-cash interest expense attributable to
the movement of the mark-to-market valuation of obligations under Swap Contracts
or other derivative instruments pursuant to Statement of Financial Accounting
Standards No. 133, (d) any cash costs associated with breakage in respect of
hedging agreements for interest rates, (e) all non-recurring cash interest
expense consisting of liquidated damages for failure to timely comply with
registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP, (f) fees and expenses associated
with the consummation of the Transaction, (g) annual agency fees paid to the
Administrative Agent and/or Collateral Agent, and (h) costs associated with
obtaining Swap Contracts; provided that there shall be excluded from
Consolidated Interest Expense for any period the cash interest expense (or
income) of all Unrestricted Subsidiaries for such period to the extent otherwise
included in Consolidated Interest Expense and (i) any lease, rental or other
expense in connection with a Non-Financing Lease Obligation. Notwithstanding
anything to the contrary contained herein, for purposes of determining
Consolidated Interest Expense (i) for any period ending prior to the first
anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination and (ii) shall exclude the purchase
accounting effects described in the last sentence of the definition of
“Consolidated Net Income.”

 

18



--------------------------------------------------------------------------------

For purposes of this definition, interest on obligations in respect of Financing
Leases shall be deemed to accrue at an interest rate reasonably determined by
the Borrower to be the rate of interest implicit in such Financing Lease
Obligation in accordance with GAAP (or, if not implicit, as otherwise determined
in accordance with GAAP).

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, provided, however, that, without
duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual items
(including gains or losses and all fees and expenses relating thereto) for such
period shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt the effects of expensing all transaction
related expenses in accordance with Financial Accounting Standards No. 141(R)
and gains or losses associated with FASB Interpretation No. 45) shall be
excluded,

(d) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions in accordance with GAAP or changes as a result of
adoption or modification of accounting policies in accordance with GAAP shall be
excluded,

(e) any net after-tax gains or losses on disposal of abandoned, disposed or
discontinued operations shall be excluded,

(f) any net after-tax effect of gains or losses (less all fees, expenses and
charges) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person in each case other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded,

(g) the net income (loss) for such period of any Person that is not a Subsidiary
of the Borrower, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that Consolidated
Net Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,

(h) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(i) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock

 

19



--------------------------------------------------------------------------------

or other rights or equity incentive programs shall be excluded, and any cash
charges associated with the rollover, acceleration or payout of Equity Interests
by management of the Borrower or any of its direct or indirect parents in
connection with the Transactions, shall be excluded,

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption shall be excluded,

(l) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement of Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded, and

(m) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of Borrower or is merged into or consolidated with
Borrower or any of its Subsidiaries or that Person’s assets are acquired by
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.09).

For the avoidance of doubt (1) revenue will be accounted for on a GAAP basis and
the recognition of any deferred revenue will be included in Consolidated Net
Income in the same period as recognized for GAAP and (2) any net gain or loss
resulting in such period from mark-to-market adjustments to any liability
recorded in connection with the contingent obligation owed to Anheuser Busch
InBev NV/SA pursuant to the Acquisition Agreement will be excluded from
Consolidated Net Income.

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries) in component
amounts required or permitted by GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue and debt line items thereof) and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Closing Date, any
Permitted Acquisitions, or the amortization or write-off of any amounts thereof.

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but (x) excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition and (y)

 

20



--------------------------------------------------------------------------------

any Indebtedness that is issued at a discount to its initial principal amount
shall be calculated based on the entire principal amount thereof), consisting of
Indebtedness for borrowed money, Attributable Indebtedness, and debt obligations
evidenced by promissory notes or similar instruments, minus the aggregate amount
of cash and Cash Equivalents (other than Restricted Cash), in each case, that is
held by the Borrower and its Restricted Subsidiaries as of such date free and
clear of all Liens, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a), Section 7.01(p) and Section 7.01(q) and
clauses (i) and (ii) of Section 7.01(r); provided that Consolidated Total Net
Debt shall not include Indebtedness in respect of (i) letters of credit
(including Letters of Credit), except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated Total Net Debt until 3 Business Days
after such amount is drawn and (ii) Unrestricted Subsidiaries and
(iii) Non-Financing Lease Obligations; it being understood, for the avoidance of
doubt, that obligations under Swap Contracts entered into for non-speculative
purposes do not constitute Consolidated Total Net Debt.

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Continuing Directors” means the directors of the Borrower on the Closing Date,
as elected or appointed after giving effect to the Transactions, and each other
director, if, in each case, such other director’s nomination for election to the
board of directors of the Borrower is recommended by a majority of the then
Continuing Directors or such other director receives the vote of the Permitted
Holders in his or her election by the stockholders of the Borrower.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Conversion Election” means a conversion election in the form set forth as
Exhibit B to Amendment No. 4.

“Converted Revolving Credit CommitmentTerm B-5 Loan” means the amount set forth
on each Amendment No. 4 Converting Lender Conversion Election as of the
Amendment No. 4 Effective Dateeach (x) Term B-2 Loan held by a Converting Term
B-2 Lender on the Amendment No. 8 Effective Date immediately prior to the
effectiveness of Amendment No. 8 and (y) Term B-3 Loan held by a Converting Term
B-3 Lender on the Amendment No. 8 Effective Date immediately prior to the
effectiveness of Amendment No. 8; provided that the amount of such Amendment
No. 4 Converting Term B-2 Lender or Converting Term B-3 Lender’s Converted
Revolving Credit Commitment may be less than the amount of the Tranche 1
Revolving Credit Commitment held by such Amendment No. 4 Converting Lender,
which lower amount shall be notified to such Amendment No. 4 Converting Lender
by the Administrative Agent as the amount of such Amendment No. 4 Converting
Lender’s Converted Revolving Credit Commitment.Term B-5 Loan may be such lesser
amount as provided in Amendment No. 8.

 

 

21



--------------------------------------------------------------------------------

“Converting Term B-2 Lender” means each Person that was a Term B-2 Lender
immediately prior to the Amendment No. 8 Effective Date and provided the
Administrative Agent with a counterpart to Amendment No. 8 executed by such
Lender within the time period specified by the Administrative Agent.

“Converting Term B-3 Lender” means each Person that was a Term B-3 Lender
immediately prior to the Amendment No. 8 Effective Date and provided the
Administrative Agent with a counterpart to Amendment No. 8 executed by such
Lender within the time period specified by the Administrative Agent.

“Co-Syndication Agents” means Deutsche Bank Securities Inc. and Barclays Bank
PLC, as co-syndication agent under this Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(b) the cumulative amount of cash and Cash Equivalent proceeds from (i) the sale
of Equity Interests of the Borrower or of any direct or indirect parent of the
Borrower after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as common
equity to the capital of the Borrower and (ii) the common Equity Interests of
the Borrower (or of Holdings or of any direct or indirect parent of Holdings)
(other than Disqualified Equity Interests of the Borrower) issued upon
conversion of Indebtedness (other than Indebtedness that is contractually
subordinated to the Obligations) of the Borrower or any Restricted Subsidiary of
the Borrower owed to a Person other than a Loan Party or a Restricted Subsidiary
of a Loan Party, in the case of each of subclause (i) and subclause (ii), not
previously applied for a purpose (including a Specified Equity Contribution)
other than use in the Cumulative Credit; plus

(c) 100% of the aggregate amount of contributions to the common capital of the
Borrower (other than from a Restricted Subsidiary) received in cash and Cash
Equivalents after the Closing Date other than from a Specified Equity
Contribution; plus

(d) without duplication of any amounts that otherwise increased the amount
available for Investments pursuant to Section 7.02, 100% of the aggregate amount
received by the Borrower or any Restricted Subsidiary of the Borrower in cash
and Cash Equivalents from:

(A) the sale (other than to the Borrower or any such Restricted Subsidiary) of
any Equity Interests of an Unrestricted Subsidiary or any minority Investments,
or

(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of any minority Investments, or

(C) any interest, returns of principal, repayments and similar payments by such
Unrestricted Subsidiary or received in respect of any minority Investments, plus

(e) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the

 

22



--------------------------------------------------------------------------------

Investments of the Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Section 7.02(n)(y), plus

(f) to the extent not utilized in connection with other transactions permitted
pursuant to Section 7.11(c), the aggregate amount of Retained Declined Proceeds
retained by the Borrower, plus

(g) an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Restricted Subsidiary in respect of any Investments made pursuant to
Section 7.02(n)(y), minus

(h) any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(n)(y) after the Closing Date and prior to such time, minus

(i) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(g)(y) or (j) after the Closing Date and prior to such
time, minus

(j) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13 after the Closing Date
and prior to such time, minus

(k) any amount of the Cumulative Credit used to make Capital Expenditures
pursuant to Section 7.11(c)(iii) after the Closing Date and prior to such time.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow, less
the amount of Excess Cash Flow of Foreign Subsidiaries to the extent and for so
long as such Excess Cash Flow is excluded from Excess Cash Flow prepayments
pursuant to Section 2.05(b)(viii), for each Excess Cash Flow Period ending after
the Closing Date and prior to such date.

“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, Pension Plan assets,
deferred bank fees and derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest, (c) accruals for current
or deferred Taxes based on income or profits, (d) accruals of any costs or
expenses related to restructuring reserves, (e) deferred revenue and (f) any
Revolving Credit Exposure or Revolving Credit Loans.

“Debt Fund Affiliate” means (i) any fund managed by, or under common management
with, GSO Capital Partners LP, (ii) any fund managed by GSO Debt Funds
Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed Securities
Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone Mezzanine
Advisors II L.P. and (iii) any other Affiliate of Holdings that is a bona fide
diversified debt fund.

 

23



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designation Date” has the meaning set forth in Section 6.14.

“Discount Range” has the meaning set forth in Section 2.05(c)(ii).

“Discounted Prepayment Option Notice” has the meaning set forth in Section
2.05(c)(ii).

“Discounted Voluntary Prepayment” has the meaning set forth in Section
2.05(c)(i).

“Discounted Voluntary Prepayment Notice” has the meaning set forth in Section
2.05(c)(v).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date of all then outstanding Term
Loans; provided that if such Equity Interests are issued pursuant to a plan for
the benefit of employees of Holdings (or any direct or indirect parent thereof),
the Borrower or the Restricted Subsidiaries or by any such plan to such
employees, such

 

24



--------------------------------------------------------------------------------

Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Documentation Agent” means Mizuho Corporate Bank, Ltd., as documentation agent
under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any applicable Laws, in any case,
relating to pollution or the protection of the Environment, or the protection of
human health (to the extent relating to exposure to Hazardous Materials) and
safety as it relates to the environment, including any applicable provisions of
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
5101 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and the
Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and all analogous state or
local statutes, and the regulations promulgated pursuant thereto.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

25



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” has the meaning set forth in the preliminary statements
hereto.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code,
whether or not waived; (g) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could result in liability to a Loan Party or any Restricted Subsidiary; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), as published
by Reuters (or other commercially available source providing quotations of LIBOR
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; provided that (w) the
Eurocurrency Rate with respect to the Term B-2 Loans shall not be less than
0.75% per annum, (x) the Eurocurrency Rate with respect to the Term B-25 Loans
shall not be less than 0.75% per annum and (y) the Eurocurrency Rate with
respect to the Term B-3 LoansTranche 3 Revolving Credit Facility shall not be
less than 0.75% per annum0.00%.

 

 

26



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges (including depreciation and
amortization) to the extent deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital and long-term accounts
receivable of the Borrower and its Restricted Subsidiaries for such period
(other than any such decreases arising from acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries completed during such period) and
(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income minus (b) the sum, without duplication, of (i) an amount
equal to the amount of all non-cash credits included in arriving at such
Consolidated Net Income and cash charges included in clauses (a) through (m) of
the definition of “Consolidated Net Income,” (ii) without duplication of amounts
deducted pursuant to clause (xi) below in prior fiscal years, the amount of
Capital Expenditures or acquisitions of intellectual property to the extent not
expensed and Capitalized Software Expenditures accrued or made in cash or
accrued during such period, to the extent that such Capital Expenditures or
acquisitions were financed with internally generated cash or borrowings under
the Revolving Credit Facility and were not made by utilizing the Cumulative
Retained Excess Cash Flow Amount, (iii) the aggregate amount of all principal
payments of Indebtedness of the Borrower or its Restricted Subsidiaries
(including (A) the principal component of payments in respect of
CapitalizedFinancing Leases, (B) the amount of any scheduled repayment of Term
Loans pursuant to Section 2.07(a) and (C) any mandatory prepayment of Term Loans
pursuant to Section 2.05(b)(ii) to the extent required due to a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other voluntary and mandatory
prepayments of Term Loans, (Y) all prepayments of Revolving Credit Loans and
Swing Line Loans made during such period and (Z) all payments in respect of any
other revolving credit facility made during such period, except in the case of
clause (Z) to the extent there is an equivalent permanent reduction in
commitments thereunder), to the extent financed with internally generated cash,
(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income, (v) increases in Consolidated Working
Capital and long-term accounts receivable of the Borrower and its Restricted
Subsidiaries for such period (other than any such increases arising from
acquisitions or dispositions by the Borrower and its Restricted Subsidiaries
during such period), (vi) cash payments by the Borrower and its Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and its Restricted Subsidiaries other than Indebtedness, (vii) without
duplication of amounts deducted pursuant to clause (xi) below in prior fiscal
years, the amount of Investments and acquisitions made during such period by the
Borrower and its Restricted Subsidiaries on a consolidated basis pursuant to
Section 7.02 to the extent that such Investments and acquisitions were financed
with internally generated cash and were not made by utilizing the Cumulative
Retained Excess Cash Flow Amount, (viii) the amount of Restricted Payments paid
during such period pursuant to Section 7.06(h), Section 7.06(g)(x) or
Section 7.06(f) to the extent such Restricted Payments were financed with
internally generated cash or borrowings under the Revolving Credit Facility,
(ix) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period, (x) the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by the Borrower and its Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness, (xi) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the

 

27



--------------------------------------------------------------------------------

aggregate consideration required to be paid in cash by the Borrower and its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or Capital Expenditures or acquisitions of intellectual
property to the extent not expensed to be consummated or made, plus any
restructuring cash expenses, pension payments or tax contingency payments that
have been added to Excess Cash Flow pursuant to clause (a)(ii) above required to
be made, in each case during the period of four consecutive fiscal quarters of
the Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated cash not utilizing the Cumulative
Retained Excess Cash Flow Amount actually utilized to finance such Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, (xiii) cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income and
(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset. Notwithstanding anything in the definition of any
term used in the definition of “Excess Cash Flow” to the contrary, all
components of Excess Cash Flow shall be computed for the Borrower and its
Restricted Subsidiaries on a consolidated basis.

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending December 31, 2011 but in all cases for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount, such period shall
commence with the fiscal year ending December 31, 2012 and shall only include
such fiscal years for which financial statements and a Compliance Certificate
have been delivered in accordance with Sections 6.01(a) and 6.02(a) and for
which any prepayments required by Section 2.05(b)(i) (if any) have been made (it
being understood that the Retained Percentage of Excess Cash Flow for any Excess
Cash Flow Period shall be included in the Cumulative Retained Excess Cash Flow
Amount regardless of whether a prepayment is required by Section 2.05(b)(i)).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not directly or
indirectly a wholly owned Subsidiary of the Borrower, (b) any Subsidiary that
does not have total assets or annual revenues in excess of $20,000,000
individually or in the aggregate with all other Subsidiaries excluded via this
clause (b), (c) any Subsidiary acquired following the Closing Date that is
prohibited by applicable Law or Contractual Obligations that are in existence at
the time of acquisition and not entered into in contemplation thereof from
guaranteeing the Obligations or if guaranteeing the Obligation would require
governmental (including regulatory) consent, approval, license or authorization
(unless such consent, approval license or authorization has been obtained),
(d) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent, in consultation with the Borrower, the burden or cost
or other consequences (including any material adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (e) any Foreign Subsidiary, (f) any non-for-profit
Subsidiaries, (g) any Unrestricted Subsidiaries, (h) any special purpose
securitization vehicle or a captive insurance subsidiary, (i) any direct or
indirect Domestic Subsidiary (x) that is treated as a disregarded entity for
federal income tax purposes and (y) substantially all of the assets of which
include the Equity Interests of one or more Foreign Subsidiaries and (j) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary; provided that
no Subsidiary that guarantees any Mezzanine Debt or other Junior Financing shall
be deemed to be an Excluded Subsidiary at any time any such guarantee is in
effect.

“Excluded Swap Obligations” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such

 

28



--------------------------------------------------------------------------------

Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to Section 11.11 and any other applicable keepwell, support, or
other agreement for the benefit of such Guarantor and any and all applicable
guarantees of such Guarantor’s Swap Obligations by other Loan Parties), at the
time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (ii) in the case of a Swap Obligation that is subject to a
clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and Hedge Bank applicable to
such Swap Obligations. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to the Swap for which such guarantee
or security interest is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer), or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document,
(a) any Taxes imposed on (or measured by) its net income or net profits (or any
franchise or similar Taxes in lieu thereof) by the jurisdiction under the laws
of which such recipient is organized, in which its principal office is located
or in which it is otherwise doing business (other than a business deemed to
arise solely by virtue of any of the transactions contemplated by this
Agreement) or, in the case of any Lender, in which its Lending Office is
located, (b) any Taxes in the nature of branch profits tax within the meaning of
section 884(a) of the Code imposed by any jurisdiction described in (a),
(c) other than in the case of an assignee pursuant to a request by the Borrower
under Section 3.07, any United States federal withholding tax that is imposed on
any interest payable to such Person pursuant to any Law in effect at the time
such Person becomes a party to this Agreement (or designates a new Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, at the time of designation of a new applicable Lending Office (or
assignment), to receive additional amounts with respect to such United States
federal withholding Tax pursuant to Section 3.01(a), or (d) a United States
federal withholding tax (including backup withholding tax) that is attributable
to such Person’s failure to comply with Section 3.01(d) and (e) any withholding
Taxes imposed pursuant to FATCA.

“Extended Term Facility” means the Extended Term Loans established pursuant to a
specified Term Loan Extension Amendment.

“Existing Term Loan Facility” has the meaning set forth in Section 2.16(a).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Term Lender” has the meaning set forth in Section 2.16(b).

“Extension Election” has the meaning set forth in Section 2.16(b).

“Extension Request” has the meaning set forth in Section 2.16(a).

“Facility” means the Term Loans, any Extended Term Facility, any Refinancing
Term Facility, the Revolving Credit Facility and any Replacement Revolving
Facility, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment No. 8
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any

 

29



--------------------------------------------------------------------------------

agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
Amendment No. 8 Effective Date (or any amended or successor version described
above), any published intergovernmental agreement implementing such Sections of
the Code and any fiscal or regulatory legislation adopted pursuant to such
published intergovernmental agreements.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as amended
or modified from time to time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.calculated by the NYFRB based on such day’s federal funds transactions by
depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate.

“Financing Lease Obligation” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Financing Lease; provided
that any obligations of the Borrower or its Restricted Subsidiaries either
existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
the Borrower as financing or capital lease obligations and (ii) that are
subsequently recharacterized as financing or capital lease obligations or
indebtedness due to a change in accounting treatment or otherwise, shall for all
purposes under this Agreement (including, without limitation, the calculation of
Consolidated Net Income and Consolidated EBITDA) not be treated as financing or
capital lease obligations, Financing Lease Obligations or Indebtedness.

“Financing Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as Financing Leases; provided that for all
purposes hereunder the amount of obligations under any Financing Lease shall be
the amount thereof accounted for as a liability on a balance sheet (excluding
the notes thereto) in accordance with GAAP.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit N between the Collateral Agent and one or
more collateral agents or representatives for the holders of Permitted Notes
issued pursuant to Section 7.03(s) that are intended to be secured on a pari
passu basis with the Obligations.

“First Lien Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Net Debt (but excluding for purposes of
calculating Consolidated Total Net Debt any cash or Cash Equivalents
representing proceeds of any Incremental Term Loans, borrowings under any
Revolving Credit Commitments established pursuant to any Revolving Commitment
Increase or proceeds of Permitted Notes that are secured on a pari passu basis
with the Obligations) that is then secured by first priority Liens on property
or assets of the Borrower or its Subsidiaries as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

 

30



--------------------------------------------------------------------------------

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(viii).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that the accounting
for operating leases and financing or capital leases under GAAP as in effect on
the Closing Date (including, without limitation, Accounting Standards
Codification 840) shall apply for the purposes of determining compliance with
the provisions of this Agreement, including the definition of Financing Leases
and obligations in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(h).

“GS Lenders” means GSLP I Offshore Holdings Fund A, L.P., GSLP I Offshore
Holdings Fund B, L.P., GSLP I Offshore Holdings Fund C, L.P. and GSLP I Onshore
Holdings Fund, L.L.C.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in

 

31



--------------------------------------------------------------------------------

whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means Holdings and the Subsidiaries of the Borrower (other than any
Excluded Subsidiary) and any other Domestic Subsidiary that, at the option of
the Borrower, issues a Guarantee of the Obligations after the Closing Date.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions, that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

“Hedge Bank” has the meaning set forth in the definition of “Secured Hedge
Agreement.”

“Holdings” means SeaWorld Entertainment, Inc. (f/k/a SW Holdco, Inc.) or any
Domestic Subsidiary of SeaWorld Entertainment, Inc. that directly owns 100% of
the issued and outstanding Equity Interests in the Borrower, and issues a
Guarantee of the Obligations and agrees to assume the obligations of “Holdings”
pursuant to this Agreement and the other Loan Documents pursuant to one or more
instruments in form and substance reasonably satisfactory to the Administrative
Agent.

“Holdings Pledge Agreement” means the Holdings Pledge Agreement substantially in
the form of Exhibit H.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(a).

“Incremental Series” has the meaning set forth in Section 2.14(a).

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

32



--------------------------------------------------------------------------------

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(iii) liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness; and

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, and (B) in the
case of the Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness among the Borrower and its Restricted Subsidiaries having a term
not exceeding 364 days (inclusive of any rollover or extensions of terms) and
made in the ordinary course of business and (C) exclude obligations under or in
respect of Non-Financing Lease Obligations (to the extent they are treated as
operating leases in the most recent financial statements in existence on the
Closing Date), straight-line leases, operating leases or sale lease-back
transactions (except any resulting Financing Lease Obligations). The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

 

33



--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 10.08.

“Initial Incremental Amount” has the meaning set forth in Section 2.14(a).

“Initial Lenders” means Bank of America, Barclays Bank PLC, Deutsche Bank Trust
Company Americas, GSLP I Offshore Holdings Fund A, L.P., GSLP I Offshore
Holdings Fund B, L.P., GSLP I Offshore Holdings Fund C, L.P., GSLP I Onshore
Holdings Fund, L.L.C. and Mizuho Corporate Bank, Ltd.

“Initial Term B-3 Lender” means the Person identified as such in Amendment
No. 7.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
G.

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, (i) the
last day of each Interest Period applicable to such Loan, (ii) the Maturity Date
of the Facility under which such Loan was made and (iii) with respect to any
Revolving Credit Loan, the Amendment No. 48 Effective Date; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan (including a Swing Line Loan), (i) the last Business Day of each March,
June, September and December, (ii) the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition) and (iii) with respect to any
Revolving Credit Loan or Swing Line Loan, the Amendment No. 48 Effective Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
or, in the case of any Revolving Credit Loans outstanding on the Amendment
No. 48 Effective Date, such period as provided under Section 2.02(d), as
selected by the Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other

 

34



--------------------------------------------------------------------------------

securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of Indebtedness of, or purchase or other acquisition of
any other debt or equity participation or interest in, another Person, including
any partnership or joint venture interest in such other Person (excluding, in
the case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances or Indebtedness among the Borrower and its Restricted Subsidiaries
having a term not exceeding 364 days (inclusive of any rollover or extensions of
terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investor Management Agreement” means the Transaction and Advisory Fee Agreement
among the Borrower, Holdings (or any direct or indirect parent entity of
Holdings) and Affiliates of (or management entities associated with) one or more
of the Investors, which was terminated as of April 24, 2013.

“Investors” means Blackstone Capital Partners V L.P., and its Affiliates and any
investment funds advised or managed by any of the foregoing (other than any
portfolio operating companies of Blackstone Capital Partners V L.P.).

“IP Rights” has the meaning set forth in Section 5.16.

“IPO Entity” has the meaning set forth in the definition of “Qualified IPO.”

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

35



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreementpreamble hereto and, as the context requires, includes an L/C Issuer
and a Swing Line Lender, and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or reimbursement obligations under
Section 2.03(c), which refusal or failure is not cured within one Business Day
after the date of such refusal or failure; (ii) the failure of any Lender toany
Lender that, as determined by the Administrative Agent, (a) has failed to
(i) perform any of its funding obligations hereunder, including in respect of
its Loans or participations in respect of Letters of Credit or Swing Line Loans,
within two Business Days of the date required to be funded by it hereunder
(unless such obligation is the subject of a good faith dispute) or (ii) pay over
to the Administrative Agent, anythe L/C Issuer, the Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute;
or (iii(including in respect of its participation in Letters of Credit or Swing
Line Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within two
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, (iv) a Lender has admitted
in writing that it is insolvent or such Lender becomes subject to a
Lender-Related Distress Event or (v) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Lender Participation Notice” has the meaning set forth in Section 2.05(c)(iii).

 

36



--------------------------------------------------------------------------------

“Lender-Related Distress Event” mean, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interest in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any CapitalizedFinancing Lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan, a Swing Line Loan or a
Replacement Revolving Loan (including any extensions of credit under any
Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Letter of Credit Application, (v) the
Amendment No. 43 Joinder Agreement, (vi) the Amendment No. 4 Joinder Agreement,
(vii) the Amendment No. 5 Joinder Agreement and (viiviii) any amendment to any
of the foregoing (including any Incremental Amendment).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U.

 

37



--------------------------------------------------------------------------------

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the IPO Entity on the date
of the declaration of the relevant Restricted Payment multiplied by (ii) the
arithmetic mean of the closing prices per share of such common Equity Interests
for the 30 consecutive trading days immediately preceding the date of
declaration of such Restricted Payment.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the rights and remedies available to the Lenders or the
Collateral Agent under any Loan Document.

“Material Real Property” means any fee owned real property owned by any Loan
Party (other than any owned real property subject to a Lien permitted by clause
(u) or (w) of Section 7.01 to the extent and for so long as the documentation
governing such Lien prohibits the granting of a Mortgage thereon to secure the
Obligations) with a fair market value in excess of $5,000,000 (at the Closing
Date or, with respect to real property acquired after the Closing Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower in
good faith); provided that if at any time the fair market value of all fee owned
real properties that are not “Material Real Property” owned by the Loan Parties
would exceed $25,000,000 in the aggregate, the Loan Parties shall designate
additional fee owned real properties as “Material Real Property” and comply with
the Collateral and Guarantee Requirement with respect thereto such that such
threshold is no longer exceeded.

“Maturity Date” means (i) with respect to the Term B-2 Loans, May 14, 2020,
(ii) with respect to the Term B-35 Loans, May 14, 2020,March 31, 2024 and
(iii) with respect to the Tranche 23 Revolving Credit Facility and Swing Line
Facility, the earlier of (a) April 24, 2018March 31, 2022 and (b) the 91st day
prior to the earlier of (1) the maturity date of any Mezzanine Debtthe Term B-2
Loans with an aggregate principal amount greater than $50,000,000 outstanding
and (2) the Maturity Date of any Indebtedness incurred to refinance the Term B-2
Loans, the Term B-3 Loans or the Mezzanine Debt with an aggregate principal
amount greater than $50,000,000; provided that if any such day is not a Business
Day, the Maturity Date shall be the Business Day immediately succeeding such
day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Mezzanine Debt” means $400,000,000 in aggregate principal amount of 13 1⁄2%
senior notes due 2016 issued by the Borrower on or prior to the Closing Date, as
amended by the Mezzanine Debt Amendment and the Mezzanine Debt Amendment No. 2.

“Mezzanine Debt Amendment” means the Holder Consent Letter to the Mezzanine Debt
Documentation as in effect on the Amendment No. 3 Effective Date.

“Mezzanine Debt Amendment No. 2” means the Holder Consent Letter to the
Mezzanine Debt Documentation as in effect on the Amendment No. 4 Effective Date.

“Mezzanine Debt Documentation” means any indenture or other loan or purchase
agreement governing the Mezzanine Debt and any other documents delivered
pursuant thereto.

“Mezzanine Financing” means the issuance of the Mezzanine Debt pursuant to the
Mezzanine Debt Documentation.

 

38



--------------------------------------------------------------------------------

“Mezzanine Providers” means the holders of the Mezzanine Debt.

“MNPI” has the meaning set forth in Section 2.05(c)(i).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties creating and evidencing a Lien on a
Mortgaged Property, in form and substance reasonably satisfactory to the
Collateral Agent, and any other mortgages executed and delivered pursuant to
Sections 6.11 and 6.13.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Loan Party, any Restricted Subsidiary
or any ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five plan years, has made or been obligated to make contributions.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) any amount required to
repay (x) Indebtedness (other than pursuant to the Loan Documents) that is
secured by a Lien on the assets disposed of and which ranks prior to the Lien
securing the Obligations or (y) Indebtedness or other obligations of any
Subsidiary that is disposed of in such transaction, (iii) in the case of any
Disposition or Casualty Event by a non-wholly owned Restricted Subsidiary, the
pro rata portion of the Net Proceeds thereof (calculated without regard to this
clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, (iv) taxes paid or reasonably estimated to be
payable as a result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) related to any of the applicable assets and (y) retained by the Borrower or
any of the Restricted Subsidiaries including, without limitation, Pension Plan
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction); provided that, if no Default exists, the Borrower or the applicable
Restricted Subsidiary may reinvest any portion of such proceeds in assets useful
for its business within 12 months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 12 months of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such 12

 

39



--------------------------------------------------------------------------------

month period but within such 12-month period are contractually committed to be
used, then upon the termination of such contract or if such Net Proceeds are not
so used within 18 months of initial receipt, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso; it being understood that such proceeds shall
constitute Net Proceeds notwithstanding any investment notice if there is a
Specified Default at the time of a proposed reinvestment unless such proposed
reinvestment is made pursuant to a binding commitment entered into at a time
when no Specified Default was continuing); provided, further, that no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless (x) such proceeds shall exceed $5,000,000 or
(y) the aggregate net proceeds exceeds $15,000,000 in any fiscal year (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

“non-cash charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means an Affiliate of the Borrower that is not a Debt
Fund Affiliate or a Purchasing Borrower Party.

“Non-extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Non-Financing Lease Obligation” means a lease obligation that is not required
to be accounted for as a financing or capital lease on both the balance sheet
and the income statement for financial reporting purposes in accordance with
GAAP. For the avoidance of doubt, a straight-line or operating lease shall be
considered a Non-Financing Lease Obligation.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), and (b) was not previously applied
in determining the permissibility of a transaction under the Loan Documents
where such permissibility was (or may have been) contingent on receipt of such
amount or utilization of such amount for a specified purpose. The Borrower shall
promptly notify the Administrative Agent of any application of such amount as
contemplated by (b) above.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” shall mean the rate for a federal
funds transaction

 

 

40



--------------------------------------------------------------------------------

quoted at 11:00 a.m. on such day received to the Administrative Agent from a
federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of the Borrower or any Restricted Subsidiary arising under Cash
Management Obligations or any Secured Hedge Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning set forth in Section 2.05(c)(iii).

“Orca Infrastructure CapEx” has the meaning set forth in Section 7.11(c).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Term Commitment” means, as to each Term Lender, its obligation to make
a Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.01A
under the caption “Term Commitment” or in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement (including
Section 2.14). The initial aggregate amount of the Term Commitments is
$1,050,000,000.

“Original Term Loans” means the term loans made on the Closing Date under the
Original Term Commitments pursuant to Section 2.01(a).

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to

 

41



--------------------------------------------------------------------------------

any borrowings and prepayments or repayments of Term Loans, Revolving Credit
Loans (including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Participant” has the meaning set forth in Section 10.07(e).Overnight Bank
Funding Rate” shall mean, for any day, with respect to any amount denominated in
Dollars, the rate comprised of both overnight federal funds and overnight
eurocurrency borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

“Parent” has the meaning set forth in the preliminary statements hereto.

“Participant” has the meaning set forth in Section 10.07(e).

“Participant Register” has the meaning set forth in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Capital Expenditure Amount” has the meaning set forth in Section
7.11(c).

“Permitted Holders” means each of the Investors, the Management Stockholders and
the Mezzanine Providers; provided that (a) if the Management Stockholders own
beneficially or of record more than ten percent (10%) of the outstanding voting
Equity Interests of Holdings in the aggregate, they shall be treated as
Permitted Holders of only ten percent (10%) of the outstanding voting Equity
Interests of Holdings at such time and (b) if the Mezzanine Providers own
beneficially or of record more than ten percent (10%) of the outstanding voting
Equity Interests of Holdings in the aggregate, they shall be treated as
Permitted Holders of only ten percent (10%) of the outstanding voting Equity
Interests of Holdings at such time.

“Permitted Notes” means (i) unsecured senior or senior subordinated debt
securities of the Borrower, (ii) debt securities of the Borrower that are
secured by a Lien on the Collateral ranking junior to the Liens securing the
Obligations pursuant to a Second Lien Intercreditor Agreement or (iii) debt
securities of

 

42



--------------------------------------------------------------------------------

the Borrower that are secured by a Lien ranking pari passu with the Liens
securing the Obligations pursuant to a First Lien Intercreditor Agreement;
provided that (a) in the case of debt securities issued in reliance on
Section 7.03(s)(iii), such debt securities are issued for cash consideration,
(b) the terms of such debt securities do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the
Maturity Date of the Term B-5 Loan Facility (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default), (c) the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption premiums), taken as a whole, are not more restrictive to the
Borrower and the Restricted Subsidiaries than those in this Agreement; provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such debt
securities, together with a reasonably detailed description of the material
terms and conditions of such debt securities or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement,
(d) at the time that any such Permitted Notes are issued (and after giving
effect thereto) no Event of Default shall exist, (e) the Borrower shall be in
compliance with the covenants set forth in Section 7.11 determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements were required to have been delivered pursuant to
Section 6.01(a) or (b), as applicable (or if no Test Period cited in
Section 7.11 has passed, the covenants in Section 7.11 for the first Test Period
cited in such Section shall be satisfied as of the last four quarters ended), in
each case, as if such Permitted Notes had been outstanding on the last day of
such four quarter period, and (f) no Subsidiary of the Borrower (other than a
Guarantor) shall be an obligor and no Permitted Notes shall be secured by any
collateral other than the Collateral.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal,
replacement or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Sections 7.03(e) or
(f), at the time thereof, no Event of Default shall have occurred and be
continuing and (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is Indebtedness permitted pursuant to
Section 7.03(b), 7.03(q), 7.03(s) or 7.13(a) or is otherwise a Junior Financing,
(i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (ii) the terms and conditions (including, if applicable,
as to collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed, replaced or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties or the Lenders than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, taken as a whole; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that

 

43



--------------------------------------------------------------------------------

such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal, replacement or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by any Loan
Party or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01.

“Principal L/C Issuer” means Bank of America and any other L/C Issuer that has
issued Letters of Credit having an aggregate Outstanding Amount in excess of
$10,000,000.

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(a)(i).

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.09.

“Pro Forma Compliance” means, with respect to any covenant in Section 7.11,
compliance on a Pro Forma Basis with such covenant in accordance with Section
1.09.

“Pro Forma Financial Statements” has the meaning set forth in Section
5.05(a)(i).

“Projections” has the meaning set forth in Section 6.01(c).

“Proposed Discounted Prepayment Amount” has the meaning set forth in Section
2.05(c)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Public Lender” has the meaning set forth in Section 6.01.

“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
(x) makes a Discounted Voluntary Prepayment pursuant to Section 2.05(c) or
(y) becomes an Eligible Assignees or Participant pursuant to Section 10.07(k).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to § 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

44



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings (the “IPO Entity”) of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) (i) pursuant to an effective registration statement filed
with the U.S. Securities and Exchange Commission in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or (ii) after which the common Equity Interests of Holdings or any direct or
indirect parent of Holdings are listed on an internationally recognized
securities exchange or dealer quotation system.

“Qualifying Lenders” has the meaning set forth in Section 2.05(c)(iv).

“Qualifying Loans” has the meaning set forth in Section 2.05(c)(iv).

“Ratio-Based Incremental Facility” has the meaning set forth in Section 2.14(a).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

“Refinancing Effective Date” has the meaning set forth in Section 2.15(a).

“Refinancing Term Facility” means the Refinancing Term Loans established
pursuant to a specified Refinancing Term Loan Amendment.

“Refinancing Term Lender” has the meaning set forth in Section 2.15(b).

“Refinancing Term Loan Amendment” has the meaning set forth in Section 2.15(c).

“Refinancing Term Loans” has the meaning set forth in Section 2.15(a).

“Register” has the meaning set forth in Section 10.07(d).

“Rejection Notice” has the meaning set forth in Section 2.05(b)(vi).

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

“Replacement L/C Issuer” means, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the applicable Borrower as the Replacement L/C Issuer under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

 

45



--------------------------------------------------------------------------------

“Replacement L/C Obligations” means, at any time with respect to any Replacement
Revolving Facility, an amount equal to the sum of (a) the then aggregate undrawn
and unexpired amount of the then outstanding Replacement Letters of Credit under
such Replacement Revolving Facility and (b) the aggregate amount of drawings
under the Replacement Letters of Credit under such Replacement Revolving
Facility that have not then been reimbursed.

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

“Replacement Revolving Credit Percentage” means, as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Commitment under such Replacement
Revolving Facility then constitutes of the aggregate Replacement Revolving
Commitments under such Replacement Revolving Facility (or, at any time after
such Replacement Revolving Commitments shall have expired or terminated, the
percentage which the aggregate amount of such Lender’s Replacement Revolving
Extensions of Credit then outstanding pursuant to such Replacement Revolving
Facility constitutes of the amount of the aggregate Replacement Revolving
Extensions of Credit then outstanding pursuant to such Replacement Revolving
Facility).

“Replacement Revolving Commitment Series” has the meaning specified in Section
2.17(b).

“Replacement Revolving Extensions of Credit” means, as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, an amount
equal to the sum of (a) the aggregate principal amount of all Replacement
Revolving Loans made by such Lender pursuant to such Replacement Revolving
Facility then outstanding, (b) such Lender’s Replacement Revolving Credit
Percentage of the outstanding Replacement L/C Obligations under any Replacement
Letters of Credit under such Replacement Revolving Facility and (c) such
Lender’s Replacement Revolving Credit Percentage of the Replacement Swing Line
Loans then outstanding under such Replacement Revolving Facility.

“Replacement Revolving Facility” means each Replacement Revolving Commitment
Series of Replacement Revolving Commitments and the Replacement Revolving
Extensions of Credit made hereunder.

“Replacement Revolving Facility Amendment” has the meaning specified in
Section 2.17(c).

“Replacement Revolving Commitments” has the meaning specified in Section
2.17(a).

“Replacement Revolving Facility Effective Date” has the meaning specified in
Section 2.17(a).

“Replacement Revolving Lender” has the meaning specified in Section 2.17(b).

“Replacement Revolving Loans” has the meaning specified in Section 2.17(a).

“Replacement Swing Line Lender” means, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the applicable Borrower as the Replacement Swing Line Lender under
such Replacement Revolving Facility with the consent of such Replacement
Revolving Lender and the Administrative Agent

“Replacement Swing Line Loans” means any swing line loan made to the Borrower
pursuant to a Replacement Revolving Facility.

 

46



--------------------------------------------------------------------------------

“Replacement Term Loans” has the meaning set forth in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, as of any date of determination and subject to
the limitations set forth in Section 10.07(l), Term Lenders of a particular
Class of Term Loans having more than 50% of the aggregate principal amount of
outstanding Term Loans of such Class of all Term Lenders in such Class.

“Required Lenders” means, as of any date of determination and subject to the
limitations set forth in Section 10.07(l), Lenders having more than 50% of the
sum of the (a) Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments and Replacement Revolving Commitments; provided that the unused Term
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in Section
2.14(a).

 

47



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and Class and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(e).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, any
Tranche 1 Revolving Credit Commitment or Tranche 23 Revolving Credit Commitment.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the L/C Obligations
and the Swing Line Obligations at such time.

“Revolving Credit Facility” means the Tranche 1 Revolving Credit Facility and
the Tranche 23 Revolving Credit Facility.

“Revolving Credit Lender” means, at any time, a Tranche 13 Revolving Credit
Lender or a Tranche 2 Revolving Credit Lender, as applicable.

“Revolving Credit Loans” means any Loans made pursuant to a Revolving Credit
Commitment.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“Rollover Amount” has the meaning set forth in Section 7.11(c)(ii).

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s
RatingsFinancial Services, a division of The McGraw-Hill Companies, Inc. LLC,
and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement by and
among the Collateral Agent and the collateral agents or other representatives
for the holders of Indebtedness secured by Liens that are intended to rank
junior to the Liens securing the Obligations and that are otherwise permitted
pursuant to Section 7.01 providing that all proceeds of Collateral shall first
be applied to repay the Obligations in full prior to being applied to any
obligations under the Indebtedness secured by such junior Liens and that until
the termination of the Aggregate Commitments and the repayment in full (or cash
collateralization of Letters of Credit) of all Obligations outstanding under
this Agreement, the Collateral Agent shall have the sole right to exercise
remedies against the Collateral (subject to customary exceptions for limited
protective actions that may be taken by the holders of such junior Lien
Indebtedness) and otherwise in form and substance reasonably satisfactory to the
Collateral Agent.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Subsidiary and any
Person that is a Lender or an Affiliate of a Lender (or was a Lender or an
Affiliate of a Lender at the time such Swap Contract was entered into (a “Hedge
Bank”)).

 

48



--------------------------------------------------------------------------------

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt that is then secured by Liens on property or
assets of the Borrower or its Restricted Subsidiaries as of the last day of such
Test Period to (b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Agents and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Seller” has the meaning set forth in the preliminary statements hereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning set forth in Section 10.07(h).

“Specified Acquisition Agreement Representations” means those representations
and warranties relating to the Acquired Company and its Subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower has the right to terminate its obligations under
the Acquisition Agreement as a result of a breach of such representations and
warranties in the Acquisition Agreement.

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.11).

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Incremental Term Loan or Revolving
Commitment Increase or Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted

 

49



--------------------------------------------------------------------------------

Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

50



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Tax Group” has the meaning set forth in Section 7.06(h)(iii).

“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

“Term B Increase Commitment” means, with respect to the term B increase lender,
its commitment to make a Term B-1 Loan on the Amendment No. 3 Effective Date in
the amount equal to $500.0 million.

“Term B Loans” means any Term B-2 Loan or Term B-35 Loan.

“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Loan at
such time.“Term B-1 Loans” means each “Term B Loan” outstanding immediately
prior to the Amendment No. 5 Effective Date.

“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Loan at
such time.

“Term B-2 Loans”has the meaning set forth in Section 2.01(b).means each “Term
B-2 Loan” outstanding hereunder immediately prior to the Amendment No. 8
Effective Date.

“Term B-3 Lender” means, at any time, any Lender that has a Term B-3 Loan at
such time.

 

 

51



--------------------------------------------------------------------------------

“Term B-3 Commitment” means, with respect to the Initial Term B-3 Lender, its
commitment to make a Term B-3 Loan onLoans” means each “Term B-3 Loan”
outstanding hereunder immediately prior to the Amendment No. 78 Effective Date
in an amount equal to $280.0 million. .

“Term B-5 Commitment” means the Additional Term B-5 Commitment.

“Term B-35 Lender” means, at any time, any Lender that has aan Additional Term
B-35 Commitment or Term B-35 Loan at such time.

“Term B-35 Loans” has the meaning set forth in Section 2.01(c).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(b).

“Term Commitment” means any Term B-35 Commitment.

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan at such time.

“Term Loan” means each Term B-2 Loan, Term B-35 Loan, Extended Term Loan and
Incremental Term Loan.

“Term Loan Extension Amendment” has the meaning set forth in Section 2.16(c).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto (with
appropriate modifications in the case or any Term Loan that is not an Original
Term Loan), evidencing the aggregate Indebtedness of the Borrower to such Term
Lender resulting from the Term Loans of each Class made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $25,000,000.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations and Replacement L/C Obligations.

“Tranche 1 Revolving Credit Commitment” means, as to each Revolving Credit
Lender, each “Revolving Credit Commitment” outstanding immediately prior to the
Amendment No. 4 Effective Date.

“Tranche 1 Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche 1 Revolving Credit Lenders’ Tranche 1 Revolving Credit
Commitments at such time.

 

52



--------------------------------------------------------------------------------

“Tranche 1 Revolving Credit Lender” means, at any time, any Lender that has a
Tranche 1 Revolving Credit Commitment at such time (including Additional
Revolving Credit Lenders).

“Tranche 1 Revolving Credit Loan” means a Loan made by a Tranche 1 Revolving
Credit Lender prior to the Amendment No. 4 Effective Date.“Tranche 23 Revolving
Credit Commitment” means, as to each Revolving Credit Lender, its obligation to
(a) make Tranche 23 Revolving Credit Loans to the Borrower pursuant to
Section 2.01(e), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
of (i) in the case of an Amendment No. 4 Convertinga Tranche 3 Revolving Credit
Lender, such Lender’s ConvertedTranche 3 Revolving Credit Commitment, (ii) in
the case of an Additional Tranche 2 Revolving Credit Lender, as set forth in
thenext to such Lender’s name on Schedule I of Amendment No. 4 Joinder
Agreement,8, or (iiiii) following the Amendment No. 48 Effective Date, in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Tranche 23 Revolving Credit Commitments of all Revolving Credit Lenders shall be
$192,500,000210,000,000 on the Amendment No. 48 Effective Date, as such amount
may be adjusted from time to time in accordance with the terms of this
Agreement.

“Tranche 23 Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche 23 Revolving Credit Lenders’ Tranche 23 Revolving Credit
Commitments at such time.

“Tranche 23 Revolving Credit Lender” means, at any time, any Lender that has a
Tranche 23 Revolving Credit Commitment at such time (including Additional
Tranche 2 Revolving Credit Lenders) or, if the Tranche 23 Revolving Credit
Commitments have terminated, Revolving Credit Exposure.

“Tranche 23 Revolving Credit Loan” has the meaning set forth in Section 2.01(e).

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the Equity
Contribution, (c) the issuance and the funding of the Mezzanine Debt, (d) the
funding of the Loans on the Closing Date and the execution and delivery of Loan
Documents to be entered into on the Closing Date, (e) the funding of any amounts
into escrow on the Closing Date in connection with any escrow identified to the
Initial Lenders on or prior to the date hereof, (f) the repayment of certain
Indebtedness of the Acquired Company and its subsidiaries existing on the
Closing Date (if any) and (g) the payment of Transaction Expenses.

“Transferred Guarantor” has the meaning set forth in Section 11.09.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means (a) the unaudited consolidated balance
sheet of the Acquired Company and its Subsidiaries as of September 30, 2009 and
(b) the related unaudited consolidated statements of operations for the Acquired
Company and its Subsidiaries for the fiscal quarter ended September 30, 2009.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

53



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B and (ii) any Subsidiary of the Borrower designated by the board
of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.56, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

 

54



--------------------------------------------------------------------------------

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

Section 1.04. Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

Section 1.05. References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07. Timing of Payment of Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08. Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

55



--------------------------------------------------------------------------------

Section 1.09. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Total Leverage Ratio,
the Secured Leverage Ratio, the First Lien Secured Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09; provided that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.09, when calculating the Total Leverage Ratio,
the Secured Leverage Ratio, the First Lien Secured Leverage Ratio and the
Interest Coverage Ratio, as applicable, for purposes of (i) the Applicable ECF
Percentage of Excess Cash Flow and (ii) determining actual compliance (and not
Pro Forma Compliance or compliance on a Pro Forma Basis) with any covenant
pursuant to Section 7.11, the events described in this Section 1.09 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

(b) For purposes of calculating the Total Leverage Ratio, the Secured Leverage
Ratio, the First Lien Secured Leverage Ratio and the Interest Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
and (ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then the Total Leverage Ratio, the Secured
Leverage Ratio, the First Lien Secured Leverage Ratio and the Interest Coverage
Ratio shall be calculated to give pro forma effect thereto in accordance with
this Section 1.09.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions and synergies projected by
the Borrower in good faith to be realized as a result of specified actions taken
or with respect to which the Borrower in good faith expects that substantial
steps will have been taken within 6 months after the closing date of such
Specified Transaction (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period as if such cost savings, operating expense reductions
and synergies were realized during the entirety of such period) relating to such
Specified Transaction, net of the amount of actual benefits realized during such
period from such actions; provided that any increase in Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies shall be
subject to the limitations set forth in the definition of “Consolidated EBITDA.”

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Total Leverage Ratio, the Secured Leverage Ratio, the First
Lien Secured Leverage Ratio and the Interest Coverage Ratio, as the case may be
(in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period and (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Total Leverage Ratio,
the Secured Leverage Ratio and the Interest Coverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on (A) the last day of the
applicable Test Period in the case of the Total Leverage Ratio, the First Lien
Secured Leverage Ratio or the Secured Leverage Ratio and (B) the first day of

 

56



--------------------------------------------------------------------------------

the applicable Test Period in the case of the Interest Coverage Ratio. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Interest
Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any hedging obligations applicable to such Indebtedness);
provided, in the case of repayment of any Indebtedness, to the extent actual
interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a CapitalizedFinancing Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such CapitalizedFinancing Lease Obligation in accordance
with GAAP. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a London interbank
offered rate, or other rate, shall be determined to have been based upon the
rate actually chose, or if none, then based upon such optional rate chosen as
the Borrower or Restricted Subsidiary may designate.

Section 1.10. Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II.

The Commitments and Credit Extensions

Section 2.01. The Loans.

(a) [Reserved].

(b) .[Reserved].

(c) (a) The Term Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make to the Borrower on the Closing
Date loans denominated in Dollars in an aggregate amount not to exceed the
amount of such Term Lender’s Original Term Commitment. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) The Term B-2 Borrowings. The Term B-2 Lenders on the Amendment No. 5
Effective Date made a loan to the Borrower denominated in Dollars (a “Term B-2
Loan”) on the Amendment No. 5 Effective Date in an aggregate amount of
$1,405,000,000. The Term B-2 Loans may from time to time be Eurocurrency Rate
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.02. Repaid Term B-2 Loans may
not be reborrowed.(c) The Term B-3B-5 Borrowings. Subject to the terms and
conditions set forth in Amendment No. 7,8 (x) the InitialAdditional Term B-35
Lender agrees to make a loan to the Borrower denominated in Dollars (a “Term
B-35 Loan”) on the Amendment No. 78 Effective Date in an aggregate amount not to
exceed the amount of its Additional Term B-3 Commitment. The Term B-35
Commitment and (y) all of the Converted Term B-5 Loans of each Converting Term
B-2 Lender and each Converting Term B-3 Lender shall be converted into a Term
B-5 Loan of such Lender effective as of the Amendment No. 8 Effective Date in a
like principal amount. For the avoidance of doubt, such conversion shall not
constitute a novation of any interest owing to any Converting Term B-2 Lender or
any Converting Term B-3 Lender and each Converting Term B-2 Lender and each
Converting Term B-3 Lender shall receive all accrued and unpaid interest owing

 

 

57



--------------------------------------------------------------------------------

to it from the Borrower through but not including the Amendment No. 8 Effective
Date with respect to its Converted Term B-5 Loan (which, in the case of accrued
interest, shall be payable on the Amendment No. 8 Effective Date). The Term B-5
Loans may from time to time be Eurocurrency Rate Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.02. Repaid Term B-3 Loans may not be reborrowed.(d)
Subject to the terms and conditions set forth herein, the Converted Revolving
Credit Commitments outstanding under this Agreement shall continue to be
outstanding under this Agreement from and after the Amendment No. 4 Effective
Date and shall be deemed from and after the Amendment No. 4 Effective Date to be
Tranche 2 Revolving Credit Commitments. Subject to the terms and conditions set
forth herein, any Revolving Credit Commitments outstanding under this Agreement
immediately prior to the Amendment No. 4 Effective Date which are not Converted
Revolving Credit Commitments shall be deemed from and after the Amendment No. 4
Effective Date to be Tranche 1 Revolving Credit Commitments and shall be
terminated in accordance with Section 2.06(b). Any Revolving Credit Loans
outstanding on the Amendment No. 4 Effective Date shall be deemed to be Tranche
2 Revolving Credit Loans; provided that, on the Amendment No. 4 Effective Date,
each Tranche 2 Revolving Credit Lender shall purchase at par from each Tranche 1
Revolving Credit Lender such portions of the Revolving Credit Loans outstanding
on the Amendment No. 4 Effective Date as may be specified by the Administrative
Agent so that, immediately following such purchases, all Revolving Credit Loans
shall be held by the Tranche 2 Revolving Credit Lenders on a pro rata basis in
accordance with their respective Tranche 2 Revolving Credit Commitments. Each
Tranche 2 Revolving Credit Loans that was a Eurocurrency Rate Loan immediately
prior to the Amendment No. 4 Effective Date shall initially be a Eurocurrency
Rate Loan on the Amendment No. 4 Effective Date with an initial interest period
equal to the then-remaining Interest Period for such Eurocurrency Rate Loan
immediately prior to the Amendment No. 4 Effective Date. Each Tranche 2
Revolving Credit Loans that was a Base Rate Loan immediately prior to the
Amendment No. 4 Effective Date shall initially be a Base Rate Loan on the
Amendment No. 4 Effective Date with an initial interest period equal to the
then-remaining Interest Period for such Base Rate Loan immediately prior to the
Amendment No. 4 Effective Date.2.02; provided that each Term B-5 Loan shall on
the Amendment No. 8 Effective Date initially be Eurocurrency Rate Loans with an
Interest Period equal to the remaining Interest Period on the Term B-2 Loans or
Term B-3 Loans, as applicable, from which it was converted, immediately prior to
the effectiveness of Amendment No. 8 and with an initial Eurocurrency Rate equal
to the Eurocurrency Rate for the Term B-2 Loans or Term B-3 Loans, as
applicable, from which it was converted, immediately prior to the effectiveness
of Amendment No. 8. Repaid Term B-5 Loans may not be reborrowed.

(d) Subject to the terms and conditions set forth herein, any “Tranche 2
Revolving Credit Commitments” (as defined in this Agreement immediately prior to
the Amendment No. 8 Effective Date) outstanding under this Agreement immediately
prior to the Amendment No. 8 Effective Date shall be terminated in accordance
with Section 2.06(b).

(e) Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein each Tranche 23 Revolving Credit Lender severally agrees to make
Revolving Credit Loans denominated in Dollars pursuant to Section 2.02 to the
Borrower from its applicable Lending Office (each such loan, a “Tranche 23
Revolving Credit Loan”) from time to time, on any Business Day during the period
from the Closing Date until the Maturity Date of the Tranche 23 Revolving Credit
Facility, in an aggregate principal amount not to exceed at any time outstanding
the amount of such Lender’s Tranche 23 Revolving Credit Commitment as set forth
next to such Lender’s name on Schedule I of Amendment No. 8; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Tranche 23 Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Tranche 23 Revolving Credit Commitment. Within
the limits of each Lender’s Tranche 23 Revolving Credit Commitments, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(e), prepay under Section 2.05, and reborrow under this
Section 2.01(e). Tranche 23 Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

58



--------------------------------------------------------------------------------

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent (except that, subject to
Section 3.05, a notice in connection with the initial Credit Extensions
hereunder may be revoked if the Closing Date does not occur on the proposed date
of borrowing), which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 11:00 a.m. (New York
City time) three (3) Business Days prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans
to Eurocurrency Rate Loans, and (ii) 10:00 a.m. (New York City time) on the
Business Day of any Borrowing of Base Rate Loans (or, in the case of Borrowings
on the Amendment No. 1 Effective Date, such shorter period as to which the
Administrative Agent may consent). Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Except as provided in
Section 2.14(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of $2,500,000 or
a whole multiple of $500,000, in excess thereof. Except as provided in
Section 2.03(c), 2.04(c), 2.14(a) or the last sentence of this paragraph, each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Borrowing of a particular Class, a Revolving
Credit Borrowing, a conversion of Term Loans of any Class or Revolving Credit
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans of a Class or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 2:00 p.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowing, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

 

59



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect with
respect to all Revolving Credit Borrowings and not more than five (5) Interest
Periods in effect with respect to all Term Borrowings.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03. Letters of Credit.

(a) The Letter of Credit Commitment. (i) (i) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the other Revolving Credit Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Borrower (provided that any Letter of Credit may
be for the benefit of any Subsidiary of the Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

60



--------------------------------------------------------------------------------

(B) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal, unless the Lenders
holding a majority of the Revolving Credit Commitments have approved such expiry
date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) such Letter of Credit is denominated in a currency other than Dollars;

(F) any Revolving Credit Lender is at such time a Defaulting Lender, unless such
L/C Issuer has received (as set forth in clause (a)(iv) below) Cash Collateral
or similar security satisfactory to such L/C Issuer (in its sole discretion)
from either the Borrower or such Defaulting Lender or such Defaulting Lender’s
Pro Rata Share of the L/C Obligations has been reallocated pursuant to clause
(a)(iv) below in respect of such Defaulting Lender’s obligation to fund under
Section 2.03(c); or

(G) such Letter of Credit is in an initial amount less than $100,000.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) In the case where any Revolving Credit Lender is at any time a Defaulting
Lender, the Borrower and such Defaulting Lender each agree, within one Business
Day following notice by the Administrative Agent, to cause to be deposited with
the Administrative Agent for the benefit of the L/C Issuer, Cash Collateral in
the full amount of such Defaulting Lender’s Pro Rata Share of the outstanding
L/C Obligations; provided that, at the Borrower’s option, the Borrower may, by
notice to the Administrative Agent, elect to reallocate all or any part of the
Defaulting Lender’s Pro Rata Share of the L/C Obligations among all Revolving
Credit Lenders that are not Defaulting Lenders but only to the extent (x) the
total Revolving Credit Exposure of all Revolving Credit Lenders that are not
Defaulting Lenders plus such Defaulting Lender’s Pro Rata Share of the L/C
Obligations and any Swing Line Loans, in each case, except to the extent Cash
Collateralized, does not exceed the aggregate Revolving Credit Commitments
(excluding the Revolving Credit Commitment of any Defaulting Lender except to
the extent of any outstanding Revolving Credit Loans of such Defaulting Lender)
and (y) the conditions set forth in Section 4.02 are satisfied at such time (in
which case (i) the Revolving Credit Commitments of all Defaulting Lenders shall
be deemed to be zero (except to the extent Cash Collateral has been posted in
respect of any portion of such Defaulting Lender’s L/C Obligations or
participations in Swing Line Loans) for purposes of any determination of the
Revolving Credit Lenders’ respective Pro Rata Shares of L/C Obligations
(including for purposes of all fee calculations hereunder)). Subject to
Section 11.12, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation. The Borrower and/or such Defaulting Lender
hereby grant to the Administrative Agent, for the benefit of such L/C Issuer, a
security interest in any Cash Collateral and all proceeds of the foregoing with
respect to such Defaulting Lender’s participations in Letters of Credit
deposited hereunder. Such Cash Collateral shall be maintained in blocked deposit
accounts at Bank of America and may be invested in Cash Equivalents reasonably
acceptable to the Administrative Agent. If at any time the Administrative Agent
determines that any funds held as Cash Collateral under this clause (a)(iv) are
subject to any right or claim of any Person other than the

 

61



--------------------------------------------------------------------------------

Administrative Agent for the benefit of such L/C Issuer or that the total amount
of such funds is less than such Defaulting Lender’s Pro Rata Share of all L/C
Obligations that has not been reallocated as provided above, the Borrower and/or
such Defaulting Lender will, promptly upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (I) such Defaulting Lender’s Pro
Rata Share of all L/C Obligations that have not been so reallocated over (II)
the total amount of funds, if any, then held as Cash Collateral in respect
thereof under this clause (a)(iv) that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse such L/C
Issuer. If the Lender that triggers the Cash Collateral requirement under this
clause (a)(iv) ceases to be a Defaulting Lender (as determined by such L/C
Issuer in good faith), or if there are no L/C Obligations outstanding, any funds
held as Cash Collateral pursuant to the foregoing provisions shall thereafter be
returned to the Borrower or the Defaulting Lender, whichever provided the funds
for the Cash Collateral, and the Pro Rata Share of the L/C Obligations of each
Revolving Credit Lender shall thereafter take into account such Revolving Credit
Lender’s Revolving Credit Commitment.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) (i) Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to an L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent not later than 11:00 a.m. (New York City
time) at least two (2) Business Days prior to the proposed issuance date or date
of amendment, as the case may be; or, in each case, such later date and time as
the relevant L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-extension Notice Date”) in each such twelve month period to be agreed upon
at the

 

62



--------------------------------------------------------------------------------

time such Letter of Credit is issued. Unless otherwise directed by the relevant
L/C Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall (A) not be required
to permit any such extension if the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), and (B) shall not permit any such extension
if it has received notice (which may be by telephone or in writing) on or before
the day that is five (5) Business Days before the Non-extension Notice Date from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.01 is not then
satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 2:00 p.m. (New
York City time) on the Business Day immediately following any payment by an L/C
Issuer under a Letter of Credit with notice to the Borrower (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in
Dollars. The L/C Issuer shall notify the Borrower of the amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrower shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.01 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.01 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate for Revolving Credit Loans. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

63



--------------------------------------------------------------------------------

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations. (i) (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the amount received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

64



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.

 

65



--------------------------------------------------------------------------------

The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be), and shall do so
not later than 2:00 P.M., New York City time, on (x) in the case of the
immediately preceding clauses (i) through (iii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 Noon, New York City time, or (2) if clause (1) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant

 

66



--------------------------------------------------------------------------------

to this Section 2.03(g) is cured or otherwise waived by the Required Lenders,
then so long as no other Event of Default has occurred and is continuing, all
Cash Collateral pledged to Cash Collateralize such Letter of Credit shall be
refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit); provided
that (x) if any portion of a Defaulting Lender’s Pro Rata Share of any Letter of
Credit is Cash Collateralized by the Borrower or reallocated to the other
Revolving Credit Lenders pursuant to Section 2.03(a)(iv), then the Borrower
shall not be required to pay a Letter of Credit fee with respect to such portion
of such Defaulting Lender’s Pro Rata Share so long as it is Cash Collateralized
by the Borrower or reallocated to the other Revolving Credit Lenders and (y) if
any portion of a Defaulting Lender’s Pro Rata Share is not Cash Collateralized
or reallocated pursuant to Section 2.03(a)(iv), then the Letter of Credit fee
with respect to such Defaulting Lender’s Pro Rata Share shall be payable to the
applicable L/C Issuer until such Pro Rata Share is Cash Collateralized or such
Lender ceases to be a Defaulting Lender. Such Letter of Credit fees shall be
computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it to the Borrower
equal to the greater of (x) 0.125% per annum (or such other amount as may be
mutually agreed by the Borrower and the applicable L/C Issuer) of the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) and (y) to the extent the L/C Issuer is the Administrative Agent or an
Affiliate thereof, $1,500 per annum. Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable in
Dollars on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account with respect to each Letter of Credit issued to the Borrower the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Upon the Amendment No. 48 Effective Date, the aggregate amount of
participations in Letters of Credit held by Revolving Credit Lenders shall be
deemed to be reallocated to the Tranche 23 Revolving Credit Lenders so that
participation of the Tranche 23 Revolving Credit Lenders in outstanding Letters
of Credit shall be in proportion to their respective Tranche 23 Revolving Credit
Commitments.

 

67



--------------------------------------------------------------------------------

Section 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Bank
of America, in its capacity as Swing Line Lender, may in its sole discretion,
agree to make loans in Dollars to the Borrower (each such loan, a “Swing Line
Loan”), from time to time on any Business Day during the period beginning on the
Closing Date and until the Maturity Date in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Swing Line Lender’s
Revolving Credit Commitment; provided that, after giving effect to any Swing
Line Loan, (i) the Revolving Credit Exposure shall not exceed the aggregate
Revolving Credit Commitment and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender (other than the relevant Swing Line
Lender), plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided further that the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

Notwithstanding the foregoing, before making any Swing Line Loans (if at such
time any Revolving Credit Lender is a Defaulting Lender), the applicable Swing
Line Lender may condition the provision of any Swing Line Loans on its receipt
of Cash Collateral or similar security satisfactory to such Swing Line Lender
(in its sole discretion) from either the Borrower or such Defaulting Lender in
respect of such Defaulting Lender’s risk participation in such Swing Line Loans
as set forth below. The Borrower and/or such Defaulting Lender hereby grants to
the Administrative Agent, for the benefit of the Swing Line Lender, a security
interest in all such Cash Collateral and all proceeds of the foregoing. Such
Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral under this paragraph are subject to any right
or claim of any Person other than the Administrative Agent for the benefit of
the Swing Line Lender or that the total amount of such funds is less than the
aggregate risk participation of such Defaulting Lender in the applicable Swing
Line Loan, the Borrower and/or such Defaulting Lender will, promptly upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited as Cash Collateral, an amount equal to the excess of
(x) such aggregate risk participation over (y) the total amount of funds, if
any, then held as Cash Collateral under this paragraph that the Administrative
Agent determines to be free and clear of any such right and claim. If the
Revolving Credit Lender that triggers the Cash Collateral requirement under this
paragraph ceases to be a Defaulting Lender (as determined by the Swing Line
Lender in good faith), or if the Swing Line Commitments have been permanently
reduced to zero, the funds held as Cash Collateral shall thereafter be returned
to the Borrower or the Defaulting Lender, whichever provided the funds for the
Cash Collateral.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. (New
York City time) on the requested borrowing date and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a

 

68



--------------------------------------------------------------------------------

Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the relevant Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice (by telephone or in writing), the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless (x) the relevant Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m.
(New York City time) on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied or (y) such Swing Line Lender has
determined in its sole discretion not to make such Swing Line Loan, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 5:00 p.m. (New York City time) on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower.

(c) Refinancing of Swing Line Loans. (i) (i) The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf the Borrower (which
hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.01. The relevant Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

69



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.01. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the relevant Swing Line Lender receives any payment on account of such Swing
Line Loan, such Swing Line Lender will distribute to such Lender its Pro Rata
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by such Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Upon the Amendment No. 48 Effective Date, the aggregate amount of
participations in Swing Line Loans held by Revolving Credit Lenders shall be
deemed to be reallocated to the Tranche 23 Revolving Credit Lenders so that
participation of the Tranche 23 Revolving Credit Lenders in outstanding Swing
Line Loans shall be in proportion to their respective Tranche 23 Revolving
Credit Commitments.

Section 2.05. Prepayments.

(a) Optional. (i) (i) The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Term Loans of any Class and
Revolving Credit Loans in whole or in part and, except as set forth below in
clause (d) below, without premium or penalty; provided that (1) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (New York City
time) (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $2,500,000, or a whole multiple of $500,000 in excess thereof; (3) any
prepayment of

 

70



--------------------------------------------------------------------------------

Base Rate Loans shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding; and (4) no Extended Term Loan under
any Extended Term Facility shall be prepaid prior to the date on which all Term
Loans of the Class from which such Extended Term Loans were converted unless
such prepayment is accompanied by a pro rata prepayment of Term Loans under the
original Class (or in the case of prepayments made on the Amendment No. 1
Effective Date, such shorter notice period as to which the Administrative Agent
may consent). Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans and the order of Borrowing(s)
to be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share or, if such prepayment is being made pursuant to Section 2.05(c)
or Section 10.07(k), such Lender’s share, of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings (and the order of maturity of principal payments) to be repaid, and
such payment shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares (other than if pursuant to Section 2.05(c) or
Section 10.07(k)).

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. (New York City time) on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed. Each prepayment of Term Loans of any Class pursuant to this
Section 2.05(a) shall be applied in an order of priority to repayments thereof
required pursuant to Section 2.07(a) as directed by the Borrower and, absent
such direction, shall be applied in direct order of maturity to repayments
thereof required pursuant to Section 2.07(a).

(b) Mandatory. (i) (i) Within six (6) Business Days after financial statements
have been delivered pursuant to Section 6.01(a) (commencing with the fiscal year
ended December 31, 2011) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate amount of Term Loans in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow, if any, for the Excess Cash Flow Period covered
by such financial statements minus (B) the sum of (1) all voluntary prepayments
of Term Loans during such fiscal year pursuant to Section 2.05(a) and the amount
expended by any Purchasing Borrower Party to prepay any Term Loans pursuant to
Section 2.05(c) or Section 10.07(k) and (2) all voluntary prepayments of
Revolving Credit Loans and Swing Line Loans during such fiscal year to the
extent the Revolving Credit Commitments are permanently reduced by the amount of
such payments, in the case of each of the immediately preceding clauses (1) and
(2), to the extent such prepayments are not funded with the proceeds of
Indebtedness.

(ii) If (1) the Borrower or any Restricted Subsidiary of the Borrower Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a)(i), (b), (c), (d), (e), (f), (g), (h), (l), (n),
(p) or (q)), or (2) any Casualty Event occurs, which results in the realization
or receipt by the Borrower or Restricted Subsidiary of Net Proceeds, the
Borrower shall cause to be offered to

 

71



--------------------------------------------------------------------------------

be prepaid on or prior to the date which is ten (10) Business Days after the
date of the realization or receipt by the Borrower or any Restricted Subsidiary
of such Net Proceeds an aggregate principal amount of Term Loans in an amount
equal to 100% of all Net Proceeds received; provided that if any Permitted Notes
have been issued in compliance with SectionSections 7.01 and 7.03 with Liens
ranking pari passu with the Liens securing the Obligations pursuant to the First
Lien Intercreditor Agreement, then the Borrower may, to the extent required
pursuant to the terms of the documentation governing such Permitted Notes,
prepay Term Loans and purchase such Permitted Notes (at a purchase price no
greater than par plus accrued and unpaid interest) on a pro rata basis in
accordance with the respective principal amounts thereof.

(iii) If the Borrower or any Restricted Subsidiary (A) incurs or issues any
Indebtedness after the Closing Date (x) pursuant to Section 7.03(s)(iii) or
(y) that is not otherwise permitted to be incurred pursuant to Section 7.03, or
(B) if any Refinancing Term Loans are borrowed, the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to 100%
of all Net Proceeds received therefrom, in the case of Clauseclause (A) on or
prior to the date which is six (6) Business Days after the receipt by the
Borrower or such Restricted Subsidiary of such Net Proceeds and, in the case of
clause (B), on the date of such incurrence.

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

(v) Each prepayment of Term Loans pursuant to Section 2.05(b)(i), (ii) or
(iii) shall (except to the extent that any Incremental Amendment, Term Loan
Extension Amendment or Refinancing Term Loan Amendment provides that the
Incremental Term Loans, Extended Term Loans or Refinancing Term Loans
established thereby shall participate on a less than pro rata basis with any
existing Class of Term Loans) be applied pro rata to each Class of Term Loans in
direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); and each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares, subject to clause (vi) of this
Section 2.05(b).

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause (i) or
(ii) of this Section 2.05(b) at least four (4) Business Days prior to the date
of such prepayment. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses
(i) and (ii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one (1) Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrower.

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to

 

72



--------------------------------------------------------------------------------

Section 3.05. Notwithstanding any of the other provisions of this
Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this Section 2.05(b), prior to the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

(viii) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05 and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Disposition or Foreign Subsidiary Excess Cash Flow would have
material adverse tax cost consequences with respect to such Net Proceeds or
Excess Cash Flow, such Net Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this clause (ii), on or before the date on which any such Net Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to Section 2.05(b) or any such Excess Cash Flow would have
been required to be applied to prepayments pursuant to Section 2.05(b), the
Borrower applies an amount equal to such Net Proceeds or Excess Cash Flow to
such reinvestments or prepayments, as applicable, as if such Net Proceeds or
Excess Cash Flow had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Proceeds or Excess Cash Flow had been repatriated
(or, if less, the Net Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary).

(ix) The Borrower shall prepay all Term B-3 Loans on the Amendment No. 8
Effective Date.

(c) (i) (i) Notwithstanding anything to the contrary in Section 2.05(a), 2.12(a)
or 2.13 (which provisions shall not be applicable to this Section 2.05(c)), any
Purchasing Borrower Party shall have the right at any time and from time to time
to prepay Term Loans of any Class to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.05(c);
provided that (A) no Discounted Voluntary Prepayment shall be made from the
proceeds of any Revolving Credit Loan or Swing Line Loan, (B) immediately after
giving effect to any Discounted Voluntary Prepayment, the sum of (x) the excess
of the aggregate Revolving Credit Commitments at such time less the aggregate
Revolving Credit Exposure plus (y) the amount of unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries shall be not less
than $50,000,000, (C) any Discounted Voluntary Prepayment shall be offered to
all Lenders with Term Loans of the specified Class on a pro rata basis, (D) such
Purchasing Borrower Party shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment (after
giving effect to any related

 

73



--------------------------------------------------------------------------------

waivers or amendments obtained in connection with such Discounted Voluntary
Prepayment), (2) each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.05(c) has been satisfied, (3) such Purchasing
Borrower Party does not have any material non-public information (“MNPI”) with
respect to Holdings or any of its Subsidiaries that either (a) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive MNPI
with respect to Holdings, any of its Subsidiaries or Affiliates) prior to such
time or (b) if not disclosed to the Lenders, could reasonably be expected to
have a material effect upon, or otherwise be material, (i) to a Lender’s
decision to participate in any Discounted Voluntary Prepayment or (ii) to the
market price of the Term Loans.

(ii) To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit J hereto (each,
a “Discounted Prepayment Option Notice”) that such Purchasing Borrower Party
desires to prepay Term Loans in an aggregate principal amount specified therein
by the Purchasing Borrower Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Term Loans as
specified below. The Proposed Discounted Prepayment Amount of Term Loans shall
not be less than $5,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment:
(A) the Proposed Discounted Prepayment Amount of Term Loans, (B) a discount
range (which may be a single percentage) selected by the Purchasing Borrower
Party with respect to such proposed Discounted Voluntary Prepayment
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”), and (C) the date by which Lenders are required
to indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.05(c)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each such Lender
may specify by written notice substantially in the form of Exhibit K hereto
(each, a “Lender Participation Notice”) to the Administrative Agent (A) a
minimum price (the “Acceptable Price”) within the Discount Range (for example,
80% of the par value of the Loans to be prepaid) and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of the applicable Class with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Price
(“Offered Loans”). Based on the Acceptable Prices and principal amounts of Term
Loans specified by the Lenders in the applicable Lender Participation Notice,
the Administrative Agent, in consultation with the Purchasing Borrower Party,
shall determine the applicable discount for Term Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Purchasing Borrower Party if the Purchasing Borrower Party has selected a
single percentage pursuant to Section 2.05(c)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Voluntary Discounted Voluntary Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Term Loans of the applicable Class
whose Lender Participation Notice is not received by the Administrative Agent by
the Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.

(iv) The Purchasing Borrower Party shall make a Discounted Voluntary Prepayment
by prepaying those Term Loans of the applicable Class (or the respective
portions thereof) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Price that is equal to or lower than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate

 

74



--------------------------------------------------------------------------------

proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Purchasing Borrower Party
shall prepay such Qualifying Loans ratably among the Qualifying Lenders based on
their respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Administrative Agent). If the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would be less than the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Purchasing Borrower Party
shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.05), upon irrevocable notice substantially in
the form of Exhibit L hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 11:00 a.m. (New York City
time), three Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.05(c)(iii) above) established by the Administrative Agent in
consultation with the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.

(d) Prepayment Premium. In the event that, at any time after the Amendment
No. 78 Effective Date and on or prior to the date that is six months after the
Amendment No. 78 Effective Date, (i) this Agreement is amended and such
amendment to this Agreement has the effect of reducing the interest rate
applicable to the Term B-35 Loans (other than any waiver of default interest) or
(ii) the Borrower makes any mandatory or voluntary prepayment of the Term B-35
Loans with the proceeds of any term loan Indebtedness under any credit facility
(including, without limitation, any new or additional Term Loans under this
Agreement) which term loan Indebtedness has a lower interest rate margin than
the highest interest rate then applicable with respect to the Term B-35 Loans;
(provided that solely for the purposes of the foregoing clause (ii), the
interest rate margins applicable to any term loan Indebtedness shall be deemed
to include all upfront or similar fees or original issue discount payable by the
Borrower generally to the lenders providing such term loan Indebtedness based on
an assumed four-year life to maturity and, if the lowest possible Eurocurrency
Rate applicable to such term loan Indebtedness is greater than 0.75% or the
lowest possible Base Rate applicable to such term loan Indebtedness is greater
than 1.75%, the difference between such “floor” and 0.75% in the case of
Eurocurrency Rate Term B-35 Loans, or 1.75%, in the case of Base Rate Term B-35
Loans, shall be equated to interest rate margin for purposes of the foregoing
clause (ii)), then the Borrower agrees to pay to the Administrative Agent,
(x) in the case of clause (i), for the account of each applicable Term B-35
Lender that agrees to such amendment a fee in an amount equal to 1.00% of such
Lender’s Term B-35 Loans outstanding on the effective date of such amendment,
and (y) in the case of clause (ii), for the account of each applicable Term B-35
Lender, a fee in an amount equal to 1.00% of such Lender’s Term B-35 Loans that
are being prepaid as a result of such prepayment.

 

75



--------------------------------------------------------------------------------

Section 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $1,000,000, as applicable, or any whole multiple of $250,000, in
excess thereof and (iii) if, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or otherwise shall be delayed.

(b) Mandatory. The Additional Term B-35 Commitment of the InitialAdditional Term
B-35 Lender shall be automatically and permanently reduced to $0 upon the
funding of Term B-35 Loans to be made by such InitialAdditional Term B-35 Lender
on the Amendment No. 78 Effective Date or if the Amendment No. 7 Effective Date
does not occur on or prior to 5:00 p.m. (New York, New York time) on the date of
Amendment No. 7. . The “Tranche 12 Revolving Credit Commitment (other than any
Converted Revolving Credit Commitment” (as defined in this Agreement immediately
prior to the Amendment No. 8 Effective Date) of each Revolving Credit Lender
shall automatically and permanently terminate on the Amendment No. 48 Effective
Date. The Revolving Credit Commitment of each Revolving Credit Lender shall
automatically and permanently terminate on the Maturity Date or if the Closing
Date does not occur on or prior to 5:00 p.m. (New York, New York time) on the
date of this Agreement.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

Section 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term B-2 Lenders (i) on the last Business Day of each
March, June, September and December, commencing with September 30, 2013, an
aggregate amount equal to 0.25% of the aggregate principal amount of the Term
B-2 Loans outstanding on the Amendment No. 5 Effective Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05) and (ii) on the Maturity
Date for the Term B-2 Loans, the aggregate principal amount of all Term B-2
Loans outstanding on such date. The Borrower shall repay to the Administrative
Agent for the ratable account of the Term B-35 Lenders (i) on the last Business
Day of each March, June, September and December, commencing with June 30,
2015,2017, an aggregate amount equal to 0.25% of the aggregate principal amount
of the Term B-35 Loans outstanding on the Amendment No. 78 Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the Term B-35 Loans, the aggregate principal amount of all
Term B-35 Loans outstanding on such date. The Incremental Term Loans of any
Class shall mature as provided in the applicable Incremental Amendment. The
Extended Term Loans under any Extended Term Facility shall mature as provided in
the applicable Extended Term Loan Extension Amendment. The Refinancing Term
Loans shall mature as provided in the applicable Refinancing Term Loan
Amendment.

 

76



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Credit Facility the aggregate principal amount of all of
the Borrower’s Revolving Credit Loans under such Revolving Credit Facility
outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date five (5) Business
Days after such Loan is made and (ii) the Maturity Date for the Tranche 23
Revolving Credit Facility.

Section 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan (which shall not include any Swing Line Loan) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate, for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Revolving Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09. Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share, a commitment fee equal to the Applicable Rate with
respect to commitment fees times the actual daily amount by which the aggregate
Revolving Credit Commitment exceeds the sum of (A) the Outstanding Amount of
Revolving Credit Loans (which shall exclude, for the avoidance of doubt, any
Swing Line Loans) and (B) the Outstanding Amount of L/C Obligations; provided
that (x) any commitment fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time and (y) no commitment fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The commitment fee on each Revolving Credit Facility shall accrue at all
times from the Closing Date until the Maturity

 

77



--------------------------------------------------------------------------------

Date for the Revolving Credit Facility, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date during the first full fiscal
quarter to occur after the Closing Date, and on the Maturity Date for the
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(c) Closing Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement on the Closing Date (other than the GS Lenders), as fee
compensation for the funding of such Lender’s Original Term Loan and making of
such Lender’s Revolving Credit Commitment, a closing fee (the “Closing Fee”) in
an amount equal to (x) 3.00% of the stated principal amount of such Lender’s
Revolving Credit Commitment on the Closing Date and (y) 1.50% of the stated
principal amount of such Lender’s Term Loan made on the Closing Date. Such
Closing Fee will be in all respects fully earned, due and payable on the Closing
Date and non-refundable and non-creditable thereafter and, in the case of the
Original Term Loans, such Closing Fee shall be netted against Original Term
Loans made by such Lender.

Section 2.10. Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of three hundred sixty-five (365) days, or three hundred sixty-six
(366) days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a three hundred and sixty
(360) day year and actual days elapsed. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

78



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Same Day Funds not later than 2:00 p.m. (New York City time) on the
date specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided in
Section 2.05(b)(vi) or Section 2.05(c) or as otherwise provided herein) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. (New York City time), shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the greater of (x) the applicable Federal Funds Rate from time to
time in effect and (y) a rate determined by the Administrative Agent in
accordance with banking rules governing interbank compensation. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

79



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(b), 2.03(c), 2.04(c), 2.12(c) or 2.13, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

80



--------------------------------------------------------------------------------

Section 2.13. Sharing of Payments.

If, other than as expressly provided in Section 2.05(b)(vi), Section 2.05(c),
Section 7.03(s)(iv), Section 10.07(k) or as otherwise provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (a) one or more
additional Classes or additions to an existing Class of Term Loans (the
“Incremental Term Loans” and any such Class, an “Incremental Series”) or (b) one
or more increases in the amount of the Tranche 23 Revolving Credit Commitments
on the same terms as the Tranche 23 Revolving Credit Facility (except for
interest rate margins and commitment fees) (a “Revolving Commitment Increase”),;
provided that (i) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Event of
Default shall exist and at the time that any such Incremental Term Loan is made
(and after giving effect thereto) no Event of Default shall exist and (ii) the
Borrower shall be in compliance with the covenants set forth in Section 7.11
determined on a Pro Forma Basis as of the date of the most recently ended Test
Period (or, if no Test Period cited in Section 7.11 has passed, the covenants in
Section 7.11 for the first Test Period cited in such Section shall be satisfied
as of the last four quarters ended), in each case, as if such Incremental Term
Loans or any borrowings under any such Revolving Commitment Increases, as
applicable, had been outstanding on the last day of such fiscal quarter of the
Borrower for testing compliance therewith. Each tranche of Incremental Term
Loans and each Revolving Commitment Increase shall be in an aggregate principal
amount that is not less than $25,000,000

 

81



--------------------------------------------------------------------------------

and shall be in an increment of $1,000,000 (provided that such amount may be
less than $25,000,000 if such amount represents all remaining availability under
the limit set forth in the next sentence). Notwithstanding anything to the
contrary herein, the aggregate amount of the Incremental Term Loans and the
Revolving Commitment Increases, when aggregated with the amount of Permitted
Notes issued in reliance on Section 7.03(s)(i) and Section 7.03(s)(ii)(x), shall
not exceed (x) $350,000,000 (the “Initial Incremental Amount”) plus (y) the
Borrower may incur additional Incremental Term Loans and/or Revolving Commitment
Increases (a “Ratio-Based Incremental Facility”) so long as the Borrower’s First
Lien Secured Leverage Ratio, determined on a Pro Forma Basis as of the last day
of the most recently ended Test Period for which financial statements were
required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable (or, if no Test Period has passed, as of the last four quarters
ended), in each case, as if such Ratio-Based Incremental Facility (and Revolving
Credit Loans in an amount equal to the full amount of any such Revolving
Commitment Increase) had been outstanding on the last day of such four quarter
period, shall not exceed 3.50 to 1.00. The Incremental Term Loans (a) shall rank
pari passu or junior in right of payment and of security with the Revolving
Credit Loans and the Term Loans; provided that any Incremental Term Loans
ranking junior in right of payment and security shall be deemed to rank pari
passu in right of payment and of security with the Revolving Credit Loans and
the Term Loans for purposes of calculating the First Lien Secured Leverage Ratio
with respect to any incurrence of a Ratio-Based Incremental Facility, (b) shall
not mature earlier than the Maturity Date with respect to the Term B-35 Loans,
(c) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then-existing Term B-35 Loans and
(d) the Applicable Rate for the Incremental Term Loan, and subject to clause
(c) above, amortization for the Incremental Term Loans shall be determined by
the Borrower and the applicable new Lenders; provided, however, that if any such
additional Incremental Term Loans are requested prior to the date that is
eighteen (18) months after the Amendment No. 78 Effective Date, (i) then if the
interest rate margins for the Incremental Term Loans shall not be greater than
the highest interest rate margins that may, under any circumstances, be payable
with respect to Term B-3 Loans plus 50 basis points (unless the interest rate
margins applicable to the Term B-3 Loans are increased to the extent necessary
to achieve the foregoing)any Incremental Term Loan is more than 50 basis points
per annum greater than the applicable interest rate margin under the Term B-5
Loans, then the applicable interest rate margin under the Term B-5 Loans shall
be adjusted so that the interest rate margins relating to the Term B-5 Loans is
not less than the applicable interest rate margin to such Incremental Term Loans
by more than 50 basis points, (ii) solely for purposes of the foregoing clause
(i), the interest rate margins applicable to any Term Loans or Incremental Term
Loans shall be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower generally to the Lenders providing such Term
Loans or such Incremental Term Loans based on an assumed four-year life to
maturity (but excluding arrangement fees, structuring fees, incentive fees,
commitment fees, underwriting fees or other fees payable to any lead arranger
(or its affiliates) in connection with the commitment or syndication of such
Indebtedness) and (iii) if the lowest permissible Eurocurrency Rate is greater
than 0.75% or the lowest permissible Base Rate is greater than 1.75% for such
Incremental Term Loans, the difference between such “floor” and 0.75%, in the
case of Eurocurrency Rate Incremental Term Loans, or 1.75%, in the case of Base
Rate Incremental Term Loans, shall be equated to interest rate margin for
purposes of clause (i) above; provided that except as provided above, the terms
and conditions applicable to Incremental Term Loans may be materially different
from those of the Term Loans to the extent such differences are reasonably
satisfactory to the Administrative Agent. Each notice from the Borrower pursuant
to this Section 2.14 shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans or Revolving Commitment Increases.
Incremental Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender (but each existing Lender will not have an
obligation to make a portion of any Incremental Term Loan or any portion of any
Revolving Commitment Increase) or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”), provided that the Administrative Agent, L/C Issuer and/or
Swing Line Lender, as applicable, shall have consented (not to be unreasonably
withheld, conditioned or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Revolving Commitment Increases to
the extent any such consent would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender. Commitments in respect of Incremental Term Loans
and Revolving

 

82



--------------------------------------------------------------------------------

Commitment Increases shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Credit Lender, an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of Borrower, or any other Loan Party, Agents
or Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.14. The Borrower will use the proceeds of the Incremental Term Loans
and Revolving Commitment Increases for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Term Loans or
Revolving Commitment Increases, unless it so agrees. Upon each increase in the
Revolving Credit Commitments pursuant to this Section 2.14, (a) if the increase
relates to the Revolving Credit Facility, each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Revolving
Commitment Increase (each, a “Revolving Commitment Increase Lender”), and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed (in the case of an increase to the Revolving
Credit Facility only), a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
increase, there are any Revolving Credit Loans under the applicable Facility
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15. Refinancing Term Loans.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional tranches of term loans denominated
in Dollars under this Agreement (“Refinancing Term Loans”) to refinance an
outstanding Class of Term Loans. Each such notice shall specify the date (each,
a “Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied;

(ii) such Refinancing Term Loans shall mature no earlier than, and the Weighted
Average Life to Maturity of such Refinancing Term Loans shall not be shorter
than the then remaining Weighted Average Life to Maturity of Term Loans
outstanding under the Class of Term Loans being so refinanced at the time of
such refinancing;

 

83



--------------------------------------------------------------------------------

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates
which shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) shall be substantially identical to, or less favorable
to the Lenders providing such Refinancing Term Loans than, those applicable to
the then outstanding Term Loans of the applicable Class except to the extent
such covenants and other terms apply solely to any period after the latest final
maturity of all Classes of Term Loans and Revolving Commitments in effect on the
Refinancing Effective Date immediately prior to the borrowing of such
Refinancing Term Loans;

(iv) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Collateral Documents as may be requested by the Collateral Agent (which
shall not require any consent from any Lender) in order to ensure that the
Refinancing Term Loans are provided with the benefit of the applicable
Collateral Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be requested by the
Collateral Agent; and

(v) the Net Proceeds of the Refinancing Term Loans shall be applied to the
repayment of the then outstanding Term Loans in accordance with Section 2.05(b).

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 10.07 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a Class of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Term Loan Amendment, be designated as an increase in any
previously established Class of Term Loans made to the Borrower that were
Refinancing Term Loans.

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrower, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

(d) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.16. Extended Term Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans under any Facility (an “Existing Term Loan Facility”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established which shall be identical to the Class of Term Loans from which such
Extended Term Loans are to be converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Class of Term Loans being converted to
the extent provided in the applicable Term Loan Extension Amendment;

 

84



--------------------------------------------------------------------------------

(ii) the interest margins with respect to the Extended Term Loans may be
different than the interest margins for the Class of Term Loans being converted
and upfront fees may be paid to the Extending Term Lenders, in each case, to the
extent provided in the applicable Term Loan Extension Amendment;

(iii) the Term Loan Extension Amendment may provide for other covenants and
terms that apply solely to any period after the latest final maturity of all
Classes of Term Loans and Revolving Commitments in effect on the effective date
of the Term Loan Extension Amendment immediately prior to the establishment of
such Extended Term Loans; and

(iv) no Extended Term Loans may be optionally prepaid prior to the date on which
the Term Loans under the Class from which they were converted are repaid in full
unless such optional prepayment is accompanied by a pro rata optional prepayment
of the Term Loans under such Class that were not converted.

Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a Class of Extended Term Loans for all purposes of this Agreement;
provided that any Extended Term Loans converted may, to the extent provided in
the applicable Term Loan Extension Amendment, be designated as an increase in
any previously established Class of Extended Term Loans.

(b) The Borrower shall provide the applicable Extension Request to all Lenders
of such Class that is subject to the Extension Request at least five
(5) Business Days prior to the date on which Lenders under such Class being
converted are requested to respond. No Lender shall have any obligation to agree
to have any of its Term Loans of such class converted into Extended Term Loans
pursuant to any Extension Request. Any Lender (an “Extending Term Lender”)
wishing to have all or a portion of its Term Loans under such Class being
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans of such Class which it has elected to
request be converted into Extended Term Loans (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent). In
the event that the aggregate amount of Term Loans under such Class being
converted exceeds the amount of Extended Term Loans requested pursuant to the
Extension Request, Term Loans subject to Extension Elections shall be converted
to Extended Term Loans on a pro rata basis based on the amount of Term Loans
included in each such Extension Election.

(c) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Lender providing an Extended Term
Loan thereunder which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other
Lender). Each Term Loan Extension Amendment shall be binding on the Lenders, the
Loan Parties and the other parties hereto. In connection with any Term Loan
Extension Amendment, the Loan Parties and the Collateral Agent shall enter into
such amendments to the Collateral Documents as may be reasonably requested by
the Collateral Agent (which shall not require any consent from any Lender) in
order to ensure that the Extended Term Loans are provided with the benefit of
the applicable Collateral Documents and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be requested
by the Collateral Agent.

(d) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

 

85



--------------------------------------------------------------------------------

Section 2.17. Replacement Revolving Commitments.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional Facilities providing for revolving
commitments (“Replacement Revolving Commitments” and the revolving loans
thereunder “Replacement Revolving Loans”). Each such notice shall specify the
date (each, a “Replacement Revolving Facility Effective Date”) on which the
Borrower proposes that the Replacement Revolving Commitments shall become
effective, which shall be a date not less than five Business Days after the date
on which such notice is delivered to the Administrative Agent; provided that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Commitments on the Replacement Revolving Facility Effective Date each
of the conditions set forth in Section 4.01 shall be satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Credit Commitments, the aggregate amount of Revolving Credit
Commitments shall not exceed the aggregate amount of the Revolving Credit
Commitments outstanding on the Amendment No. 48 Effective Date;

(iii) no Replacement Revolving Commitments shall have a scheduled termination
date prior to the Maturity Date of the Tranche 23 Revolving Credit Facility (or
if later, the date required pursuant to any Replacement Revolving Facility
Amendment);

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees and interest rates which shall be as agreed
between the Borrower and the Lenders providing such Replacement Revolving
Commitments and (y) the amount of any Letter of Credit Sublimit and Swing Line
Sublimit under such Replacement Revolving Facility which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving
Commitments, the Administrative Agent and the Replacement L/C Issuer and
Replacement Swing Line Lender, if any, under such Replacement Revolving
Commitments) shall be substantially identical to, or less favorable to the
Lenders providing such Replacement Revolving Commitments than, those applicable
to the Tranche 23 Revolving Credit Facility;

(v) there shall be no more than two Classes, in the aggregate, of Revolving
Credit Commitments and Replacement Revolving Commitment Series in effect at any
time any Replacement Revolving Commitment Series is established; and

(vi) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Collateral Documents as may be reasonably requested by the Collateral
Agent (which shall not require any consent from any Lender) in order to ensure
that the Replacement Revolving Loans are provided with the benefit of the
applicable Collateral Documents on a pari passu basis with the other Obligations
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Collateral Agent.

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Credit Commitment pursuant to Section 10.07 to
provide all or a portion of the Replacement Revolving Commitments (a
“Replacement Revolving Lender”); provided that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Commitments may elect
or decline, in its sole discretion, to provide a Replacement Revolving
Commitment and the selection of Replacement Revolving Lender shall be subject to
any consent that would be required pursuant to Section 10.07. Any Replacement
Revolving Commitment made on any Replacement Revolving Facility Effective

 

86



--------------------------------------------------------------------------------

Date shall be designated a series (a “Replacement Revolving Commitment Series”)
of Replacement Revolving Commitments for all purposes of this Agreement;
provided that any Replacement Revolving Commitments may, to the extent provided
in the applicable Replacement Revolving Facility Amendment, be designated as an
increase in any previously established Replacement Revolving Commitment Series
of the Borrower.

(c) The Replacement Revolving Commitments shall be established pursuant to an
amendment to this Agreement among the Borrower, the Administrative Agent, the
Replacement Revolving Lenders providing such Replacement Revolving Loans and any
Replacement L/C Issuer and/or Replacement Swing Line Lender thereunder (a
“Replacement Revolving Facility Amendment”) which shall be consistent with the
provisions set forth in paragraph (a) above (but which shall not require the
consent of any other Lender).

(d) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Replacement
Revolving Lenders with Replacement Revolving Commitments of such Replacement
Revolving Commitment Series shall purchase from each of the other Lenders with
Replacement Revolving Commitment Series of such Replacement Revolving Commitment
Series, at the principal amount thereof and in the applicable currencies, such
interests in the Replacement Revolving Loans under such Replacement Revolving
Commitment Series outstanding on such Replacement Revolving Facility Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Replacement Revolving Loans of such Replacement
Revolving Commitment Series will be held by Replacement Revolving Lenders
thereunder ratably in accordance with their Replacement Revolving Credit
Percentages.

(e) This Section 2.17 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

ARTICLE III.

Taxes, Increased Costs Protection and Illegality

Section 3.01. Taxes.

(a) Unless required by applicable Laws (as determined in good faith by the
applicable withholding agent), any and all payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for Taxes. If the Loan Party or other applicable withholding agent
shall be required by any Laws to withhold or deduct any Indemnified Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to any
Agent or any Lender, (i) the sum payable by such Loan Party shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) have been made,
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions, (iii) the applicable withholding agent shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment (or, if receipts or evidence are not available
within thirty (30) days, as soon as possible thereafter), if the relevant Loan
Party is the applicable withholding agent, shall furnish to such Agent or Lender
(as the case may be) the original or a copy of a receipt evidencing payment
thereof or other evidence acceptable to such Agent or Lender.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or

 

87



--------------------------------------------------------------------------------

otherwise with respect to, any Loan Document, other than any such Taxes that are
imposed as a result of a Lender’s voluntary assignment in such Lender’s interest
in the Loan hereunder, but only to the extent such assignment-related Taxes are
imposed as a result of such Lender’s current or former connection with the
jurisdiction imposing such Taxes (other than any connections arising from such
Lender having executed, delivered, enforced, become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document) (the “Other Taxes”).

(c) Each of the Loan Parties agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes payable by such Agent
or such Lender (whether or not such Taxes are legally imposed) and (ii) any
expenses arising therefrom or with respect thereto, provided such Agent or
Lender, as the case may be, provides the relevant Loan Party with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. If the Borrower reasonably believes that such Indemnified Taxes
or Other Taxes were not correctly or legally asserted, the Administrative Agent
and each Lender and L/C Issuer will use reasonable efforts to cooperate with
Borrower for the Borrower to file for and obtain a refund of such Indemnified
Taxes or Other Taxes so long as such efforts would not, in the sole
determination of the Administrative Agent, such Lender, or such L/C Issuer,
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it.

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate. Without
limiting the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from federal
backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN-E or W-8BEN (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

 

88



--------------------------------------------------------------------------------

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit I (any such certificate a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN-E or W-8BEN,

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Participant holding a participation granted by
a participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN-E or W-8BEN, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information from each beneficial owner, as applicable (provided that, if one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner). Each Lender shall deliver to the Borrower and the
Administrative Agent two further original copies of any previously delivered
form or certification (or any applicable successor form) on or before the date
that any such form or certification expires or becomes obsolete or inaccurate
and promptly after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower or the Administrative
Agent, or promptly notify the Borrower and the Administrative Agent that it is
unable to do so. Each Lender shall promptly notify the Administrative Agent at
any time it determines that it is no longer in a position to provide any
previously delivered form or certification to the Borrower or the Administrative
Agent, or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a deduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to change the jurisdiction of its
Lending Office (or take any other measures reasonably requested by the Borrower)
if such a change or other measures would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

(f) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to the Loan
Party, net of all out-of-pocket expenses of the Lender or Agent, as the case may
be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund net of any Taxes payable by any Agent or
Lender on such interest); provided that the Loan Party, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund (plus
any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. This section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to Taxes that it deems confidential) to the
Borrower or any other person.

 

89



--------------------------------------------------------------------------------

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the
Amendment No. 8 Effective Date.

(h) (i) For U.S. federal income tax purposes, all of the Term B-5 Loans
(including all Converted Term B-5 Loans) shall be treated as one fungible
tranche. Unless otherwise required by applicable law, none of the Loan Parties,
the Administrative Agent or any Lender shall take any tax position inconsistent
with the preceding sentence. (ii) Solely for purposes of FATCA, from and after
the Amendment No. 8 Effective Date, the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) this Agreement
and any Loan made hereunder (including any Term B-2 Loan that is already
outstanding as of the Amendment No. 8 Effective Date) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 3.02. Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates.

If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the applicable
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of such Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

90



--------------------------------------------------------------------------------

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans (or in the case of Taxes, any Loan) or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
(which are covered by Section 3.01), or any Excluded Taxes or (ii) reserve
requirements contemplated by Section 3.04(c)) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
the Eurocurrency Rate Loan (or of maintaining its obligations to make any Loan),
or to reduce the amount of any sum received or receivable by such Lender, then
from time to time within fifteen (15) days after demand by such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirement or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and liquidity requirement and such
Lender’s desired return on capital), then from time to time upon demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Rate funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

 

91



--------------------------------------------------------------------------------

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

(f) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a change after the
Amendment No. 8 Effective Date in a requirement of law or government rule,
regulation or order, regardless of the date enacted, adopted, issued or
implemented (including for purposes of this Section 3.04(f)) only if such Lender
imposes such changes under other syndicated credit facilities involving
similarly situated borrowers that such Lender is a lender under.

Section 3.05. Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

Section 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

 

92



--------------------------------------------------------------------------------

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07. Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations of the Borrower
owing to such Lender relating to the

 

93



--------------------------------------------------------------------------------

Loans and participations held by such Lender as of such termination date and
(2) in the case of an L/C Issuer, repay all Obligations of the Borrower owing to
such L/C Issuer relating to the Loans and participations held by the L/C Issuer
as of such termination date and cancel or backstop on terms satisfactory to such
L/C Issuer any Letters of Credit issued by it; provided that in the case of any
such termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain Class,
the Required Class Lenders) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

Section 3.08. Survival.

All of the Borrower’s obligations under this Article III shall survive any
assignment of rights by, or the replacement of, a Lender (including any L/C
Issuer) and termination of the Aggregate Commitments and repayment, satisfaction
and discharge of all other Obligations hereunder.

 

94



--------------------------------------------------------------------------------

ARTICLE IV.

Conditions Precedent to Credit Extensions

Section 4.01. All Credit Events After the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) after the Closing Date is
subject to the following conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.01(i) and (ii) have been satisfied on and as of the date of the applicable
Credit Extension.

Section 4.02. First Credit Event.

Each Lender shall make the Credit Extension to be made by it on the Closing Date
subject only to the following conditions precedent, unless otherwise waived by
the Initial Lenders in their sole discretion:

(a) This Agreement shall have been duly executed and delivered by the Borrower
and each Guarantor.

(b) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
relevant Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(c) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer, an opinion of (i) Simpson
Thacher & Bartlett LLP, special counsel for the Loan Parties, and (ii) from each
local counsel for the Loan Parties listed on Schedule 4.02(c), in each case,
dated the Closing Date and addressed to each L/C Issuer, the Administrative
Agent, the Collateral Agent and the Lenders, in each case in form and substance
customary for senior secured credit facilities in transactions of this kind.

(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each Loan Party as of a recent date, from

 

95



--------------------------------------------------------------------------------

such Secretary of State or similar Governmental Authority and (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the Closing Date, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above.

(e) (i) The Administrative Agent shall have received the results of (x) searches
of the Uniform Commercial Code filings (or equivalent filings) and (y) judgment
and tax lien searches, made with respect to the Loan Parties in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, together with (in the
case of clause (y)) copies of the financing statements (or similar documents)
disclosed by such search and (ii) the Security Agreement and the Holdings Pledge
Agreement shall have been duly executed and delivered by each Loan Party that is
to be a party thereto, together with (x) certificates, if any, representing the
Pledgedpledged Equity Interests of the Borrower and the Domestic Subsidiaries
accompanied by undated stock powers executed in blank and (y) documents and
instruments to be recorded or filed that the Administrative Agent may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement;
provided, however, that each of the requirements set forth in clauses (i) and
(ii) above, including lien searches (other than Uniform Commercial Code, tax and
lien searches) and the delivery of documents and instruments necessary to
satisfy the Collateral and Guarantee Requirement (other than the pledge and
perfection of domestic assets with respect to which a lien may be perfected by
the filing of a financing statement under the Uniform Commercial Code or, to the
extent applicable, the delivery of a stock certificate and related stock power
of the Borrower and any Domestic Subsidiary on the Closing Date) shall not
constitute conditions precedent to the Credit Extension on the Closing Date
after the Borrower’s use of commercially reasonable efforts to provide such
items on or prior to the Closing Date if the Borrower agrees to deliver or cause
to be delivered such search results, documents and instruments, or take or cause
to be taken such other actions as may be required to perfect such security
interests within 120 days after the Closing Date (subject to extensions approved
by the Administrative Agent in its reasonable discretion).

(f) The Administrative Agent shall have received a certified copy of the
Acquisition Agreement, duly executed by the parties thereto (together with all
material ancillary agreements entered into in connection therewith and all
exhibits and schedules thereto). Prior to or substantially simultaneously with
the initial Credit Extension on the Closing Date, the Acquisition shall have
been consummated pursuant to the Acquisition Agreement, and no provision of the
Acquisition Agreement shall have been waived or amended in any material respect
by Holdings or Parent in a manner materially adverse to the Lenders without the
consent of the Initial Lenders, such consent not to be unreasonably withheld,
conditioned or delayed (it being understood that the good faith determination by
the parties to the Acquisition Agreement that the Acquisition Agreement closing
conditions specified in Sections 6.16.01 and 6.26.02 have been satisfied (other
than conditions which by their nature may be satisfied only at the Closing Date)
shall be conclusive).

(g) The Administrative Agent shall have received confirmation from the Investors
or their representatives that the Equity Contribution and the Mezzanine
Financing shall have been consummated, or substantially simultaneously with the
initial borrowing hereunder shall be consummated.

 

96



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the Chief Financial Officer of the Borrower,
certifying that the Borrower and its Subsidiaries, on a consolidated basis after
giving effect to the Transactions on the Closing Date, are Solvent as of the
Closing Date.

(i) On the Closing Date, the representations and warranties made by the Loan
Parties in Sections 5.01(a) (solely as to the Borrower), 5.01(b)(ii) (solely as
to the Loan Parties), 5.02(a) (solely as to the Loan Documents), 5.02(b)(i) and
(b)(iii) (in each case, solely as to the Loan Documents), 5.04, 5.13, 5.17 and
5.18 shall be true and correct in all material respects.

(j) The Initial Lenders shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower
reasonably requested by the Initial Lenders under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act; provided that the Initial Lenders shall use
commercially reasonable efforts to ensure that such requests are delivered at
least 10 days prior to the Closing Date and are not unduly burdensome on any
person unless required by applicable Law.

(k) The Initial Lenders shall have received the Audited Financial Statements,
the Unaudited Financial Statements and the Pro Forma Financial Statements.

ARTICLE V.

Representations and Warranties

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) execute, deliver and perform its obligations under
the Loan Documents to which it is a party, (c) is duly qualified and in good
standing (where relevant) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs
and injunctions and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
the case of clause (a) (other than with respect to the Borrower), (b)(i) (other
than with respect to the Borrower), (c), (d) or (e), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any

 

97



--------------------------------------------------------------------------------

material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any material Law; except with respect to any conflict, breach or contravention
or payment (but not creation of Liens) (A) referred to in clause (b)(ii)(x), to
the extent that such violation, conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect, and (B) solely for
purposes of Section 4.02, referred to in clausesclause (b)(iii), to the extent
that such violation could not reasonably be expected to have a Company Material
Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transactions, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04. Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitute legal, valid and binding obligations of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges, if any, of Equity
Interests in Foreign Subsidiaries.

Section 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) (i) The unaudited pro forma consolidated balance sheet of the Borrower
and its Subsidiaries as at the last day of the most recent fiscal quarter for
which Unaudited Financial Statements have been delivered prior to the Closing
Date (including the notes thereto describing the pro forma adjustments) (the
“Pro Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Borrower and its Subsidiaries for the twelve months ended on
the last day of the most recent fiscal quarter for which Unaudited Financial
Statements have been delivered prior to the Closing Date (together with the Pro
Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which will
be furnished to each Lender prior to the Closing Date, have been prepared giving
effect (as if such events had occurred on such date or at the beginning of such
periods, as the case may be) to the Transactions. The Pro Forma Financial
Statements have been prepared in good faith, based on assumptions believed by
the Borrower to be reasonable as of the date of delivery thereof, and present
fairly in all material respects on a pro forma basis the estimated consolidated
financial position of the Borrower and its Subsidiaries as at the last day of
the most recent fiscal quarter for which Unaudited Financial Statements have
been delivered and its estimated consolidated results of operations for the
periods covered thereby, assuming that the events specified in the preceding
sentence had actually occurred at such date or at the beginning of the periods
covered thereby.

 

98



--------------------------------------------------------------------------------

(ii) The Audited Financial Statements fairly present in all material respects
the consolidated financial condition of the Acquired Company as of the dates
thereof and its consolidated results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.

(iii) The Unaudited Financial Statements fairly present in all material respects
the consolidated financial condition of the Acquired Company as of the dates
thereof and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein and subject to normal
year-end audit adjustments.

(b) The forecasts of income statements of the Borrower and its Subsidiaries
which have been furnished to the Administrative Agent prior to the Closing Date
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such forecasts, it being understood that actual results may vary from such
forecasts and that such variations may be material.

(c) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, neither the Acquired Company nor any of its
Subsidiaries has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05,
(ii) obligations arising under the Loan Documents and the Mezzanine Debt
Documentation, (iii) liabilities incurred in the ordinary course of business,
(iv) liabilities disclosed in the Pro Forma Financial Statements and
(v) liabilities under the Acquisition Agreement) that, either individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.

Section 5.06. Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.07. No Default.

Neither the Borrower nor any of its Restricted Subsidiaries is in default under
or with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.08. Ownership of Property; Liens.

(a) The Borrower and each of its Restricted Subsidiaries has good record title
to, or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth on Schedule 5.08
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

99



--------------------------------------------------------------------------------

(b) As of the Closing Date, Schedule 5.08 contains a true and complete list of
each Material Real Property owned by the Borrower and the Subsidiaries as of the
Closing Date.

(c) No Casualty Event. As of the Closing Date, except as otherwise disclosed to
the Administrative Agent, (i) no Loan Party has received any notice of, nor has
any knowledge of, the occurrence (and still pending as of the Closing Date) or
pendency or contemplation of any Casualty Event affecting all or any portion of
a Mortgaged Property, and (ii) no Mortgage encumbers improved Mortgaged Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968 unless flood insurance available
under such Act has been obtained in accordance with Section 6.07.

Section 5.09. Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) each Loan Party and its properties are and have been in compliance with all
Environmental Laws, which includes obtaining and maintaining all applicable
Environmental Permits required under such Environmental Laws to carry on the
business and operations of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of their properties is the subject of any
claims, investigations, liens, demands or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened under any
Environmental Law or to revoke or modify any Environmental Permit held by any of
the Loan Parties;

(c) there has been no release, discharge or disposal of Hazardous Materials on,
at, under or from any property owned, leased or operated by any of the Loan
Parties, or, to the knowledge of the Borrower, any property formerly owned,
operated or leased by any Loan Party or arising out of the conduct of the Loan
Parties that could reasonably be expected to require investigation, response or
corrective action, or could reasonably be expected to result in the Borrower
incurring liability, under Environmental Laws; and

(d) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Loan Parties or any property owned, leased or operated
by any of the Loan Parties or, to the knowledge of the Borrower, any property
formerly owned, operated or leased by the Loan Parties or any of their
predecessors in interest that could reasonably be expected to require
investigation, response or corrective action, or could reasonably be expected to
result in any of the Loan Parties incurring liability, under Environmental Laws.

Section 5.10. Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent) and taking into
account applicable extensions, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties that
would, if made, individually or in the aggregate, have a Material Adverse
Effect.

 

100



--------------------------------------------------------------------------------

Section 5.11. ERISA Compliance.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made; (ii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iii) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) The Pension Plans of the Loan Parties and the Subsidiaries are funded to the
extent required by Law, in each case, except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

Section 5.12. Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to any part of the Transactions that
is consummated on or prior to the Closing Date), no Loan Party has any material
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests owned by the Loan Parties (or a Subsidiary
of any Loan Party) in such material Subsidiaries have been validly issued and
are fully paid and all Equity Interests owned by a Loan Party (or a Subsidiary
of any Loan Party) in such material Subsidiaries are owned free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any Lien
that is permitted under Section 7.01. As of the Closing Date, Schedule 5.12(a)
sets forth the name and jurisdiction of each Domestic Subsidiary that is a Loan
Party and (b) sets forth the ownership interest of the Borrower and any other
Subsidiary thereof in each Subsidiary, including the percentage of such
ownership.

Section 5.13. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.14. Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so

 

101



--------------------------------------------------------------------------------

furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein (when
taken as a whole), in the light of the circumstances under which they were made,
not materially misleading. With respect to projected financial information and
pro forma financial information, the Borrower represents that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

Section 5.15. Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
the Borrower or any of its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from the Borrower or any of its Restricted
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party.

Section 5.16. Intellectual Property; Licenses, Etc.

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, the Borrower and its Restricted Subsidiaries
own, license or possess the right to use all of the trademarks, service marks,
trade names, domain names, copyrights, patents, patent rights, licenses,
technology, software, know-how, rights in databases, design rights and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as currently
conducted, and, to the knowledge of the Borrower and its Restricted
Subsidiaries, such IP Rights do not conflict with the rights of any Person,
except to the extent such failure to own, license or possess or such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No advertisement, product, process, method or
substance used by any Loan Party or any of its Subsidiaries in the operation of
their respective businesses as currently conducted infringes upon any IP Rights
held by any Person except for such infringements which individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the IP Rights is filed and presently
pending or, to the knowledge of the Borrower, presently threatened against any
Loan Party or any of its Subsidiaries, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Except pursuant to written licenses and other user agreements entered into by
each Loan Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule 8(a) or 8(b) to the Perfection Certificate are
valid and in full force and effect, except, in each individual case, to the
extent that such a registration is not valid and in full force and effect could
not reasonably be expected to have a Material Adverse Effect.

Section 5.17. Solvency.

On the Closing Date after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent.

Section 5.18. Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Sections 4.02,
6.11 and 6.13 will, upon execution and delivery thereof, be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent intended to be created thereby and (i) when
financing statements

 

102



--------------------------------------------------------------------------------

and other filings in appropriate form are filed in the offices specified on
Schedule 4 to the Perfection Certificate and (ii) upon the taking of possession
or control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Collateral Documents shall constitute fully
perfected Liens on, and security interests in (to the extent intended to be
created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements, in each case subject to no Liens other than Liens permitted
hereunder.

(b) PTO Filing; Copyright Office Filing. When the Security Agreement or a short
form thereof is properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, to the extent such filings may perfect
such interests, the Liens created by such Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (each as defined
in the Security Agreement) registered or applied for with the United States
Patent and Trademark Office or Copyrights (as defined in such Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case free and clear of Liens other than Liens permitted
under Section 7.01 hereof (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered Patents, Trademarks and
Copyrights registered or applied for by the grantors thereof after the Closing
Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected first-priority Liens on, and security interest in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Liens permitted hereunder, and when
the Mortgages are filed in the offices specified on Schedule 4 to the Perfection
Certificate dated the Closing Date (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
6.11 and 6.13, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 6.11 and 6.13), the Mortgages shall constitute fully perfected
first-priority Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by hereunder.

Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law, (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or the Collateral Documents or (C) on the Closing Date and until required
pursuant to Section 6.13 or Section 4.02(e), the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or enforceability of any pledge or security interest to the extent not required
on the Closing Date pursuant to Section 4.02(e).

Section  5.19. OFAC; USA PATRIOT Act; FCPA.

(a) To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA PATRIOT Act.

 

 

103



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower and the other Loan Parties, any director, officer, employee, agent
or controlled affiliate of the Borrower or any of its Subsidiaries is currently
the subject of any Sanctions, nor is the Borrower or any of its Subsidiaries
located, organized or resident in any country or territory that is the subject
of Sanctions.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
by the Borrower (i) in violation of the FCPA or (ii) for the purpose of
financing any activities or business of or with any Person that, at the time of
such financing, is the subject of any Sanctions.

ARTICLE VI.

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or obligations under Secured
Hedge Agreements) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of its Restricted Subsidiaries to:

Section 6.01. Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within one hundred eighty
(180) days after the end of the fiscal year ending December 31, 2009 and within
ninety (90) days after the end of each subsequent fiscal year, beginning with
the fiscal year ending December 31, 2010, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity (other
than with respect to the fiscal year ending December 31, 2009) and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; provided that no later than 90 days following the Borrower’s fiscal
year ending December 31, 2009, the Borrower shall deliver to the Administrative
Agent, (i) audited combined financial statements of the Acquired Company and its
Subsidiaries (but otherwise satisfying the requirements set forth above
including with respect to an audit opinion) for the portion of the 2009 fiscal
year ending on the day prior to the Closing Date and as of the day prior to the
Closing Date and (ii) unaudited consolidated financial statements (otherwise
satisfying the requirements set forth above except that such financial
statements shall be unaudited) for the Borrower and its Subsidiaries for the
period from the Closing Date to December 31, 2009 and as of December 31, 2009,
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP subject to the absence of footnotes and the finalization of purchase
accounting adjustments;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within (x) sixty (60) days after
the end of the fiscal quarter ending March 31, 2010 and (y) within forty-five
(45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Borrower for fiscal quarters ended on or after June 30, 2010
(other than the fiscal quarter ended on March 31, 2013, which shall be delivered
within sixty (60) days after the end of such fiscal quarter), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the

 

104



--------------------------------------------------------------------------------

portion of the fiscal year then ended and (ii) consolidated statements of cash
flows for such fiscal quarter and the portion of the fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, and in any event no later than ninety (90) days
after the end of the fiscal year ending December 31, 2009 and no later than
sixty (60) days after the end of each subsequenteach fiscal year of the
Borrower, beginning with the fiscal year ending December 31, 2010, a detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower (or any direct or indirect parent of the
Borrower) or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form l0-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualifications or exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(c)
and (d) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained

 

105



--------------------------------------------------------------------------------

herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent; provided, however, that if such Compliance Certificate is first delivered
by electronic means, the date of such delivery by electronic means shall
constitute the date of delivery for purposes of compliance with Section 6.02(a).
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and each Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”

Section 6.02. Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), commencing with the first full fiscal
quarter completed after the Closing Date, a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), but only if available after the use of
commercially reasonable efforts, a certificate (or other appropriate reporting
means in accordance with applicable auditing standards) of its independent
registered public accounting firm stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default under
Section 7.11 or, if any such Event of Default shall exist, stating the nature
and status of such event;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

106



--------------------------------------------------------------------------------

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Mezzanine Debt Documentation, or Junior Financing Documentation in each case
in a principal amount in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any clause of this
Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the Chief Executive Office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report, (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted or an Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate (to the extent that there have been any
changes in the identity of such Subsidiaries since the Closing Date or the most
recent list provided);

(f) within five (5) business days of receipt of notice thereof by the Borrower,
written notice of any announcement of any change in the Borrower’s corporate
family rating from Moody’s or corporate credit rating from S&P, including
outlook; and

(g) promptly, such additional customary information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request.

Section 6.03. Notices.

Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority with respect
to any Loan Document.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

Section 6.04. Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its Taxes (whether or not shown on a Tax
return), except, in each case, to the

 

107



--------------------------------------------------------------------------------

extent any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or the failure to pay or discharge the same would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) or (b), (i) (other than with respect to the Borrower) to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or 7.05.

Section 6.06. Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice and in the normal conduct of its business.

Section 6.07. Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

(b) Requirements of Insurance. Not later than ninety (90) days after the Closing
Date (or the date any such insurance is obtained, in the case of insurance
obtained after the Closing Date), the Borrower shall use commercially reasonable
efforts to ensure that (i) all such insurance with respect to any Collateral
shall provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 10 days (or, to the
extent reasonably available, 30 days) after receipt by the Collateral Agent of
written notice thereof (the Borrower shall deliver a copy of the policy (and to
the extent any such policy is renewed, a renewal policy) or other evidence
thereof to the Administrative Agent and the Collateral Agent, or insurance
certificate with respect thereto) and (ii) all such insurance with respect to
any Collateral shall name the Collateral Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) and loss payee (in the case of property
insurance), as applicable.

(c) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any material improvements are located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

 

108



--------------------------------------------------------------------------------

Section 6.08. Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.09. Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that Foreign
Subsidiaries may maintain individual books and records in conformity with
generally accepted accounting principles that are applicable in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).

Section 6.10. Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than records of the Board of Directors of such Loan Party or
such Subsidiary), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year and only one
(1) such time shall be at the Borrower’s expense; provided further that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney client or
similar privilege or constitutes attorney work-product.

Section 6.11. Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent or the Collateral Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) or the designation in accordance with Section 6.14 of any
existing direct or indirect wholly owned Domestic Subsidiary (other than an
Excluded Subsidiary) as a Restricted Subsidiary:

(i) within 60 days after such formation, acquisition, cessation or designation,
or such longer period as the Administrative Agent may agree in writing in its
discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, Intellectual
Property Security Agreements, a counterpart of the Intercompany Note and other
security agreements and documents (including, with respect to such Mortgages,
the documents listed in Section 6.13(b)), as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent,
subject to local law requirements, with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting first-priority Liens required
by the Collateral and Guarantee Requirement;

 

109



--------------------------------------------------------------------------------

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Collateral Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and perfected Liens to the extent required by the Collateral and Guarantee
Requirement or the Collateral Documents, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement or the Collateral
Documents;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within forty-five (45) days after such request (or such longer period as
the Administrative Agent may agree in writing in its sole discretion), deliver
to the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Borrower; provided, however, that there shall be no obligation
to deliver to the Administrative Agent any existing environmental assessment
report whose disclosure to the Administrative Agent would require the consent of
a Person other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its sole discretion), deliver to
the Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement or the
Collateral Documents, but not specifically covered by the preceding clauses (i),
(ii) or (iii) or clause (b) below.

 

110



--------------------------------------------------------------------------------

(b) Not later than one hundred twenty (120) days after the acquisition by any
Loan Party of Material Real Property as determined by the Borrower (acting
reasonably and in good faith) (or such longer period as the Administrative Agent
may agree in writing in its sole discretion) that is required to be provided as
Collateral pursuant to the Collateral and Guarantee Requirement, which property
would not be automatically subject to another Lien pursuant to pre-existing
Collateral Documents, cause such property to be subject to a first-priority Lien
and Mortgage in favor of the Collateral Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

(c) Always ensuring that the Obligations are secured by a first-priority
security interest in all the Equity Interests of the Borrower.

Section 6.12. Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

Section 6.13. Further Assurances and Post-Closing Conditions.

(a) Within ninety (90) days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion), deliver each Collateral
Document required to satisfy the Collateral and Guarantee Requirement or
required pursuant to the terms of any Collateral Document, duly executed by each
Loan Party required to be party thereto, together with all documents and
instruments required to perfect the security interest or Lien of the Collateral
Agent in the Collateral (if any) free of any other pledges, security interests
or mortgages, except Liens permitted under the Collateral and Guarantee
Requirement, to the extent required pursuant to the Collateral and Guarantee
Requirement or the Collateral Documents.

(b) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts,

 

111



--------------------------------------------------------------------------------

deeds, certificates, assurances and other instruments as the Administrative
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement or the Collateral
Documents. If the Administrative Agent or the Collateral Agent reasonably
determines that it is required by applicable Law to have appraisals prepared in
respect of the Real Property of any Loan Party subject to a mortgage
constituting Collateral, the Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA.

Section 6.14. Designation of Subsidiaries.

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Borrower shall be in compliance
with the covenants set forth in Section 7.11, determined on a Pro Forma Basis as
of the last day of the most recently ended Test Period (or, if no Test Period
cited in Section 7.11 has passed, the covenants in Section 7.11 for the first
Test Period cited in such Section shall be satisfied as of the last four
quarters ended), in each case, as if such designation had occurred on the last
day of such fiscal quarter of the Borrower and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the Mezzanine Debt, or any Junior Financing, as applicable,
(iv) no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary and (v) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, the sum
of (A) the fair market value of assets of such Subsidiary as of such date of
designation (the “Designation Date”), plus (B) the aggregate fair market value
of assets of all Unrestricted Subsidiaries designated as Unrestricted
Subsidiaries pursuant to this Section 6.14 prior to the Designation Date (in
each case measured as of the date of each such Unrestricted Subsidiary’s
designation as an Unrestricted Subsidiary) shall not exceed $75,000,000 as of
such Designation Date pro forma for such designation. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value of the Borrower’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.

Section 6.15. Maintenance of Ratings.

The Borrower shall use commercially reasonable efforts to maintain a public
corporate rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Borrower, and a public rating of the Facilities by
each of S&P and Moody’s.

 

112



--------------------------------------------------------------------------------

ARTICLE VII.

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Cash Management Obligations or obligations
under Secured Hedge Agreements) which is accrued and payable shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date:

Section 7.01. Liens.

Neither the Borrower nor the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date; provided that any Lien securing
Indebtedness in excess of (x) $2,500,000 individually or (y) $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (b) that are not listed on Schedule
7.01(b)) shall only be permitted to the extent such Lien is listed on Schedule
7.01(b), and any modifications, replacements, renewals, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business that secure amounts
not overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, that are unfiled and no other action has been taken to
enforce such Lien or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP to the extent required by GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority) incurred in the ordinary
course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, and any exceptions on the Mortgage
Policies issued in connection with the Mortgaged Properties;

 

113



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party or (ii) in favor of the Borrower
or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of setoff or rights of pledge (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar

 

114



--------------------------------------------------------------------------------

obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to CapitalizedFinancing Leases, such Liens do
not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
CapitalizedFinancing Leases and the proceeds and products thereof and customary
security deposits; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of the applicable Subsidiary permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (including CapitalFinancing Leases);
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) (a) the obligations secured thereby do not exceed
$75,000,000 at any time outstanding and (b) the Indebtedness secured thereby is
permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

115



--------------------------------------------------------------------------------

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) other Liens (which may be Liens on the Collateral so long as any such Liens
securing Indebtedness for money borrowed are junior to the Liens securing the
Obligations and any such obligations secured by junior Lien on the Collateral in
excess of $10,000,000 in the aggregate shall be expressly subject to a Second
Lien Intercreditor Agreement) securing obligations in an aggregate principal
amount outstanding at any time not to exceed $75,000,000;

(cc) Liens securing Permitted Notes issued pursuant to Section 7.03(s) so long
as such Liens are subject to the First Lien Intercreditor Agreement or a Second
Lien Intercreditor Agreement;

(dd) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness (other than Indebtedness of a Loan Party to a Restricted Subsidiary
that is not a Loan Party) permitted under Section 7.03(d); and

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods.

Section 7.02. Investments.

Neither the Borrower nor the Restricted Subsidiaries shall directly or
indirectly, make or hold any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof (provided that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity) and (iii) for any other
purposes not described in the foregoing clauses (i) and (ii); provided that the
aggregate principal amount outstanding at any time under clause (iii) above
shall not exceed $15,000,000;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party and, (ii) by the Borrower or any Restricted Subsidiary that is not a Loan
Party in any other Restricted Subsidiary that is nota Loan Party to or in any
Restricted Subsidiary of the Borrower that are not Loan Parties (when taken
together with the Permitted Acquisitions of Restricted Subsidiaries which are
not Loan Parties pursuant to subsection 7.02(i)(v)) in the aggregate at any time
outstanding for all such Investments not to exceed $125,000,000, (iii) by any
Restricted Subsidiary of the Borrower that is not a Loan Party to or in another
Restricted Subsidiary of the Borrower that is not a Loan Party and (iv) by the
Borrower or any Subsidiary of the Borrower to or in the Borrower or any
Subsidiary of the Borrower so long as such Investments are part of a series of
substantially concurrent transactions that result in the proceeds of such
Investments ultimately being invested in (or distributed to) the Borrower or any
Restricted Subsidiary of the Borrower that is a Loan Party;

 

 

116



--------------------------------------------------------------------------------

(d) Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of (x) transactions permitted under Sections 7.01,
7.03 (other than 7.03(c) and (d)), 7.04 (other than 7.04(d) and (e)) and 7.05
(other than 7.05(e)), (y) Restricted Payments permitted by Section 7.06 and
(z) repayments or other acquisitions of Indebtedness of the Company or a
Subsidiary Guarantor not prohibited by Section 7.13;

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of any
original Investment under this clause (f) is not increased except by the terms
of such Investment as of the Closing Date or as otherwise permitted by Section
7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of, or all the Equity
Interests (other than directors’ qualifying shares or any options for Equity
Interests that cannot, as a matter of law, be cancelled, redeemed or otherwise
extinguished without the express agreement of the holder thereof at or prior to
acquisition) in, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition), in a single transaction or series of
related transactions, if immediately after giving effect thereto: (i) no Event
of Default shall have occurred and be continuing or would result therefrom
(other than in respect of any Permitted Acquisition made pursuant to a legally
binding commitment entered into at a time when no Default exists or would result
therefrom); (ii) the Borrower and the Restricted Subsidiaries shall be in Pro
Forma Compliance with the covenants set forth in Section 7.11 after giving
effect to such acquisition or investment and any related transactions; (iii) any
acquired or newly formed Restricted Subsidiary shall not be liable for any
Indebtedness except for Indebtedness otherwise permitted by Section 7.03;
(iv) to the extent required by the Collateral and Guarantee Requirement, (A) the
property, assets and businesses acquired in such purchase or other acquisition
shall constitute Collateral and (B) any such newly created or acquired
Subsidiary (other than an Excluded Subsidiary or an Unrestricted Subsidiary (it
being understood that the acquisition of an Unrestricted Subsidiary as part of a
Permitted Acquisition shall be deemed to be an Investment made in reliance on a
provision of this Section 7.02 other than this clause (i))) shall become
Guarantors, in each case, in accordance with Section 6.11, and (v) the aggregate
amount of such Investments by Loan Parties in assets that are not (or do not
become) owned by a Loan Party or in Equity Interests in Persons that do not
become Loan Parties upon consummation of such acquisition shall not exceed
$75,000,000in the aggregate at any time outstanding for all such Investments,
when combined with the aggregate principal amount of Investments outstanding
under Section 7.02(c)(ii), $125,000,000 (any such acquisition, a “Permitted
Acquisition”);

(j) Investments made in connection with the Transactions;

 

117



--------------------------------------------------------------------------------

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to the Borrower and any other direct or indirect parent
of the Borrower, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof) Restricted
Payments permitted to be made to such parent in accordance with Section 7.06(f),
(g) or (h);

(n) other Investments (including in connection with Permitted Acquisitions as
contemplated pursuant to Sections 7.02(i)(iv) and (i)(v)) (i) made prior to the
Amendment No. 4 Effective Date pursuant to this clause (n) and (ii) made on or
after the Amendment No. 4 Effective Date in an aggregate amount outstanding
pursuant to this clause (n) (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) at any time not
to exceed (x) $175,000,000 (net of any return in respect thereof, including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) plus (y) the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this subsection (y), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) (i) Investments made in the ordinary course of business and consistent with
past practice in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors in the ordinary course of
business and consistent with past practice and (ii) Investments to the extent
that payment for such Investments is made solely with Equity Interests of the
Borrower (or any direct or indirect parent of the Borrower);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary, in each case in
accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired by the Borrower and its Restricted
Subsidiaries in such transaction and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(n) or permitted under Section 7.02(i)(v);

(s) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than CapitalizedFinancing Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business; and

 

118



--------------------------------------------------------------------------------

(t) loans and leases of animals to third parties for the purposes of exhibition,
storage or breeding, as the case may be, in each case in the ordinary course of
business and consistent with past practices.; and

(u) Investments in an unlimited amount, so long as, on a Pro Forma Basis after
giving effect to such Investment, the Total Leverage Ratio shall be no greater
than 3.75 to 1.00.

Section 7.03. Indebtedness.

Neither the Borrower nor any of the Restricted Subsidiaries shall directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents (including for the
avoidance of doubt any Incremental Term Loans or Revolving Commitment Increase);

(b) Indebtedness (i) outstanding on the Closing Date and listed on Schedule
7.03(b) and any refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date and any refinancing thereof, of which any amount
owed by a Restricted Subsidiary that is not a Loan Party to a Loan Party shall
be evidenced by an Intercompany Note; provided that all such Indebtedness of any
Loan Party owed to any Restricted Subsidiary that is not a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee of any Mezzanine
Debt or Junior Financing shall be permitted unless such guaranteeing party shall
have also provided a Guarantee of the Obligations on the terms set forth herein
and (B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness owed by a Restricted Subsidiary that is not a Loan Party to a
Loan Party shall be evidenced by an Intercompany Note;

(e) (i) Attributable Indebtedness and other Indebtedness (including
CapitalizedFinancing Leases) financing an acquisition, construction, repair,
replacement, lease or improvement of a fixed or capital asset incurred by the
Borrower or any Restricted Subsidiary prior to or within 270 days after the
acquisition, construction, repair, replacement, lease or improvement of the
applicable asset in an aggregate amount not to exceed $30,000,000 (together with
any Permitted Refinancings thereof) at any time outstanding, (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by
Section 7.05(m) and (iii) any Permitted Refinancing of any of the foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

 

119



--------------------------------------------------------------------------------

(g) Indebtedness of the Borrower or any Restricted Subsidiary (A) assumed in
connection with any Permitted Acquisition, provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof or (B) incurred to finance a Permitted Acquisition and any
Permitted Refinancing thereof; provided that (w) in the case of clauses (A) and
(B), such Indebtedness and all Indebtedness resulting from a Permitted
Refinancing thereof is unsecured (except for Liens permitted by Section 7.01(w)
securing Indebtedness (together with Permitted Refinancings thereof) incurred
pursuant to clause (A) in an aggregate principal outstanding not to exceed
$75,000,000 and Liens securing Indebtedness incurred pursuant to clause
(A) permitted by Section 7.01(bb)), (x) in the case of clauses (A) and (B), both
immediately prior and after giving effect thereto, (1) no Default shall exist or
result therefrom (other than a Permitted Acquisition made pursuant to a legally
binding commitment entered into at a time when no Default exists or would result
therefrom), and (2) the Borrower and the Restricted Subsidiaries will be in Pro
Forma Compliance with the covenants set forth in Section 7.11 and (y) in the
case of any such incurred Indebtedness under clause (B), such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the seventh anniversary of the Closing
Date; provided, further, that the amount of Indebtedness incurred by Restricted
Subsidiaries that are not Loan Parties under this Section 7.03(g) shall not
exceed $50,000,000 in the aggregate;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(i) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower or any direct or
indirect parent of the Borrower permitted by Section 7.06;

(j) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including customary earnouts) or other
similar adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(l) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts in the
ordinary course of business;

(m) Indebtedness of the Borrower or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed $125,000,000;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers

 

120



--------------------------------------------------------------------------------

compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided that any reimbursement obligations in respect thereof are reimbursed
within 30 days following the due date thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness constituting the Mezzanine Debt and any Permitted Refinancing
thereof;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) (i) Permitted Notes in an aggregate principal amount, when aggregated with
the amount of Incremental Term Loans and Revolving Commitment Increases pursuant
to Section 2.14, not to exceed $350,000,000, (ii) to the extent Permitted Notes
may not be issued in reliance on the foregoing subclause (i), Permitted Notes
that are (x) secured on a pari passu basis with the Obligations in an aggregate
principal amount that would not cause the First Lien Secured Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable (or, if no Test Period has
passed, as of the last four quarters ended), as if such Permitted Notes had been
outstanding on the last day of such four quarter period, to exceed 3.50 to 1.00
or (y) unsecured or secured on a junior basis with the Obligations in an
aggregate principal amount that would not cause the Total Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable (or, if no Test Period has
passed, as of the last four quarters ended), as if such Permitted Notes had been
outstanding on the last day of such four quarter period, to exceed 5.25 to 1.00,
(iii) Permitted Notes, the Net Proceeds of which are applied to the permanent
repayment of Term Loans pursuant to Section 2.05(b)(iii), (iv) Permitted Notes
that are offered on a pro rata basis to all Lenders that are “Qualified
Institutional Buyers” (as defined in Rule 144A under the Securities Act of 1933,
as amended) holding Term Loans and in a principal amount not to exceed the
amount of Term Loans exchanged for such Permitted Notes pursuant to procedures
reasonably acceptable to the Administrative Agent (including procedures designed
to comply with securities laws); provided that any Term Loans exchanged for such
Permitted Notes shall be deemed to have been repaid immediately upon the
effectiveness of such exchange, and (v) in the case of Permitted Notes incurred
under any of the foregoing clauses (i), (ii), (iii) and (iv), Permitted
Refinancings thereof; and

(t) (A) additional Indebtedness in an aggregate principal amount not to exceed
100% of the aggregate amount of direct or indirect equity investments in cash,
Cash Equivalents or permitted Investments from the sale of Equity Interests of
the Borrower or any direct or indirect parent of the Borrower after the
Amendment No. 8 Effective Date and on or prior to such time (including upon
exercise of warrants or options) to the extent not included within the
Cumulative Credit or applied to increase any other basket hereunder and (B) any
Permitted Refinancing of such Indebtedness incurred pursuant to the foregoing
subclause (A); and

 

 

121



--------------------------------------------------------------------------------

(u) (t) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (st) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (t) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the Loan
Documents will at all times be deemed to be outstanding in reliance only on the
exception in clause (a) of Section 7.03, and (ii) all Indebtedness constituting
Mezzanine Debt will be deemed to be outstanding in reliance only on the
exception in clause (q) of Section 7.03.

Section 7.04. Fundamental Changes.

Neither the Borrower nor any of the Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (other than as part of the Transactions), except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction in the United States); provided that the Borrower shall
be the continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary
may change its legal form if the Borrower determines in good faith that such
action is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders (it being understood that in the case
of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e)) and
7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the Laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guarantee shall apply to the Successor Company’s

 

122



--------------------------------------------------------------------------------

obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) if requested by the Administrative Agent, each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary or the Borrower, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;

(f) the Borrower and the Restricted Subsidiaries may consummate the Acquisition,
related transactions contemplated by the Acquisition Agreement (and documents
related thereto) and the Transactions; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05. Dispositions.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition (other than as part of or in connection with the Transaction),
except:

(a) (i) Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
in the ordinary course of business of property no longer used or useful in the
conduct of the business of the Borrower or any of its Restricted Subsidiaries
and (ii) Dispositions of property no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries outside the ordinary
course of business (and for consideration complying with the requirements
applicable to Dispositions pursuant to clause (j) below) in an aggregate amount
not to exceed $25,000,000;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned) in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

 

123



--------------------------------------------------------------------------------

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, the granting of Liens permitted by
Section 7.01, the making of Investments permitted by Section 7.02, mergers,
consolidations and liquidations permitted by Section 7.04 (other than
Section 7.04(g)) and Restricted Payments permitted by Section 7.06;

(f) Dispositions made on the Closing Date to consummate the Transaction;

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property not otherwise permitted under this Section 7.05 in
an aggregate amount during the term of this Agreement not to exceed
$500,000,000; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition, (ii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $5,000,000, the Borrower or any of its
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (f), (k), (p), (q), (bb) and (cc) and
clauses (i) and (ii) of Section 7.01(r)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash:
(A) any liabilities (as shown on the Borrower’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary associated with the assets or Restricted Subsidiary sold
in such Disposition that are assumed by the transferee with respect to the
applicable Disposition and for which the Borrower and all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such the Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, and (C) aggregate non-cash consideration received by the
Borrower or the applicable Restricted Subsidiary having an aggregate fair market
value (determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed $10,000,0000 at any time (net
of any non-cash consideration converted into cash and Cash Equivalents), and
(iii) to the extent that the aggregate amount of Net Proceeds received by the
Borrower or a Restricted Subsidiary from all Dispositions made pursuant to this
Section 7.05(j) exceeds $250,000,000, all Net Proceeds in excess of such amount
shall be applied to prepay Term Loans in accordance with Section 2.05(b)(ii) and
may not be reinvested in the business of the Borrower or a Restricted
Subsidiary;

(k) Dispositions listed on Schedule 7.05(k);

 

124



--------------------------------------------------------------------------------

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed $50,000,000;

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(q) the unwinding of any Swap Contracts pursuant to its terms;

provided that any Disposition of any property pursuant to Section 7.05(j) or
(m) shall be for no less than the fair market value of such property at the time
of such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

Section 7.06. Restricted Payments.

Neither the Borrower shall, nor shall the Borrower permit any of its Restricted
Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) Restricted Payments made (i) on the Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Acquisition Agreement and (iii) in order to satisfy
indemnity and other similar obligations under the Acquisition Agreement;

(d) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than 7.02(e)), 7.04 or
Section 7.08 (other than Section 7.08(f));

(e) repurchases of Equity Interests in the Borrower (or any direct or indirect
parent thereof) or any Restricted Subsidiary of the Borrower deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

 

125



--------------------------------------------------------------------------------

(f) the Borrower and each Restricted Subsidiary may pay (or make Restricted
Payments to allow the Borrower or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of the Borrower or any
other such direct or indirect parent thereof) by any future, present or former
employee, officer, director, manager or consultant of such Restricted Subsidiary
(or the Borrower or any other direct or indirect parent of such Restricted
Subsidiary) or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee,
manager or director equity plan, employee, manager or director stock option plan
or any other employee, manager or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee,
director, officer or consultant of such Restricted Subsidiary (or the Borrower
or any other direct or indirect parent thereof) or any of its Restricted
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (f) shall not exceed $15,000,000 in any calendar year
(which shall increase to $25,000,000 subsequent to the consummation of a
Qualified IPO of Holdings or any direct or indirect parent thereof, as the case
may be) (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $25,000,000 in any calendar year (which shall increase to
$50,000,000 subsequent to the consummation of a Qualified IPO of Holdings or any
direct or indirect parent thereof, as the case may be)); provided further that
such amount in any calendar year may be increased by an amount not to exceed:

(i) to the extent contributed to the Borrower, the Net Proceeds from the sale of
Equity Interests of any of the Borrower’s direct or indirect parent companies,
in each case to members of management, managers, directors or consultants of
Holdings, the Borrower, any of its Subsidiaries or any of its direct or indirect
parent companies that occurs after the Closing Date; plus

(ii) the Cash Proceedscash proceeds of key man life insurance policies received
by the Borrower or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

(g) the Borrower may make Restricted Payments in an aggregate amount equal to
the portion, if any, of the Cumulative Credit on such date that the Borrower
elects to apply to this paragraph so long as (i) the Total Leverage Ratio
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable (or, if no Test Period has
passed, as of the last four quarters ended), as if such Restricted Payment had
been made on the last day of such four quarter period, is less than or equal to
3.253.75:1.00 and (ii) no Default has occurred and is continuing; provided that
any election made pursuant to this clause (g) shall be specified in a written
notice of a Responsible Officer of the Borrower calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied;

(h) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:

(i) to pay its operating expenses incurred in the ordinary course of business
and other corporate overhead costs and expenses (including administrative,
legal, accounting and similar expenses provided by third parties), which are
reasonable and customary and incurred in the ordinary course of business and
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries so long as allocable to such entity in accordance with GAAP,
Transaction Expenses and any reasonable and customary indemnification claims
made by directors or officers of such parent attributable to the ownership or
operations of the Borrower and its Restricted Subsidiaries;

 

126



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used by such parent to pay franchise taxes
and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(iii) for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of Borrower is the common parent (a “Tax
Group”), to pay federal, foreign, state and local income Taxes of such Tax Group
that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and the Subsidiaries would have been
required to pay as a stand-alone Tax Group, reduced by any portion of such
income Taxes directly paid by the Borrower or any of its Subsidiaries; provided
further that the permitted payment pursuant to this clause (iii) with respect to
any Taxes of any Unrestricted Subsidiary for any taxable period shall be limited
to the amount actually paid with respect to such period by such Unrestricted
Subsidiary to the Borrower or its Restricted Subsidiaries for the purposes of
paying such consolidated, combined or similar Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such section; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or the Restricted Subsidiaries or (2) the merger
(to the extent permitted in Section 7.04) of the Person formed or acquired into
the Borrower or its Restricted Subsidiaries in order to consummate such
Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.11;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries;

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries; and

(vii) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement;

 

127



--------------------------------------------------------------------------------

(i) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;

(j) after a Qualified IPO, (i) any Restricted Payment by the Borrower or any
other direct or indirect parent of the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) Restricted Payments notin an amount per annum
equal to exceed the greater of (A) up to 6% per annum of the net proceeds
received by (or contributed to) the Borrower and its Restricted Subsidiaries
from such Qualified IPO and (B) Restricted Payments in an aggregatethe sum of
(A) $25,000,000 plus (B) an amount per annum not, if any, equal to exceed
(w) $90.0 million, so long as,(w) if the Total Leverage Ratio on a Pro Forma
Basis after giving effect to the payment of any such Restricted Payment, the
Total Leverage Ratio shall beis no greater than 5.00 to 1.00 and greater than
4.50 to 1.00, (x) $120.0 million, so long as,3.50 to 1.00, an unlimited amount,
(x) if the Total Leverage Ratio on a Pro Forma Basis after giving effect to the
payment of any such Restricted Payment, is no greater than 4.00 to 1.00 and
greater than 3.50 to 1.00, the greater of (a) $95,000,000 and (b) 7.50% of
Market Capitalization, (y) if the Total Leverage Ratio on a Pro Forma Basis
after giving effect to the payment of any such Restricted Payment, the Total
Leverage Ratio shall beis no greater than 4.50 to 1.00 and greater than 4.00 to
1.00, (y) the greater of (a) $120.0 million and (b) 7.5% of Market
Capitalization, so long as, on a Pro Forma Basis after giving effect to the
payment of any such Restricted Payment, the Total Leverage Ratio shall be no
greater than 4.00 to 1.00 and greater than 3.50 to 1.00 and (z) an unlimited
amount, so long as,$95,000,000 and (z) if the Total Leverage Ratio on a Pro
Forma Basis after giving effect to the payment of any such Restricted Payment,
the Total Leverage Ratio shall beis no greater than 3.505.00 to 1.00 and greater
than 4.50 to 1.00, $65,000,000; and

(k) the Borrower may make the Amendment No. 3 Distribution.

Section 7.07. Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

Section 7.08. Transactions with Affiliates.

Neither the Borrower shall, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) transactions among the Borrower and its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) the Transactions and the payment of fees
and expenses (including Transaction Expenses) as part of or in connection with
the Transactions, (d) the issuance of Equity Interests to any officer, director,
employee or consultant of the Borrower or any of its Restricted Subsidiaries in
connection with the Transactions, (e) [reserved], (f) Restricted Payments
permitted under Section 7.06, (g) loans and other transactions among the
Borrower and its Subsidiaries and joint ventures (to the extent any

 

128



--------------------------------------------------------------------------------

such Subsidiary that is not a Restricted Subsidiary or any such joint venture is
only an Affiliate as a result of Investments by the Borrower and its Restricted
Subsidiaries in such Subsidiary or joint venture) to the extent otherwise
permitted under this Article VII, (h) employment and severance arrangements
between the Borrower and its Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business, (i) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, officers, employees and consultants of the Borrower and its
Restricted Subsidiaries (or any direct or indirect parent of the Borrower) in
the ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries, (j) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (k) customary payments by the
Borrower and any of its Restricted Subsidiaries to the Investors made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or managers or a majority of the
disinterested members of the board of directors or managers of the Borrower, in
good faith, (l) payments by the Borrower or any of its Subsidiaries pursuant to
any tax sharing agreements with any direct or indirect parent of the Borrower to
the extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii), (m) the
issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any Affiliate of
any of the foregoing) of the Borrower, any of its Subsidiaries or any direct or
indirect parent thereof, (n) transactions with customers, clients, joint venture
partners, suppliers or purchasers or sellers of goods or services, in each case
in the ordinary course of business and otherwise in compliance with the terms of
this Agreement that are fair to the Borrower and the Restricted Subsidiaries, in
the reasonable determination of the board of directors or the senior management
of the Borrower, or are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party, (o) any payments required
to be made pursuant to the Acquisition Agreement and (p) the payment of
reasonable out-of-pocket costs and expenses relating to registration rights and
indemnities provided to shareholders pursuant to the ShareholderAcquisition
Agreement.

Section 7.09. Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of
(a) any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 7.09) are listed on
Schedule 7.09 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower; provided further that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint

 

129



--------------------------------------------------------------------------------

venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any negative pledge
relates to the property financed by such Indebtedness, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) are customary
restrictions contained in the Mezzanine Debt DocumentsDocumentation or
(xiii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit.

Section 7.10. Use of Proceeds.

The proceeds of the Original Term Loans received on the Closing Date, together
with the Equity Contribution and the proceeds of the Mezzanine Debt, shall be
used solely to pay the cash consideration for the Acquisition (and related
transactions) and to pay Transaction Expenses and for other purposes
contemplated by, or otherwise fund, the Transactions. The proceeds of the
Revolving Credit Loans and Swing Line Loans, shall be used to pay the cash
consideration for the Acquisition and to pay Transaction Expenses, for working
capital, general corporate purposes, and any other purpose not prohibited by
this Agreement including Permitted Acquisitions, and other Investments; provided
that on the Closing Date, after consummating the Transactions, the sum of
(x) the excess of the aggregate Revolving Credit Commitments at such time less
the aggregate Revolving Credit Exposure plus (y) the amount of unrestricted cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries shall be
not less than $50,000,000. The Letters of Credit shall be used solely to support
obligations of the Borrower and its Subsidiaries incurred for working capital,
general corporate purposes and any other purpose not prohibited by this
Agreement.

Section 7.11. Financial Covenants.

(a) Total Leverage Ratio. The Borrower shall not permit the Total Leverage Ratio
as of the last day of any Test Period ending during any period set forth in the
table below (commencing with the first full fiscal quarter completed after
Closing Date) to be greater than the ratio set forth below opposite the last day
of such Test Period: to be greater than 5.75 to 1.00.

 

Test Period       Total
Leverage Ratio

January 1, 2010    -    December 31, 2010

   5.15 to 1.0

January 1, 2011    -    December 31, 2011

   4.95 to 1.0

January 1, 2012    -    December 31, 2012

   6.25 to 1.0

January 1, 2013 and thereafter

   5.75 to 1.0

(b) Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the last day of any Test Period ending during any period set forth
in the table below (commencing with the first full fiscal quarter completed
after Closing Date) to be less than the ratio set forth below opposite the last
day of such Test Period: to be less than 2.05 to 1.00.

 

Test Period       Interest
Coverage Ratio

January 1, 2010    -    December 31, 2010

   1.70 to 1.0

January 1, 2011    -    December 31, 2011

   1.80 to 1.0

January 1, 2012    -    December 31, 2012

   1.90 to 1.0

January 1, 2013    -    December 31, 2013

   1.95 to 1.0

January 1, 2014 and thereafter

   2.05 to 1.0

 

130



--------------------------------------------------------------------------------

(c) Maximum Capital Expenditures. (i) (i) The Borrower shall not and shall not
permit the Restricted Subsidiaries to make any Capital Expenditures that would
cause the aggregate amount of Capital Expenditures made by the Borrower and the
Restricted Subsidiaries in any fiscal year commencing with the fiscal year
ending December 31, 2010 to exceed $185,000,000 in any fiscal year; provided
that up to an aggregate amount of $65.0 million of Capital Expenditures made by
the Borrower and the Restricted Subsidiaries for improving worker safety
conditions related to Orca infrastructure spending (“Orca Infrastructure CapEx”)
incurred on or after January 1, 2012 shall be excluded for purposes of
determining compliance with this Section 7.11(c).

(ii) Notwithstanding anything to the contrary contained in clause (c)(i) above,
(x) to the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year (for the avoidance
of doubt, after giving effect to any CapEx Pull-Forward Amount utilized in the
preceding year that reduced the amount of Capital Expenditures that could be
made in such year but disregarding any Capital Expenditures made in reliance on
any Rollover Amount utilized during such year) pursuant to such clause (i) is
less than the amount set forth therein, the amount of such difference (the
“Rollover Amount”) may be carried forward and used to make Capital Expenditures
in the immediatelyany succeeding fiscal year (with such Rollover Amount deemed
utilized first in such succeeding year); provided that any Orca Infrastructure
CapEx made prior to January 1, 2012 shall be excluded from the aggregate amount
of Capital Expenditures made in a given fiscal year for purposes of determining
the Rollover Amount and (y) for any fiscal year, the amount of Capital
Expenditures that would otherwise be permitted in such fiscal year pursuant to
this Section 7.11(c) (including as a result of the application of clause (x) of
this clause (ii)) may be increased by an amount not to exceed $25,000,000 (the
“CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in respect of
any such fiscal year shall reduce, on a dollar-for-dollar basis, the amount of
Capital Expenditures that are permitted to be made in the immediately succeeding
fiscal year; provided that any CapEx Pull-Forward Amount in respect of the
Borrower’s fiscal year ending December 31, 2012 shall not reduce the amount of
Capital Expenditures that are permitted to be made in the Borrower’s fiscal year
ending December 31, 2013.

(iii) In addition to the Capital Expenditures permitted pursuant to the
preceding paragraphs (i) and (ii), the Borrower and its Restricted Subsidiaries
may make additional Capital Expenditures at any time in an amount not to exceed
the portion, if any, of the Cumulative Credit on the date of such Capital
Expenditure that the Borrower elects to apply to this Section 7.11(c)(iii).

Section 7.12. Accounting Changes.

The Borrower shall not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 

131



--------------------------------------------------------------------------------

Section 7.13. Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest shall be
permitted) the Mezzanine Debt, any Indebtedness constituting a Permitted
Refinancing of the Mezzanine Debt, any subordinated Indebtedness incurred under
Section 7.03(g) or any other Indebtedness that is required to be subordinated to
the Obligations pursuant to the terms of the Loan Documents (collectively,
“Junior Financing”) or make any payment in violation of any subordination terms
of any Junior Financing Documentation, except (i) the refinancing thereof with
the Net Proceeds of any Indebtedness (x) constituting a Permitted Refinancing;
provided that if such Indebtedness was originally incurred under
Section 7.03(g), such Permitted Refinancing is permitted pursuant to
Section 7.03(g), or (y) with respect to the Mezzanine Debt, otherwise permitted
to be incurred pursuant to Section 7.03, (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of
Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent not prohibited by the subordination
provisions contained in the Intercompany Note, (iv) prepayments or purchases of
Junior Financing with Declined Proceeds as required pursuant to the Junior
Financing Documentation and, (v) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount not to exceed, if the Total Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which financial statements were required to have been
delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended), as if such prepayment,
redemption, purchase, defeasance or other payment in respect of Junior
Financings had been made on the last day of such four quarter period, is less
than or equal to 3.25 to 1.00, the portion, if any, of the Cumulative Credit on
such date that the Borrower elects to apply to this paragraph and
(vi) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financing if the Total Leverage Ratio, determined on a Pro
Forma Basis as if such prepayment, redemption, purchase, defeasance or other
payment in respect of Junior Financings had been made, is less than or equal to
3.75 to 1.00; provided that any election made pursuant to this clause (a) shall
be specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied.

(b) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to, directly or indirectly, amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Junior Financing Documentation without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed);
provided that the Mezzanine Debt Amendment and Mezzanine Debt Amendment No. 2
shall be deemed to not be materially adverse to the interests of the Lenders for
purposes of this Section 7.13(b).

Section 7.14. Permitted Activities.

Holdings shall not engage in any material operating or business activities;
provided that the following shall be permitted in any event: (i) its ownership
of the Equity Interests of Borrower and activities incidental thereto, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents and any other Indebtedness,
(iv) any public offering of its common stock or any other issuance or sale of
its Equity Interests, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of the Borrower and guaranteeing the obligations of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of the

 

132



--------------------------------------------------------------------------------

consolidated group of Holdings and the Borrower, (vii) holding any cash or
property (but not operating any property), (viii) providing indemnification to
officers, managers and directors and (ix) any activities incidental to the
foregoing. Holdings shall not incur any Liens on Equity Interests of the
Borrower other than those for the benefit of the Obligations and Holdings shall
not own any Equity Interests other than those of the Borrower.

ARTICLE VIII.

Events Of Default and Remedies

Section 8.01. Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; provided that the covenants in
Section 7.11(a) and (b) are subject to cure pursuant to Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
or the Required Lenders to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap AgreementsContracts, termination
events or equivalent events pursuant to the terms of such Swap
AgreementsContracts), the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided further that such failure is unremedied and is not waived
by the holders of such Indebtedness prior to any termination of the Revolving
Credit Commitments or acceleration of the Loans pursuant to Section 8.02; or

 

133



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Borrower and the Restricted Subsidiaries, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 or 6.13 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent or the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements and (ii) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or

 

134



--------------------------------------------------------------------------------

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect.

Section 8.02. Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03. Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of the Borrower, have assets with a
fair market value in excess of 5% of the consolidated total assets of the
Borrower and the Restricted Subsidiaries (it being agreed that all Restricted
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

Section 8.04. Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been

 

135



--------------------------------------------------------------------------------

required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees on the Loans, Commitments, Letters of Credit and L/C
Borrowings, and any fees, premiums and scheduled periodic payments due under
Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

Section 8.05. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
in the event of any Event of Default or potential Event of Default under the
covenants set forth in Sections 7.11(a) and/or (b) and at any time until the
expiration of the tenth (10th) day after the date on which financial statements
are required to be delivered with respect to the applicable fiscal quarter
hereunder, the Investors may make a Specified Equity Contribution to Holdings,
and Holdings may apply the amount of the net cash proceeds thereof to increase
Consolidated EBITDA with respect to such applicable quarter; provided that such
net cash proceeds (i) are actually received by the Borrower as cash common
equity (including through

 

136



--------------------------------------------------------------------------------

capital contribution of such net cash proceeds to the Borrower) no later than
ten (10) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder and (ii) are Not
Otherwise Applied. The parties hereby acknowledge that this Section 8.05(a) may
not be relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to any amounts
other than the amount of the Consolidated EBITDA referred to in the immediately
preceding sentence.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than three Specified Equity Contributions will be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in Pro Forma Compliance with Section 7.11(a) and/or (b) for any
applicable period and (iv) there shall be no pro forma reduction in Indebtedness
with the proceeds of any Specified Equity Contribution for determining
compliance with Sections 7.11(a) and/or (b) for the fiscal quarter immediately
prior to the fiscal quarter in which such Specified Equity Contribution was
made.

ARTICLE IX.

Administrative Agent and Other Agents

Section 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02

 

137



--------------------------------------------------------------------------------

for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

Section 9.02. Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final non-appealable judgment of a court of
competent jurisdiction).

Section 9.03. Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

Section 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 with respect to Credit Extensions on the Closing Date or
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

138



--------------------------------------------------------------------------------

Section 9.05. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06. Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

Section 9.07. Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action

 

139



--------------------------------------------------------------------------------

taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.07; provided further that any obligation to indemnify
an L/C Issuer pursuant to this Section 9.07 shall be limited to Revolving Credit
Lenders only. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each of
the Administrative Agent and the Collateral Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent or the Collateral Agent, as the case may be, in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent or the Collateral Agent, as the case may be, is not reimbursed for such
expenses by or on behalf of the Loan Parties. The undertaking in this Section
9.07 shall survive termination of the Aggregate Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent or the
Collateral Agent, as the case may be.

Section 9.08. Agents in Their Individual Capacities.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its respective Affiliates as though Bank
of America were not the Administrative Agent, the Collateral Agent or an L/C
Issuer hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to provide such
information to them. With respect to its Loans, Bank of America and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, the Collateral Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include Bank of America in its individual capacity. Any
successor to Bank of America as the Administrative Agent or the Collateral Agent
shall also have the rights attributed to Bank of America under this paragraph.

Section 9.09. Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable, upon thirty
(30) days’ notice to the Lenders and the Borrower and if either the
Administrative Agent or the Collateral Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon fifteen
(15) days’ notice to the Lenders. If the Administrative Agent or the Collateral
Agent resigns under this Agreement or is removed by the Borrower, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation or removal of the Administrative Agent or the Collateral Agent, as
applicable, the Administrative Agent or the Collateral Agent, as applicable in
the case of a resignation, and the Borrower, in the case of a removal, may
appoint, after consulting with the Lenders and the Borrower (in the case of a
resignation), a successor agent from among the Lenders. Upon the acceptance of
its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or retiring Collateral Agent and the term
“Administrative Agent” or “Collateral Agent” shall mean such successor
administrative agent or collateral agent and/or Supplemental Agent, as the case
may be, and the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the

 

140



--------------------------------------------------------------------------------

Administrative Agent or Collateral Agent shall be terminated. After the retiring
Administrative Agent’s or the Collateral Agent’s resignation or removal
hereunder as the Administrative Agent or Collateral Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent or Collateral Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent or the Collateral Agent by the
date which is thirty (30) days following the retiring Administrative Agent’s or
Collateral Agent’s notice of resignation or fifteen (15) days following the
Borrower’s notice of removal, the retiring Administrative Agent’s or the
retiring Collateral Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent or Collateral Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as the Administrative Agent or Collateral Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that Section 6.11 is satisfied,
the Administrative Agent or Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article IX shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as the Administrative Agent or the Collateral Agent.

Section 9.10. Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09 and 10.04.

 

141



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) Cash Management Obligations or obligations under
Secured Hedge Agreements not yet due and payable and (y) contingent obligations
not yet accrued and payable) and the expiration or termination or Cash
Collateralization of all Letters of Credit, (ii) at the time the property
subject to such Lien is Disposed or to be substantially simultaneously Disposed
as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document to any Person other than a Person required to grant a
Lien to the Administrative Agent or the Collateral Agent under the Loan
Documents (or, if such transferee is a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent on such asset, at the option of the
applicable Loan Party, such Lien on such asset may still be released in
connection with the transfer so long as (x) the transferee grants a new Lien to
the Administrative Agent or Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (y) the transfer is between
parties organized under the laws of different jurisdictions and the transferee
is a Foreign Subsidiary and (z) the priority of the new Lien is the same as that
of the original Lien), (iii) subject to Section 10.01, if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders or
(iv) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guaranty pursuant to clause
(c) below;

(b) the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document on any assets
that are excluded from the Collateral;

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary (other than pursuant to (i) clause (a) of the
definition thereof unless such Restricted Subsidiary ceases to be a Restricted
Subsidiary or (ii) clause (b) of the definition thereof unless, in the case of
this subclause (ii), the Borrower delivers a written request to the
Administrative Agent for such release and no Default has occurred and is
continuing at such time) as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the Mezzanine Debt or any Junior Financing; and

(d) (x) the Collateral Agent may, without any further consent of any Lender,
enter into or amend (i) a First Lien Intercreditor Agreement with the collateral
agent or other representatives of the holders of Permitted Notes issued pursuant
to Section 7.03(s) that are intended to be secured on a pari passu basis with
the Obligations and/or (ii) a Second Lien Intercreditor Agreement with the
collateral agent or other representatives of the holders of Indebtedness that is
permitted to be secured by a Lien on the Collateral ranking junior to the Lien
securing the Obligations that is permitted by Section 7.03, (y) the Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrower as to whether any such other Liens are permitted and (z) any First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement entered into by
the Collateral Agent shall be binding on the Secured Parties.

 

142



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and the
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as the Borrower may reasonably request to
evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

Section 9.12. Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,” “joint
bookrunner” or “arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

Section 9.13. Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and

 

143



--------------------------------------------------------------------------------

certainly vesting in and confirming to it or its such rights, powers, privileges
and duties, such Loan Party shall execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent or the
Collateral Agent. In case any Supplemental Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Agent.

Section 9.14. Withholding Tax Indemnity.

(a) To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. The agreements
in this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE X.

Miscellaneous

Section 10.01. Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Secured Leverage Ratio” or in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);

 

144



--------------------------------------------------------------------------------

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Secured Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest); provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” without the written consent of each Lender, or the definition of
“Required Class Lenders,” Section 8.04 or, following an exercise of remedies
pursuant to Section 8.02(a), the definition of “Pro Rata Share” or
Section 2.12(a), 2.12(g) or 2.13 without the written consent of each Lender
directly affected thereby;

(e) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(g) without the written consent of each Lender adversely affected thereby, amend
the portion of the definition of “Interest Period” that reads as follows: “one,
two, three or six months thereafter or, to the extent agreed by each Lender of
such Eurocurrency Rate Loan, nine or twelve months or less than one month
thereafter”; or

(h) waive or modify any mandatory prepayment of the Term Loans required under
Section 2.05 without the written consent of the Required Class Lenders;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent, as applicable,
under this Agreement or any other Loan Document; and (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only

 

145



--------------------------------------------------------------------------------

the written consent of the Administrative Agent, the applicable Swing Line
Lender(s) and the Borrower so long as the obligations of the Revolving Credit
Lenders and, if applicable, the other Swing Line Lender are not affected
thereby.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with a replacement term loan tranche denominated in Dollars (“Replacement Term
Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Applicable Rate for such Replacement Term Loans
shall not be higher than the Applicable Rate for such Refinanced Term Loans,
(c) the Weighted Average Life to Maturity of Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans, at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans, than those
applicable to such Refinanced Term Loans except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Refinancing Term
Loans, any Extended Term Loans or any Replacement Revolving Loans on
substantially the same basis as the Term Loans or Revolving Credit Loans, as
applicable.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments, waivers and
consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Class Lenders, the Required Lenders or all of
the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Required Class Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.14.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

 

146



--------------------------------------------------------------------------------

Section 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, the Collateral Agent, an L/C
Issuer or a Swing Line Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent, the Collateral Agent, an L/C Issuer or a Swing Line
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(d)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and a Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

(d) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving

 

147



--------------------------------------------------------------------------------

notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.03. No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

Section 10.04. Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Co-Syndication Agents and the
Arrangers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby (including
all Attorney Costs, which shall be limited to Cahill Gordon & Reindel LLP (and
one local counsel in each applicable jurisdiction and, in the event of a
conflict of interest, one additional counsel of each type to the affected
parties)) and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Co-Syndication Agents, the
Arrangers and each Lender for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of any rights or remedies under
this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs, which shall
be limited to Attorney Costs of one counsel to the Administrative Agent and
Joint Bookrunners (and one local counsel in each applicable jurisdiction and, in
the event of any conflict of interest, one additional counsel of each type to
the affected parties)). The foregoing costs and expenses shall include all
reasonable search, filing, recording and title insurance charges and fees
related thereto, and other reasonable out-of-pocket expenses incurred by any
Agent. The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid within ten (10) Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Closing Date, all amounts
due under this Section 10.04 shall be paid on the Closing Date solely to the
extent invoiced to the Borrower within three (3) Business Days of the Closing
Date. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

 

148



--------------------------------------------------------------------------------

Section 10.05. Indemnification by the Borrower.

Whether or not the transactions contemplated hereby are consummated, from and
after the Closing Date, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, and
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact of each of the foregoing (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent and the Joint Bookrunners and one
counsel to the other Lenders (and one local counsel in each applicable
jurisdiction and, in the event of any actual conflict of interest, one
additional counsel of each type to the affected parties)) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability related in any way to any Loan
Parties or any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”) in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that, notwithstanding the foregoing, such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee, as determined by the final non-appealable judgment of a court of
competent jurisdiction or (y) a material breach of its obligations under the
Loan Documents by such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee as determined by
the final non-appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or the Borrower or any Subsidiary have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, any Loan Party’s directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent or the Collateral Agent, the replacement
of, or assignment of rights by, any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. For the avoidance of doubt, any indemnification relating to Taxes,
other than Taxes resulting from any non-Tax claim, shall be covered by Sections
3.01 and 3.04 and shall not be covered by this Section 10.05.

 

149



--------------------------------------------------------------------------------

Section 10.06. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.

Section 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans at the time owing to
it)) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment of all or a portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund, (ii) an assignment related to Revolving Credit
Commitments or Revolving Credit Exposure to a Revolving Credit Lender or an
Affiliate of a Revolving Credit Lender or an Approved Fund of a Revolving Credit
Lender or (iii) if an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing, any Assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender or an Approved Fund;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure or any
assignment to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lenders; provided that no consent of a Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure or any assignment to an Agent or an Affiliate of an
Agent.

 

150



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans or Commitments to a Purchasing Borrower Party or a
Non-Debt Fund Affiliate shall also be subject to the requirements set forth in
Section 10.07(k).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan) or $1,000,000
(in the case of a Term Loan), and shall be in increments of an amount of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents, provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent, in its
sole discretion, may elect to waive such processing and recordation fee; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and the amounts due under
Section 2.03, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person

 

151



--------------------------------------------------------------------------------

whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time sell participations to any Person (other than a
natural person, Holdings or any of its Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 3.01(d)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The Loan Parties and each Non-Debt Fund Affiliate (by its
acquisition of a participation in any Lender’s rights and/or obligations under
this Agreement) hereby agree that if a case under Title 11 of the United States
Code is commenced against any Loan Party, to the extent that any Non-Debt Fund
Affiliate would have the right to direct any Participant with respect to any
vote with respect to any plan of reorganization with respect to any Loan Party
(or to directly vote on such plan of reorganization) as a result of any
participation taken by such Non-Debt Fund Affiliate pursuant to this
Section 10.07(e), such Loan Party shall seek (and each Non-Debt Fund Affiliate
shall consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Participant) with respect to any plan of reorganization of such
Loan Party shall not be counted except that such Non-Debt Fund Affiliate’s vote
(in its capacity as a Participant) may be counted to the extent any such plan of
reorganization proposes to treat the participation in any Obligations held by
such Non-Debt Fund Affiliate in a manner that is less favorable in any material
respect to such Non-Debt Fund Affiliate than the proposed treatment of similar
Obligations held by Lenders or Participants that are not Affiliates of the
Borrower. Each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate, from time to time in the Administrative Agent’s discretion to take
any action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this paragraph.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

152



--------------------------------------------------------------------------------

(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections, including the requirement to provide the forms and certificates
pursuant to Section 3.01(d)), but neither the grant to any SPC nor the exercise
by any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement, unless
the grant to the SPC was made with the prior written consent of the Borrower,
not to be unreasonably withheld or delayed (for the avoidance of doubt, the
Borrower shall have reasonable basis for withholding consent if an exercise by
SPC immediately after the grant would result in materially increased
indemnification obligation to the Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the

 

153



--------------------------------------------------------------------------------

relevant L/C Issuer or the Swing Line Lender, as the case may be, except as
expressly provided above. If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans, Eurocurrency Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

(k) (i) (i) Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Non-Debt Fund Affiliate or Purchasing Borrower Party in accordance with
Section 10.07(b); provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Non-Debt Fund Affiliate or Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit M hereto (an “Affiliated Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to any Purchasing
Borrower Party or Non-Debt Fund Affiliate;

(D) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled for upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

(E) (i) no Purchasing Borrower Party may use the proceeds from Revolving Credit
Loans or Swing Line Loans to purchase any Term Loans and (ii) Term Loans may
only be purchased by a PurchaserPurchasing Borrowing Party if, after giving
effect to any such purchase, the sum of (x) the excess of the aggregate
Revolving Credit Commitments at such time less the aggregate Revolving Credit
Exposure plus (y) the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries shall be not less than $50,000,000; and

(F) no Term Loan may be assigned to a Non-Debt Fund Affiliates pursuant to this
Section 10.07(k), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 25% of all Term Loans then
outstanding.

(ii) Notwithstanding anything to the contrary in this Agreement, no Non-Debt
Fund Affiliate shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Loan Parties are not invited, and
(ii) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent, the Collateral Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.

 

154



--------------------------------------------------------------------------------

(l) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders or the Required Class Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document:

(x) all Term Loans held by any Non-Debt Fund Affiliate shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders or
Required Class Lenders have taken any actions; and

(y) all Term Loans, Revolving Credit Commitments and Revolving Credit Exposure
held by Debt Fund Affiliates may not account for more than 50% of the Term
Loans, Revolving Credit Commitments and Revolving Credit Exposure of consenting
Lenders included in determining whether the Required Lenders or the Required
Class Lender have consented to any action pursuant to Section 10.01.

Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable in any material respect to such
Non-Debt Fund Affiliate than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower. Each Non-Debt Fund Affiliate
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Non-Debt Fund Affiliate and
in the name of such Non-Debt Fund Affiliate, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this paragraph.

Section 10.08. Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or self
regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process; (d) to any other party to this Agreement; (e) subject
to an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08 or becomes available to the Administrative Agent, any Arranger,
any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or any Investor or
their respective related parties (so long as such source is not known to the
Administrative Agent, such Arranger, such Lender, the L/C Issuer or any of their
respective Affiliates to be bound by confidentiality obligations to any Loan
Party); (h) to any Governmental Authority or examiner (including the National
Association of

 

155



--------------------------------------------------------------------------------

Insurance Commissioners or any other similar organization) regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; or (j) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that, in the case of
information received from a Loan Party after the Closing Date, such information
is clearly identified at the time of delivery as confidential or is delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09. Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or the Collateral Agent
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent, the Collateral Agent and each Lender
under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent and
such Lender may have at Law. No amounts set off from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

Section 10.10. Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

156



--------------------------------------------------------------------------------

Section 10.11. Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

Section 10.12. Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

Section 10.13. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.14. Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.15. GOVERNING LAW.

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(a) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF

 

157



--------------------------------------------------------------------------------

NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION
10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 10.16. WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17. Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

Section 10.18. USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name, address and tax identification number of the Borrower and
other information regarding the Borrower that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA Patriot Act. This notice is given in accordance with the requirements of
the USA Patriot Act and is effective as to the Lenders and the Administrative
Agent.

 

158



--------------------------------------------------------------------------------

Section 10.19. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Arrangers and the Lenders,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers and the
Lenders is and has been acting solely as a principal and except as expressly
agreed in writing by the relevant parties, is not the financial advisor, agent
or fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors
or employees or any other Person, (iii) none of the Agents, the Arrangers or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto except as expressly agreed in
writing by the relevant parties, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether any Agent or Lender has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and none of the Agents, the Arrangers or
the Lenders has any obligation to the Borrower or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Agents, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Agents, the Arrangers or the Lenders has any obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship
and (v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

ARTICLE XI.

Guarantee

Section 11.01. The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes, if any, held by
each Lender of, the Borrower (other than such Guarantor), and all other
Obligations (other than with respect to any Guarantor, Excluded Swap Obligations
of such Guarantor) from time to time owing to the Secured Parties by any Loan
Party under any Loan Document or the Borrower or any Restricted Subsidiary under
any Secured Hedge Agreement or any Cash Management Obligations, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

159



--------------------------------------------------------------------------------

Section 11.02. Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.09 or otherwise.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

 

160



--------------------------------------------------------------------------------

Section 11.03. Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 11.04. Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth in the Intercompany Note evidencing such Indebtedness.

Section 11.05. Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06. Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07. Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08. General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then,

 

161



--------------------------------------------------------------------------------

notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 11.10)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

Section 11.09. Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, Equity
Interests of any Subsidiary Guarantor (a “Transferred Guarantor”) are sold or
otherwise transferred, following which transfer such Subsidiary Guarantor ceases
to be a Subsidiary, such Transferred Guarantor shall, upon the consummation of
such sale or transfer, be automatically released from its obligations under this
Agreement (including under Section 10.05 hereof) and the other Loan Documents
and, so long as the Borrower shall have provided the Agents such certifications
or documents as any Agent shall reasonably request, the Collateral Agent shall
take such actions as are necessary to effect the releases described in this
Section 11.09.

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

Section 11.10. Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

Section 11.11. Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section for up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article XI voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the date upon which all Commitments under this
Agreement have been terminated and all Obligations have been indefeasibly paid
and performed in full. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

162



--------------------------------------------------------------------------------

Section  11.12. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 

163



--------------------------------------------------------------------------------

EXHIBIT B

Term Loan Conversion Election for Term B-2 Lenders

The undersigned hereby consents to Amendment No. 8 and, to the extent set forth
below, hereby agrees to have the entire amount (or such lesser amount determined
in accordance with Amendment No. 8) of its outstanding Term B-2 Loans converted
to a like amount of Term B-5 Loans.

 

[NAME OF INSTITUTION] By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

Term Loan Conversion Election for Term B-3 Lenders

The undersigned hereby consents to Amendment No. 8 and, to the extent set forth
below, hereby agrees to have the entire amount (or such lesser amount determined
in accordance with Amendment No. 8) of its outstanding Term B-3 Loans converted
to a like amount of Term B-5 Loans.

 

[NAME OF INSTITUTION] By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule I

Tranche 3 Revolving Credit Commitment

 

Tranche 3 Revolving Credit Lender

   Tranche 3 Revolving Credit Commitment  

Bank of America, N.A.

   $ 35,000,000  

JPMorgan Chase Bank, N.A.

   $ 35,000,000  

Fifth Third Bank

   $ 25,000,000  

Goldman Sachs Bank USA

   $ 25,000,000  

KeyBank National Association

   $ 25,000,000  

Royal Bank of Canada

   $ 25,000,000  

Barclays Bank PLC

   $ 20,000,000  

Citibank, N.A.

   $ 20,000,000     

 

 

 

Total

   $ 210,000,000     

 

 

 